Exhibit 10.3

TERM LOAN AGREEMENT

DATED AS OF AUGUST 9, 2019

by and among

CONDOR HOSPITALITY LIMITED PARTNERSHIP,

SPRING STREET HOTEL PROPERTY LLC,

SPRING STREET HOTEL OPCO LLC,

EACH AS A BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS THE AGENT,

AND

KEYBANC CAPITAL MARKETS INC.,

AS SOLE LEAD ARRANGER AND

SYNDICATION AGENT

--------------------------------------------------------------------------------

 

 

Table of Contents

Page

DEFINITIONS AND RULES OF INTERPRETATION1

﻿Definitions1

﻿Rules of Interpretation29

﻿THE CREDIT FACILITY31

﻿Commitment to Lend31

﻿[Intentionally Omitted]31

﻿Notes31

﻿[Intentionally Omitted]31

﻿[Intentionally Omitted]31

﻿Interest on Loans31

﻿[Intentionally Omitted]32

﻿Funds for Loans32

﻿Use of Proceeds33

﻿[Intentionally Omitted]33

﻿[Intentionally Omitted]33

﻿[Intentionally Omitted]33

﻿Defaulting Lenders33

﻿REPAYMENT OF THE LOANS35

﻿Stated Maturity35

﻿Mandatory Prepayments35

﻿Optional Prepayments36

﻿Partial Prepayments36

﻿Effect of Prepayments36

﻿CERTAIN GENERAL PROVISIONS36

﻿Conversion Options36

﻿Fees37

﻿Funds for Payments37

﻿Computations41

﻿Suspension of LIBOR Rate Loans41

﻿Illegality42

﻿Additional Interest42

﻿Additional Costs, Etc.42

﻿Capital Adequacy43

﻿Breakage Costs44

﻿Default Interest; Late Charge44

﻿Certificate44

﻿Limitation on Interest44

﻿Certain Provisions Relating to Increased Costs45

﻿COLLATERAL SECURITY; GUARANTORS46

﻿Collateral46

﻿Appraisal46

﻿Release of Release Parcel46

﻿[Intentionally Omitted]48

﻿[Intentionally Omitted]48





-1-

 

--------------------------------------------------------------------------------

 

Table of Contents
(continued)

Page

﻿Release of Collateral48

﻿REPRESENTATIONS AND WARRANTIES48

﻿Corporate Authority, Etc.48

﻿Governmental Approvals49

﻿Intentionally Omitted49

﻿Financial Statements49

﻿No Material Changes49

﻿Franchises, Patents, Copyrights, Etc.50

﻿Litigation50

﻿No Material Adverse Contracts, Etc.50

﻿Compliance with Other Instruments, Laws, Etc.51

﻿Tax Status51

﻿No Event of Default51

﻿Investment Company Act51

﻿Setoff; Absence of UCC Financing Statements51

﻿Certain Transactions52

﻿Employee Benefit Plans52

﻿Disclosure52

﻿Trade Name; Place of Business53

﻿Regulations T, U and X53

﻿Environmental Compliance53

﻿Organizational Chart55

﻿Leases55

﻿Property55

﻿Brokers57

﻿Other Debt57

﻿Solvency57

﻿No Bankruptcy Filing57

﻿No Fraudulent Intent58

﻿Transaction in Best Interests of the Borrower and Guarantors; Consideration58

﻿Contribution Agreement58

﻿Representations and Warranties of Guarantors58

﻿OFAC58

﻿Labor Matters59

﻿[Intentionally Omitted59

﻿Material Contracts59

﻿Intellectual Property59

﻿EEA Financial Institutions59

﻿The Property59

﻿AFFIRMATIVE COVENANTS59

﻿Punctual Payment60

﻿Maintenance of Office60

﻿Records and Accounts60

﻿Financial Statements, Certificates and Information60

﻿Notices64

﻿Existence; Maintenance of Properties65

﻿Insurance; Condemnation66





-2-

 

--------------------------------------------------------------------------------

 

Table of Contents
(continued)

Page

﻿Taxes; Liens71

﻿Inspection of Properties and Books71

﻿Compliance with Laws, Contracts, Licenses, and Permits72

﻿Further Assurances72

﻿Leases of the Property72

﻿Material Contracts73

﻿Business Operations73

﻿Registered Service Mark73

﻿[Intentionally Omitted]74

﻿[Intentionally Omitted]74

﻿Plan Assets74

﻿Completion of Renovations74

﻿Borrowing Base Properties75

﻿Sanctions Laws and Regulations76

﻿Assignment of Interest Rate Protection77

﻿NEGATIVE COVENANTS77

﻿Restrictions on Indebtedness77

﻿Restrictions on Liens, Etc.78

﻿Restrictions on Investments80

﻿Merger, Consolidation81

﻿Sale and Leaseback82

﻿Compliance with Environmental Laws82

﻿Distributions.84

﻿Asset Sales84

﻿Restriction on Prepayment of Indebtedness84

﻿Zoning and Contract Changes and Compliance85

﻿Derivatives Contracts85

﻿Transactions with Affiliates85

﻿Management Fees85

﻿Changes to Organizational Documents85

﻿Transfers and Equity Pledges85

﻿Non-Encumbrance86

﻿FINANCIAL COVENANTS86

﻿Minimum Property Debt Yield86

﻿Leverage86

﻿Secured Leverage Ratio86

﻿[Intentionally Omitted.]86

﻿Adjusted Consolidated EBITDA to Fixed Charges86

﻿Minimum Consolidated Tangible Net Worth87

﻿[Intentionally Omitted]87

﻿Unhedged Variable Rate Debt87

﻿CLOSING CONDITIONS87

﻿Loan Documents87

﻿Certified Copies of Organizational Documents87

﻿Resolutions87

﻿Incumbency Certificate; Authorized Signers87

﻿Opinion of Counsel88





-3-

 

--------------------------------------------------------------------------------

 

Table of Contents
(continued)

Page

﻿Payment of Fees88

﻿Performance; No Default88

﻿Representations and Warranties88

﻿Proceedings and Documents88

﻿Intentionally Omitted88

﻿Compliance Certificate88

﻿Intentionally Omitted88

﻿Consents88

﻿Contribution Agreement89

﻿Insurance89

﻿Other89

﻿CONDITIONS TO ALL BORROWINGS89

﻿Prior Conditions Satisfied89

﻿Representations True; No Default89

﻿Borrowing Documents89

﻿EVENTS OF DEFAULT; ACCELERATION; ETC.89

﻿Events of Default and Acceleration89

﻿Certain Cure Periods; Limitation of Cure Periods92

﻿Termination of Commitments93

﻿Remedies93

﻿Distribution of Collateral Proceeds93

﻿SETOFF94

﻿THE AGENT95

﻿Authorization95

﻿Employees and Agents95

﻿No Liability95

﻿No Representations95

﻿Payments96

﻿Holders of Notes97

﻿Indemnity97

﻿The Agent as Lender97

﻿Resignation97

﻿Duties in the Case of Enforcement97

﻿Request for Agent Action98

﻿Bankruptcy98

﻿Reliance by the Agent98

﻿Approvals99

﻿The Borrower Not Beneficiary99

﻿[Intentionally Omitted]99

﻿Comfort Letter99

﻿EXPENSES100

﻿INDEMNIFICATION101

﻿SURVIVAL OF COVENANTS, ETC.101

﻿ASSIGNMENT AND PARTICIPATION102

﻿Conditions to Assignment by Lenders102

﻿Register103

﻿New Notes103





-4-

 

--------------------------------------------------------------------------------

 

Table of Contents
(continued)

Page

﻿Participations104

﻿Pledge by Lender104

﻿No Assignment by the Borrower104

﻿Disclosure105

﻿Mandatory Assignment105

﻿Amendments to Loan Documents106

﻿Titled Agents106

﻿NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS106

﻿RELATIONSHIP108

﻿GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE109

﻿HEADINGS109

﻿COUNTERPARTS109

﻿ENTIRE AGREEMENT, ETC.110

﻿WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS110

﻿DEALINGS WITH THE BORROWER110

﻿CONSENTS, AMENDMENTS, WAIVERS, ETC.111

﻿SEVERABILITY112

﻿TIME OF THE ESSENCE112

﻿NO UNWRITTEN AGREEMENTS112

﻿REPLACEMENT NOTES112

﻿NO THIRD PARTIES BENEFITED112

﻿PATRIOT ACT113

﻿ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS113

﻿ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWER114

﻿Attorney-in-Fact114

﻿Accommodation114

﻿Waiver of Automatic or Supplemental Stay114

﻿Waiver of Defenses114

﻿Waiver116

﻿Subordination117



 

-5-

 

--------------------------------------------------------------------------------

 

 

EXHIBITS AND SCHEDULES

Exhibit A[Intentionally Omitted]

Exhibit BFORM OF TERM LOAN NOTE

Exhibit C[Intentionally Omitted]

Exhibit D[Intentionally Omitted]

Exhibit E[Intentionally Omitted]

Exhibit F[Intentionally Omitted]

Exhibit GFORM OF COMPLIANCE CERTIFICATE

Exhibit H[Intentionally Omitted]

Exhibit IFORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibits JFORMS OF U.S. TAX COMPLIANCE CERTIFICATES

Exhibit K[Intentionally Omitted]

Schedule 1.1LENDERS AND COMMITMENTS

Schedule 1.3 [Intentionally Omitted]

Schedule 2.9(a)[Intentionally Omitted]

Schedule 2.9(b)[Intentionally Omitted]

Schedule 4.3ACCOUNTS

Schedule 5.3[Intentionally Omitted]

Schedule 6.3TITLE TO PROPERTIES

Schedule 6.5NO MATERIAL CHANGES

Schedule 6.7PENDING LITIGATION

Schedule 6.10TAX STATUS

Schedule 6.14CERTAIN TRANSACTIONS

Schedule 6.20ORGANIZATIONAL CHART

Schedule 6.21LEASES

Schedule 6.22PROPERTY

Schedule 6.24OTHER DEBT

Schedule 6.34MATERIAL CONTRACTS

Schedule 6.37[Intentionally Omitted]

Schedule 7.23[Intentionally Omitted]

-6-

 

--------------------------------------------------------------------------------

 

 

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (this “Agreement”) is made as of August 9, 2019, by and
among CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership
(the “Operating Partnership”), SPRING STREET HOTEL PROPERTY LLC, a Delaware
limited liability company (“Spring Street Property Owner”), SPRING STREET HOTEL
OPCO LLC, a Delaware limited liability company (“Spring Street OpCo”), KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), the other lending institutions which are
parties to this Agreement as “Lenders”, and the other lending institutions that
may become parties hereto as “Lenders” pursuant to §18, and KEYBANK NATIONAL
ASSOCIATION, as Agent for the Lenders (the “Agent”).

R E C I T A L S

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility to the Borrower; and

WHEREAS, the Agent and the Lenders are willing to provide such term loan
facility to the Borrower on and subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

DEFINITIONS AND RULES OF INTERPRETATION

.

Definitions

.  The following terms shall have the meanings set forth in this §l or elsewhere
in the provisions of this Agreement referred to below:

Adjusted Consolidated EBITDA.  On any date of determination, the sum of
Consolidated EBITDA for the four (4) fiscal quarters most recently ended less
the FF&E Reserve for all Real Estate of the REIT and its Subsidiaries and less
the Franchise Fees of the REIT and its Subsidiaries and less the Management Fees
of the REIT and its Subsidiaries (to the extent not previously included in
Consolidated EBITDA), in each case for the four (4) fiscal quarters most
recently ended.  Adjusted Consolidated EBITDA for the period shall be adjusted
on a proforma basis to account for properties acquired or sold in the period in
a manner satisfactory to the Agent.

Adjusted Net Operating Income.  On any date of determination Net Operating
Income from the Property, as applicable, for the prior twelve (12) calendar
months most recently ended less the FF&E Reserve applicable to the Property
(less any amounts paid by the Fee Owner or the Operating Lessee for FF&E at the
Property to the extent such payments were already included in the calculation of
Net Operating Income), as applicable, for such period.

Affected Lender.  See §4.14.

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means



1

 

--------------------------------------------------------------------------------

 

 

(a) the possession, directly or indirectly, of the power to vote ten percent
(10%) or more of the stock, shares, voting trust certificates, beneficial
interest, partnership interests, member interests or other interests having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities or by contract or otherwise, or
(b) the ownership of (i) a general partnership interest, (ii) a managing
member’s or manager’s interest in a limited liability company or (iii) a limited
partnership interest or preferred stock (or other ownership interest)
representing ten percent (10%) or more of the outstanding limited partnership
interests, preferred stock or other ownership interests of such Person.

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel.  Dentons US LLP or such other counsel as selected by
the Agent.

Agreement.  This Credit Agreement, including the Schedules and Exhibits hereto.

Agreement Regarding Fees.  See §4.2.

Aloft Atlanta Joint Venture.  Spring Street Hotel Property II LLC and Spring
Street Hotel OpCo II LLC, which are owned indirectly eighty percent (80%) by the
REIT and twenty percent (20%) by Three Wall Capital LLC, and which are the
indirect owner and lessee, respectively, of the Property.

Applicable Law.  All applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.

Applicable Margin.  The Applicable Margin for LIBOR Rate Loans shall be two and
one quarter percent (2.25%), and the Applicable Margin for Base Rate Loans shall
be one and one quarter percent (1.25%).

Appraisal.  An MAI appraisal reasonably acceptable to the Agent of the value of
the Property, determined on an “as-is” value basis, performed by an independent
appraiser.

Appraised Value.  Shall have the meaning set forth in the Senior Credit Facility
Loan Agreement.

Approved Brand.  Any of the hotel brands owned by the following hotel companies:
(a) Marriott (including Starwood Hotels); (b) Hilton; (c) Hyatt; or (d)
International Hotels Group.

Arranger.  KCM.





2

 

--------------------------------------------------------------------------------

 

 

Assignment and Acceptance Agreement.  See §18.1.

Assignment of Leases and Rents.   The Assignment of Leases and Rents dated as of
the date hereof from the Fee Owner and the Operating Lessee in favor of Agent
for the benefit of the Lenders, as amended, modified or supplemented from time
to time.

Authorized Officer.  Any of the following Persons:  J. William Blackham, Arinn
Cavey, Alan Kanders and such other Persons as the Borrower’s Representative
shall designate in a written notice to the Agent.

Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date.  June 30, 2019.

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate.  The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, and
(c) LIBOR for an Interest Period of one (1) month plus one percent (1.0%).  The
Base Rate is a reference rate used by the lender acting as Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the lender acting as the Agent or any other lender on any
extension of credit to any debtor.  Any change in the rate of interest payable
hereunder resulting from a change in the Base Rate shall become effective as of
12:01 a.m. on the Business Day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

Base Rate Loans.  Collectively, the Loans bearing interest calculated by
reference to the Base Rate.

Borrower.  Jointly and severally, the Operating Partnership, the Fee Owner and
Operating Lessee. All references to the Borrower in this Agreement shall be
deemed to refer to each of such entities comprising Borrower both individually
and collectively, as the context may require.

Borrower’s Representative. Initially, the Operating Partnership and the Fee
Owner, and thereafter the Person or Persons who are designated by the Operating
Partnership, Fee Owner and Operating Lessee to act on behalf of the Borrower as
provided in §35.

Borrowing Base Property or Borrowing Base Properties.  Shall have the meaning
set forth in the Senior Credit Facility Loan Agreement.





3

 

--------------------------------------------------------------------------------

 

 

Breakage Costs.  The cost to any Lender of re-employing funds bearing interest
at LIBOR incurred (or reasonably expected to be incurred) in connection with
(a) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (c) the failure of the Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
the Borrower has elected a LIBOR Rate Loan.

Building.  With respect to the Property, all of the buildings, structures and
improvements now or hereafter located thereon.

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capitalization Rate.  Shall have the meaning set forth in the Senior Credit
Facility Loan Agreement.

Capitalization Value.  Shall have the meaning set forth in the Senior Credit
Facility Loan Agreement.

Capitalized Lease.  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents.  As of any date, (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one (1) year from such date and issued by (i) any Lender or (ii) any
domestic commercial bank having (A) senior long term unsecured debt rated at
least A or the equivalent thereof by S&P or A2 or the equivalent thereof by
Moody’s and (B) capital and surplus in excess of $100,000,000.00, (c) commercial
paper rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s and in either case maturing within one hundred
twenty (120) days from such date, and (d) shares of any money market mutual fund
rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s.

CERCLA.  The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

(a)any Person (including a Person’s Affiliates and associates) or group (as that
term is understood under Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the rules and regulations thereunder) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or interests shall have different voting powers)



4

 

--------------------------------------------------------------------------------

 

 

of the voting stock or voting interests of REIT equal to at least thirty percent
(30%) (excluding the existing and future interests of the Existing Shareholders
as of March 1, 2017 and the interests in the REIT into which the Existing
Shareholders may convert, provided that in no event shall any Existing
Shareholder have beneficial ownership of the voting stock or voting interests of
REIT greater than forty-nine and 9/10ths percent (49.9%);

(b)as of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT consists of individuals who were not either (i)
directors or trustees of REIT as of the corresponding date of the previous year,
or (ii) selected or nominated to become directors or trustees by the Board of
REIT of which a majority consisted of individuals described in clause (i) above,
or (iii) selected or nominated to become directors or trustees by the Board of
REIT which majority consisted of individuals described in clause (i) above and
individuals described in clause (ii) above;

(c)Intentionally Omitted;

(d)J. William Blackham shall not be the Chief Executive Officer of the REIT,
provided that if J. William Blackham shall not be the Chief Executive Officer of
the REIT as a result of his death or disability, then no Change of Control shall
occur under this clause (d) if a competent and experienced officer to replace
him as Chief Executive Officer is approved by the Required Lenders within ninety
(90) days of his death or disability, which approval the Required Lenders shall
not unreasonably withhold, condition or delay; or

(e)REIT, General Partner or the Operating Partnership consolidates with, is
acquired in whole by, or merges into or with any Person (other than a merger
permitted by §8.4); or

(f)General Partner fails to (i) be the sole general partner of Operating
Partnership, (ii) own directly, free of any lien, encumbrance or other adverse
claim, at least eighty-five percent (85%) of the economic, voting and beneficial
interest of the Operating Partnership (other than any Lien of the Agent granted
pursuant to the Loan Documents), or (iii) hold all management powers over the
business and affairs of the Operating Partnership and control the Operating
Partnerhsip; or

(g)REIT fails to (i) own directly, free of any lien, encumbrance or other
adverse claim (other than any Lien of the Agent granted pursuant to the Loan
Documents), one hundred percent (100%) of the economic, voting and beneficial
interest of the General Partner, or (ii) hold all management powers over the
business and affairs of the Operating Partnership and General Partner and
control the Operating Partnership and General Partner; or

(h)the Operating Partnership fails to own directly or indirectly, free of any
lien, encumbrance or other adverse claim, at least eighty percent (80.0%) of the
legal, economic, voting and beneficial interest of Fee Owner and Operating
Lessee.

Closing Date.  The date of this Agreement.

Code.  The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.





5

 

--------------------------------------------------------------------------------

 

 

Collateral.  All of the property, rights and interests of the Borrower or the
Guarantors which are or are intended to be subject to the security interests,
liens and mortgages created by the Security Documents, including, without
limitation, the Property.

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s commitment to make or maintain Loans to
the Borrower, as the same may be changed from time to time in accordance with
the terms of this Agreement.

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

Commodity Exchange Act.  The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Communications.  See §7.4.

Compliance Certificate.  See §7.4(c).

Condemnation Proceeds.  All compensation, awards, damages, judgments and
proceeds awarded to the Borrower by reason of any Taking, net of all reasonable
and customary amounts actually expended to collect the same, including, without
limitation, reasonable and customary amounts expended in negotiating,
litigating, if appropriate, or investigating the amount of such compensation,
awards, damages, judgments and proceeds.

Connection Income Taxes.  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA.  For any period, for the REIT and its Subsidiaries on a
consolidated basis (and without double-counting), consolidated Net Income for
such period, adjusted by (x) adding thereto (i) to the extent actually deducted
in determining said consolidated Net Income, Consolidated Interest Expense,
minority interest and provision for income taxes for such period (excluding,
however, Consolidated Interest Expense and income taxes attributable to
non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates of the REIT and any
of its Subsidiaries), and (ii) the amount of all amortization of intangibles and
depreciation that were deducted determining consolidated Net Income for such
period, and (iii) any non-recurring non-cash charges in such period to the
extent that (A) such non-cash charges do not give rise to a liability that would
be required to be reflected on the consolidated balance sheet of the REIT (and
so long as no cash payments or cash expenses will be associated therewith
(whether in the current



6

 

--------------------------------------------------------------------------------

 

 

period or for any future period)) and (B) the same were deducted in determining
consolidated Net Income for such period, and (y) subtracting therefrom, to the
extent included in determining consolidated Net Income for such period, the
amount of non-recurring non-cash gains during such period; provided that
Consolidated EBITDA shall be determined without giving effect to any
extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from sales
of inventory (excluding real property) in the ordinary course of
business.  Consolidated EBITDA shall be adjusted to include only the REIT’s or
its Subsidiaries’ Equity Percentage of Consolidated EBITDA from any
non-Wholly-Owned Subsidiary and Unconsolidated Affiliate.

Consolidated Interest Expense.  As of any date of determination and for any
applicable period, with respect to REIT and its Subsidiaries, without
duplication, total interest expense accruing or paid on Indebtedness of REIT and
its Subsidiaries, on a consolidated basis, during such period (including
interest expense attributable to Capitalized Leases and amounts attributable to
interest incurred under Derivatives Contracts, but excluding, to the extent
non-cash, amortization of defeasance financing costs and charges), determined in
accordance with GAAP, and including (without duplication) the Equity Percentage
of the foregoing items for the Unconsolidated Affiliates and non-Wholly-Owned
Subsidiaries of REIT and its Subsidiaries.  Consolidated Interest Expense shall
not include capitalized interest funded under a construction loan by an interest
reserve.

Consolidated Tangible Net Worth.  As of any date of determination, for the REIT
and its Subsidiaries, an amount determined by subtracting the Consolidated Total
Indebtedness from the Consolidated Total Asset Value.

Consolidated Total Asset Value.  As of any date of determination, with respect
to REIT and its Subsidiaries on a consolidated basis, the sum of:

(a)The amount of Unrestricted Cash and Cash Equivalents of the Operating
Partnership; plus

(b)The amount of Restricted Cash of the Operating Partnership and its
Subsidiaries; plus

(c)With respect to any Real Estate of the REIT and its Subsidiaries which is
included in the calculation of Borrowing Base Availability as of the date of
determination, the sum of (i) the Tier I Borrowing Base Value plus (ii) the Tier
II Borrowing Base Value; plus

(d)The book value determined in accordance with GAAP of all Development
Properties owned by REIT and its Subsidiaries; plus

(e)With respect to all Real Estate (other than Development Properties and assets
included under subparagraph (c) above), the Non-Borrowing Base Hotel Value
thereof; plus

(f)The Operating Partnership’s pro rata share of such assets described in
subparagraphs (c), (d) and (e) above held by a non-Wholly-Owned Subsidiary or
Unconsolidated Affiliate (determined based upon its Equity Percentage in such
non-Wholly-Owned Subsidiary



7

 

--------------------------------------------------------------------------------

 

 

and Unconsolidated Affiliate), the value of which shall be determined consistent
with the above-described treatment for wholly owned assets.

Consolidated Total Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the fiscal
quarter most recently ended prior to a date of determination.  All income,
expense and value associated with assets included in Consolidated Total Asset
Value disposed of during the fiscal quarter period most recently ended prior to
a date of determination will be eliminated from calculations.  To the extent
that Consolidated Total Asset Value attributable to Development Properties would
exceed ten percent (10%) of Consolidated Total Asset Value, then such excess
shall be excluded.

Consolidated Total Indebtedness.  All Indebtedness and, to the extent not
included in Indebtedness, all liabilities (determined in accordance with GAAP)
(but excluding trade debt incurred in the ordinary course of business which is
not more than sixty (60) days past due) of the REIT and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication), such
Person’s Equity Percentage of the Indebtedness of its non-Wholly-Owned
Subsidiaries and Unconsolidated Affiliates.

Contribution Agreement.  The Contribution Agreement dated as of even date
herewith among the Borrower, General Partner and REIT as of the Closing Date, as
the same may be modified, amended or ratified from time to time.

Conversion/Continuation Request.  A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Default.  See §12.1.

Default Rate.  See §4.11.

Defaulting Lender.  Any Lender that, as reasonably determined by the Agent,
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded by it hereunder
unless such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, (b) has notified the Borrower, the Agent or any Lender that it does
not intend to comply with its funding obligations hereunder or has made a public
statement to that effect unless with respect to this clause (b), such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) has failed, within three (3) Business Days
after request by the Agent, to confirm in a manner reasonably satisfactory to
the Agent that it will comply with its funding obligations; provided that,
notwithstanding the provisions of §2.13, such Lender shall cease to be a
Defaulting Lender upon the Agent’s receipt of confirmation that such Defaulting
Lender will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has,



8

 

--------------------------------------------------------------------------------

 

 

(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) is the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority (including any agency, instrumentality, regulatory body,
central bank or other authority) so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
of the United States or from the enforcement of judgments or writs of attachment
of its assets or permit such Lender (or such governmental authority or
instrumentality) to reject, repudiate, disavow, or disaffirm any contracts or
agreements made with such Person).  Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to §2.13(g)) upon delivery of written
notice of such determination to the Borrower and each Lender.

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).





9

 

--------------------------------------------------------------------------------

 

 

Designated Person.  See §6.31.

Development Property.  Any Real Estate owned or acquired by the REIT, any
Subsidiary of REIT or any Unconsolidated Affiliate and on which such Person is
pursuing construction of one or more buildings for use as a Hotel Property of
the type permitted by §8.3(h)(i) of the Senior Credit Facility Loan Agreement
and for which construction is proceeding to completion without undue delay from
permit denial, construction delays or otherwise, all pursuant to the ordinary
course of business of the REIT, any Subsidiary of REIT or any Unconsolidated
Affiliate; provided that any Real Estate will no longer be considered to be a
Development Property at the date on which all improvements related to the
development of such Development Property have been substantially completed and a
certificate of occupancy has been issued for twelve (12) months (provided that
following such substantial completion, the REIT may by delivering written notice
to Agent elect to no longer treat such property as a Development Property).

Directions.  See §14.14.

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of REIT or any
of its Subsidiaries now or hereafter outstanding; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of REIT or any of its Subsidiaries
now or hereafter outstanding.  Distributions from any Subsidiary of the Borrower
to, directly or indirectly, the Borrower shall be excluded from this definition.

Dollars or $.  Dollars in lawful currency of the United States of America.

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Maturity Date, as applicable,
is converted in accordance with §4.1.

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.





10

 

--------------------------------------------------------------------------------

 

 

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic System.  See §7.4.

Employee Benefit Plan.  Any employee benefit plan within the meaning of Section
3(3) of ERISA maintained or contributed to by REIT or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Engineer.  Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws.  As defined in the Indemnity Agreement.

Environmental Report.  See §6.19.

EPA.  See §6.19(b).

Equity Interests.  With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination, and (c) any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

Equity Offering.  The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person (other than equity
securities issued to REIT or any one or more of its Subsidiaries in their
respective Subsidiaries), and the contribution of additional equity capital to
Operating Partnership.

Equity Percentage.  The aggregate ownership percentage of REIT or its
Subsidiaries in each Unconsolidated Affiliate or Subsidiary that is not a
Wholly-Owned Subsidiary, which shall be calculated as the greater of (a) such
Person’s direct or indirect nominal capital ownership interest in the
Unconsolidated Affiliate or Subsidiary that is not a Wholly-Owned Subsidiary as
set forth in the Unconsolidated Affiliate’s or Subsidiaries’ organizational
documents, and (b) such Person’s direct or indirect economic ownership interest
in the Unconsolidated Affiliate or Subsidiary that is not a Wholly-Owned
Subsidiary reflecting such Person’s current allocable share of income and
expenses of the Unconsolidated Affiliate Subsidiary that is not a Wholly-Owned
Subsidiary.





11

 

--------------------------------------------------------------------------------

 

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

ERISA Affiliate.  Any Person which is treated as a single employer with REIT or
its Subsidiaries under Section 414 of the Code or Section 4001 of ERISA and any
predecessor entity of any of them.

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Event of Default.  See §12.1.

Excluded Taxes.  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.3(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

Existing Shareholders.  IRSA Inversiones y Representaciones Sociedad Anónima,
Real Estate Strategies, L.P., StepStone Group LP, SREP III Flight-Investco,
L.P., and as to each such Person its respective Affiliates.

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and



12

 

--------------------------------------------------------------------------------

 

 

announced by such Federal Reserve Bank in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate.”

Fee Owner.  Spring Street Hotel Property LLC, a Delaware limited liability
company.

FF&E.  All fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on a Borrowing Base Property
or other Real Estate or used in connection with the ownership, use, occupancy,
operation or maintenance of all or any part of such Borrowing Base Property or
other Real Estate, other than stocks of food and other supplies held for
consumption in normal operation but including, without limitation, appliances,
machinery, equipment, signs, artwork, office furnishings and equipment, guest
room furnishings, beds, linens, televisions, radios, telephones, specialized
equipment for kitchens, dishware, utensils, tables, chairs, laundries, bars,
restaurants, public rooms, health and recreational facilities, all partitions,
screens, awnings, shades, blinds, floor coverings, hall and lobby equipment,
heating, lighting, plumbing, ventilating, refrigerating, incinerating,
elevators, escalators, air conditioning and communication plants or systems with
appurtenant fixtures, vacuum cleaning systems, call or beeper systems, security
systems, sprinkler systems and other fire prevention and extinguishing apparatus
and materials, reservation system computer and related equipment, and vehicles.

FF&E Reserve.  For any period and with respect to any of the Real Estate for the
most recently completed four (4) fiscal quarters, an amount equal to four
percent (4%) of Gross Hotel Revenues from such Real Estate for such period.

Fixed Charges.  As of any date of determination for any applicable period for
REIT and its Subsidiaries, determined on a consolidated basis, an amount equal
to (i) Consolidated Interest Expense for such period plus (ii) the aggregate
amount of scheduled principal or amortization payments of Indebtedness
(excluding balloon payments at maturity) required to be made during such period
by the REIT and its Subsidiaries on a consolidated basis plus (iii) the
Preferred Distributions, if any, paid or required to be paid during such period
plus (iv) the REIT or its Subsidiaries pro rata share (based upon their Equity
Percentage in such Unconsolidated Affiliate) of all Fixed Charges from any
non-Wholly-Owned Subsidiary and Unconsolidated Affiliate of REIT and its
Subsidiaries.  Fixed Charges for the period shall be adjusted on a proforma
basis to account for properties acquired or sold in the period in a manner
satisfactory to the Agent.

Foreign Lender.  If the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.

Franchise Agreement.  That certain Franchise Agreement on Change of Ownership
dated August 22, 2016 by and between Operating Lessee and Franchisor, with
respect to the Property.

Franchise Fees.  For any Real Estate, a deemed franchise fee in an amount equal
to the greater of (i) the actual franchise fees payable with respect to such
Real Estate for the period



13

 

--------------------------------------------------------------------------------

 

 

of determination and (ii) an amount equal to four percent (4%) of Gross Hotel
Revenues from such Real Estate for such period.

Franchisor.  The Sheraton LLC, a Delaware limited liability company.

Funds Available for Distribution.  As of any date of determination, an amount
equal to the sum of (a) Consolidated EBITDA for the prior four (4) consecutive
fiscal quarters most recently ended minus (b) all Fixed Charges for such period,
minus (c) Recurring Capital Expenditures for such period.

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

General Partner.  Condor Hospitality REIT Trust, a Maryland real estate
investment trust.

Governmental Authority.  Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

Gross Hotel Revenues.  All revenues and receipts of every kind derived from
operating a Hotel Property and parts thereof, including, without limitation,
income (from both cash and credit transactions), before commissions and
discounts for prompt or cash payments, from rentals or sales of rooms, stores,
offices, meeting space, exhibit space, or sales space of every kind; license,
lease, and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires); net income from vending machines;
health club membership fees; food and beverage sales; parking; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Hotel Property); service charges, to the extent not
distributed to the employees at such Hotel Property as, or in lieu of,
gratuities; and proceeds, if any, from business interruption or other loss of
income insurance; provided, however, that, Gross Hotel Revenues shall not
include gratuities to employees of such Hotel Property; federal, state, or
municipal excise, sales, use, or similar taxes collected directly from tenants,
patrons, or guests or included as part of the sales price of any goods or
services; insurance proceeds (other than proceeds from business interruption or
other loss of income insurance); condemnation proceeds; or any proceeds from any
sale of such Hotel Property.  Gross Hotel Revenues shall not include any rents,
reimbursements or other payments by a tenant under a Lease which is in default
of any monetary or other material obligation or which is the subject of any
bankruptcy, insolvency or similar debtor relief proceeding.

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate the benefits



14

 

--------------------------------------------------------------------------------

 

 

of which are guaranteed on termination in full or in part by the PBGC pursuant
to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor.  Collectively, REIT and General Partner, and individually any one of
them.

Guaranty.  The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by REIT and General Partner, as the same may be modified,
amended, restated or ratified, such Guaranty to be in form and substance
reasonably satisfactory to the Agent.

Hazardous Substances.  As defined in the Indemnity Agreement.

Hotel Property.  Any Real Estate that operates or, in the case of Land Assets or
a Development Property is intended to be operated, as a hotel or similar lodging
for transient uses of rooms.

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication):  (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than sixty (60) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied solely by the issuance
of Equity Interests); (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violations of “special purpose entity” covenants,
bankruptcy and other similar exceptions to non‑recourse liability until a claim
is made with respect thereto, and then shall be included only to the extent of
the amount of such claim), including liability of a general partner in respect
of liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed



15

 

--------------------------------------------------------------------------------

 

 

or become liable for the payment of such Indebtedness or other payment
obligation; (j) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and (k) such Person’s pro rata share of the Indebtedness (based upon
its Equity Percentage) of any Unconsolidated Affiliate or non-Wholly-Owned
Subsidiary of such Person.  For the avoidance of doubt, if a Person has
guaranteed Indebtedness of an Unconsolidated Affiliate or non-Wholly-Owned
Subsidiary, the greater of the Indebtedness guaranteed or the Equity Percentage
of such Indebtedness shall be included in Indebtedness.  Indebtedness shall be
adjusted to remove any impact of intangibles pursuant to FAS 141, as issued by
the Financial Accounting Standards Board in June of 2001.

Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Indemnity Agreement.  The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and Guarantors, in favor of the Agent and the Lenders, as the
same may be modified, amended or ratified, pursuant to which each of the
Borrower and the Guarantors agrees to indemnify the Agent and the Lenders with
respect to Hazardous Substances and Environmental Laws.

Information Materials.  See §7.4.

Insurance Proceeds.  All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to the Property, net of all
reasonable and customary amounts actually expended to collect the same,
including, without limitation, reasonable and customary amounts expended in
negotiating, litigating, if appropriate, or investigating the amount of such
insurance, proceeds, damages and claims.

Interest Payment Date.  As to each Loan, the first day of each calendar month
during the term of such Loan.

Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1), two
(2) or three (3) months thereafter, and (b) thereafter, each period commencing
on the day following the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one (1) of the periods set
forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding



16

 

--------------------------------------------------------------------------------

 

 

LIBOR Business Day, as determined conclusively by the Agent in accordance with
the then current bank practice in London;

(ii)if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

(iii)any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the applicable calendar month; and

(iv)no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Inventory.  All inventory as defined in the Uniform Commercial Code, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform Systems of Accounts.

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided,  however, that the term “Investment” shall not include
(x) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (y) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms.  In determining the aggregate amount
of Investments outstanding at any particular time:  (a) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (b) there shall be
deducted in respect of each Investment any amount received as a return of
capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) shall be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

KCM.  KeyBanc Capital Markets Inc.

KeyBank.  As defined in the preamble hereto.

Land Assets.  Land to be used as a Hotel Property with respect to which the
commencement of grading, construction of improvements (other than improvements
that are not material and are temporary in nature) or infrastructure has not yet
commenced and for which no such work is reasonably scheduled to commence within
the following twelve (12) months.





17

 

--------------------------------------------------------------------------------

 

 

Lease.  Each lease entered into or assumed by the Fee Owner or the Operating
Lessee with respect the Property, as amended, extended or restated.  A lease
shall not include agreements permitting users to occupy the Property in the
ordinary course of business.

Lenders.  KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to
this Agreement (but not including any participant as described in §18). 

LIBOR.  For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S.  dollars are offered by first class banks in the
London Interbank Market at approximately 11:00 a.m. (London time) on the day
that is two (2) LIBOR Business Days prior to the first day of such Interest
Period with a maturity approximately equal to such Interest Period and in an
amount approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service or such other Person approved by the Agent described above no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan.  For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.  Notwithstanding the foregoing, if the rate shown on Reuters Screen
LIBOR01 Page (or any successor service designated pursuant to this definition)
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans.  Those Loans bearing interest calculated by reference to
LIBOR.

Licenses.  All certifications, permits, licenses and approvals, including
certificates of completion, certificates of occupancy, and food and beverage and
liquor licenses, required for the legal use, occupancy and operation of a the
Property.

Lien.  See §8.2.

LLC Division.  With respect to any Person that is a limited liability company,
(i) the division of such Person into two or more newly formed limited liability
companies (whether or not such Person is a surviving entity following any such
division) pursuant to, in the event such Person is organized under the laws of
the State of Delaware, Section 18-217 of the Delaware Limited Liability Company
Act or, in the event such Person is organized under the laws of a State or
Commonwealth of the United States (other than Delaware) or of the District of
Columbia, any



18

 

--------------------------------------------------------------------------------

 

 

similar provision under any similar act governing limited liability companies
organized under the laws of such State or Commonwealth or of the District of
Columbia, or (ii) the adoption of a plan contemplating, or the filing of any
certificate with any applicable Governmental Authority that results or may
result in, any such division.

Loan Documents.  This Agreement, the Notes, the Guaranty, the Security
Documents, and all other documents, instruments or agreements now or hereafter
executed or delivered by or on behalf of the Borrower or any Guarantor in
connection with the Loans.

Loan Request.  See §2.7.

Loan and Loans.  An individual loan or the aggregate loans, as the case may be,
in the maximum principal amount of the Total Commitment.  All Loans shall be
made in Dollars. 

Management Agreement.  That certain Hotel Management Agreement dated August 19,
2016 by and between Operating Lessee and Manager, with respect to the Property.

Management Fees.  For any Borrowing Base Property for any period of
determination, a deemed base management fee in an amount equal to the greater of
(i) the actual base management fees payable with respect to such Borrowing Base
Property for such period and (ii) an amount equal to four percent (4%) of Gross
Hotel Revenues from such Borrowing Base Property for such period.
Notwithstanding anything herein to the contrary, for the purposes of calculation
of the Property Debt Yield, the Management Fee shall be an amount equal to three
percent (3%) of the Gross Hotel Revenues for the Property during the applicable
period.

Manager.  Boast Hotel Management Company, a Delaware limited liability company,
or any successor management company approved by Agent, which consent shall not
be unreasonably withheld, conditioned or delayed.

Mandatorily Redeemable Stock.  With respect to any Person, any Equity Interest
of such Person which by the terms of such Equity Interest (or by the terms of
any security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for common
stock or other equivalent common Equity Interests), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests).

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), prospects or results of
operations of REIT and its Subsidiaries, taken as a whole; (b) the ability of
the Borrower or any Guarantor to perform any of its material obligations under
the Loan Documents; (c) the validity or enforceability of any of the Loan
Documents or the creation, perfection and priority of any Liens of the Agent in
the Collateral; or (d) the rights or remedies of the Agent or the Lenders
thereunder.

Material Contract.  Collectively, (i) each contract to which the Borrower is a
party involving aggregate consideration payable to or by Borrower with respect
to the Property in an



19

 

--------------------------------------------------------------------------------

 

 

amount of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) or more,
and (ii) each Operating Lease, each Management Agreement and each Franchise
Agreement.  For the avoidance of doubt, any contract to which the REIT is a
party or which otherwise relates to the purchase or sale of securities
(including, but not limited to, underwriting agreements and private placement
agreements) shall not constitute a Material Contract.

Material Renovation.  Any Renovation to the Property (whether separately or as
part of an overall plan or other similar related renovations, even if not
performed at the same time) that has resulted, or is reasonably expected to
result in, twenty percent (20%) or more of the rooms in the Property not being
available for occupancy for a period of forty-five (45) days or more.

Maturity Date.  February 9, 2020, or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.

Merger. The consummation of the merger transaction contemplated by the Merger
Agreement.

Merger Agreement.  The Agreement and Plan of Merger dated July 19, 2019, by and
among, NHT Operating Partnership, LLC, a Delaware limited liability company, NHT
REIT Merger Sub, LLC, a Delaware limited liability company, NHT Operating
Partnership II, LLC, a Virginia limited liability company, the REIT, and the
Operating Partnership.

Moody’s.  Moody’s Investor Service, Inc., and any successor thereto.

Mortgage Note Receivables.  A first priority mortgage loan on a completed Hotel
Property of the type permitted by §8.3(o), and which Mortgage Note Receivable
includes, without limitation, the indebtedness secured by a related first
priority security instrument.

Mortgage.  That certain Fee and Leasehold Deed to Secure Debt, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated as of the date
hereof from Fee Owner and Operating Lessee in favor of Agent for the benefit of
the Lenders, as amended, modified or supplemented from time to time.

Multiemployer Plan.  Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by REIT or any ERISA Affiliate.

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.

Net Offering Proceeds.  The total gross cash proceeds received by REIT or any of
its Subsidiaries as a result of an Equity Offering or as a result of receipt of
any contribution of capital less the customary and reasonable costs, expenses
and discounts paid by REIT or such Subsidiary in connection therewith.

Net Operating Income.  For any Real Estate as of any date of determination, an
amount equal to (A) the total Gross Hotel Revenues of such Real Estate during
such period; minus (B) the sum of all expenses and other proper charges incurred
in connection with and directly



20

 

--------------------------------------------------------------------------------

 

 

attributable to the ownership and operation of such Real Estate during such
period (including real estate taxes, Management Fees, Franchise Fees, payments
under ground leases, insurance premiums, and bad debt expenses, but excluding
any general and administrative expense, impairment charges, and any non-cash
charges (such as depreciation or amortization of financing costs) related to the
operation of the Operating Partnership.

Net Sale Proceeds.  With respect to any sale, conveyance, transfer or other
disposition of any Real Estate by the Borrower or any of its Subsidiaries (each
referred to for the purposes of this definition as a “disposition”), the
aggregate cash payments or other cash equivalent financial instruments received
by Borrower or such Subsidiary from such disposition (including, without
limitation, cash received by way of deferred payment pursuant to a note
receivable, conversion of non-cash consideration, cash payments in respect of
purchase price adjustments or otherwise, but only as and when such cash is
received), minus the direct out-of-pocket costs and expenses paid to
unaffiliated third parties incurred in connection with such disposition.

Non-Borrowing Base Hotel Asset Value.  For each Hotel Property owned or leased
by the Operating Partnership or a Subsidiary of Operating Partnership which is
not included in the calculation of Borrowing Base Availability, the lowest of
the Appraised Value of such Hotel Property and the cost basis of such Hotel
Property determined in accordance with GAAP; provided that from and after the
date that is twenty-four (24) months after the date such Hotel Property was
acquired by Operating Partnership or such Subsidiary, the value of such Hotel
Property shall be its Capitalization Value as of the date of determination.

Non-Consenting Lender.  See §18.8.

Non-Defaulting Lender.  At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness, (d) are the result
of any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document) or (e) result
from the borrowing Subsidiary and/or its assets becoming the subject of a
voluntary or involuntary bankruptcy, insolvency or similar proceeding.

Non-Recourse Indebtedness.  With respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for Non‑Recourse
Exclusions until a claim is made with respect thereto, and then such
Indebtedness shall not constitute Non‑Recourse Indebtedness only to the extent
of the amount of such claim) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness or (b) if such Person is
a Single Asset Entity, any Indebtedness solely of such Person (except for
guarantees of Non-Recourse Exclusions by another Person).





21

 

--------------------------------------------------------------------------------

 

 

Notes.  See §2.3.

Notice.  See §19.

Obligations.  All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or other instruments at any time evidencing any of the
foregoing, whether existing on the date of this Agreement or arising or incurred
hereafter, or whether arising before or after any bankruptcy or insolvency
proceeding, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise.

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.

Off-Balance Sheet Obligations.  Liabilities and obligations of REIT or any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act, which REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of REIT’s report on Form 10-Q or Form 10-K (or their
equivalents) which REIT is required to file with the SEC or would be required to
file if it were subject to the jurisdiction of the SEC (or any Governmental
Authority substituted therefor).

Operating Lease.  That certain Master Lease Agreement dated August 22, 2016 by
and between Fee Owner and Operating Lessee, with respect to the Property.

Operating Lessee.  Spring Street Hotel OpCo LLC, a Delaware limited liability
company.

Option Agreement. The Option Agreement made and entered into as of August 22,
2016 by and between the Fee Owner and Debartolo Real Estate Investments, LLC, a
Florida limited liability company.

Other Connection Taxes.  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).





22

 

--------------------------------------------------------------------------------

 

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. 

Participant Register.  See §18.4.

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC.  The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

Permits.  With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

PIP.  A property improvement plan for a Hotel Property prepared by a Franchisor
or a Manager of such Hotel Property.

Plan Assets.  Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Preferred Distributions.  With respect to any period and without duplication,
all Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by REIT or any of its
Subsidiaries, whether now issued and outstanding or hereafter issued and
outstanding.  Preferred Distributions shall not include dividends or
distributions:  (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) of identical class payable to holders of such
class of Equity Interests; or (b) paid or payable to the Borrower or any of its
Subsidiaries.

Preferred Securities.  With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Project Approvals.  See §6.23(a)(v).

Property.  That certain parcel of real property located at 300 Ted Turner Dr NW,
Atlanta, Georgia and more particularly described in the Mortgage, together with
all inventory,



23

 

--------------------------------------------------------------------------------

 

 

equipment and other personal property or rights associated therewith and all
improvements and fixtures located from time to time thereon and all rights
appurtenant thereto.

Property Debt Yield.  The quotient of (a) Adjusted Net Operating Income divided
by (b) the outstanding principal balance of the Loan, expressed as a
percentage..

Real Estate.  All real property, including, without limitation, the Property, at
the time of determination then owned or leased (as lessee or sublessee) in whole
or in part or operated by REIT or any of its Subsidiaries, or an Unconsolidated
Affiliate of the Operating Partnership and which is located in the United States
of America or the District of Columbia.

Recipient.  The Agent and any Lender.

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries.  Recourse Indebtedness shall not include Non‑Recourse
Indebtedness, but shall include any Non-Recourse Exclusions at such time a
written claim is made with respect thereto.

Recurring Capital Expenditures.  Items that would be reflected in the “hotel and
property operations” line item of REIT’s financial statements for repairs and
maintenance in accordance with GAAP and the Uniform System of Accounts, and
consistent with the financial statements delivered to the Agent prior to the
date of this Agreement.

Register.  See §18.2.

REIT.  Condor Hospitality Trust, Inc., a Maryland corporation.

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

Related Fund.  With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

Release.  Any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than (i)
storing of materials in reasonable quantities to the extent necessary for the
operation of property in the ordinary course of business, and in any event in
compliance with all Environmental Laws and (ii) any isolated and de minimis
spills or other dispositions of Hazardous Substances which do not give rise to
any obligation to notify or report to any Governmental Authority and which do
not violate any Environmental Law) of Hazardous Substances.

Release Parcel. The portion of the Property to be conveyed to the Release Parcel
Purchaser upon exercise of the right to purchase under the Option Agreement.





24

 

--------------------------------------------------------------------------------

 

 

Release Parcel Purchaser. The “Buyer” as defined in the Option Agreement.

Remaining Property. See §5.3.

Renovations.  Any renovations, remodeling, expansion, refurbishment or other
capital improvements to the Property.

Representative.  See §14.16.

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 67/100 percent
(66.67%) of the Total Commitment; provided that in determining said percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders; provided that if there are three (3) or fewer Lenders, then Required
Lenders shall mean all Lenders that are Non-Defaulting Lenders.

Requirements.  See §6.22(a)(iii).

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

Restricted Cash.  As of any date of determination, the aggregate amount of cash
that is subject to any escrow, cash trap, reserves, Liens or claims of any kind
in favor of any Person.

Sanctions Laws and Regulations.  Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.

S&P.  S&P Global, Inc.

SEC.  The federal Securities and Exchange Commission.

Secured Indebtedness.  With respect to REIT and its Subsidiaries as of any given
date, the aggregate principal amount of all Indebtedness of such Persons
outstanding at such date and that is secured in any manner by any Lien.

Securities Act.  The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.





25

 

--------------------------------------------------------------------------------

 

 

Security Agreement.  The Security Agreement dated as of the date hereof among
the Agent and the Operating Lessee.

Security Documents.  Collectively, the Mortgage, the Assignment of Leases and
Rents, the Security Agreement, the Indemnity Agreement, the Guaranty, the UCC-1
financing statements and any further collateral assignments to the Agent for the
benefit of the Lenders.

Senior Credit Facility Loan Agreement.  That certain Credit Agreement, dated as
of March 1, 2017, by and between Agent and the Operating Partnership, as amended
by that certain First Amendment to Credit Agreement and Other Loan Documents
dated as of May 11, 2017, as amended by that certain Second Amendment to Credit
Agreement dated as of December 13, 2017, as amended by that certain Third
Amendment to Credit Agreement dated as of March 8, 2019, as amended by that
certain Fourth Amendment to Credit Agreement dated as of May 3, 2019, and as
amended by that certain Fifth Amendment to Credit Agreement dated as of August
9, 2019, as the same may be hereafter amended, restated, supplemented or
modified from time to time provided that KeyBank shall have approved of such
amendment, restatement, supplement or modification in writing.

Single Asset Entity.  A bankruptcy remote, single purpose entity which is a
Subsidiary of the Operating Partnership and which is not a Subsidiary Guarantor
or an owner of a direct or indirect interest in a Subsidiary Guarantor which
owns real property and related assets which are security for Indebtedness of
such entity, and which Indebtedness does not constitute Indebtedness of any
other Person except as provided in the definition of Non‑Recourse Indebtedness
(except for Non‑Recourse Exclusions).

State.  A state of the United States of America and the District of Columbia.

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.  Notwithstanding any ownership interest in the
Operating Partnership, the Operating Partnership shall at all times be
considered a Subsidiary of REIT.

Subsidiary Guarantor.  As defined in the Senior Credit Facility Loan Agreement.

Survey.  An instrument survey of the Property prepared by a registered land
surveyor which shall show the location of all buildings, structures, easements
and utility lines on such property, shall show that all buildings and structures
are within the lot lines of the Property and shall not show any encroachments by
others (or to the extent any encroachments are shown, such encroachments shall
be acceptable to the Agent in its reasonable discretion), shall show rights of
way, adjoining sites, establish building lines and street lines, the distance to
and names of the nearest intersecting streets and such other details as the
Agent may reasonably require; and shall



26

 

--------------------------------------------------------------------------------

 

 

show whether or not the Property is located in a flood hazard district as
established by the Federal Emergency Management Agency or any successor agency
or is located in any flood plain, flood hazard or wetland protection district
established under federal, state or local law, shall contain a certification
satisfactory to Agent, and shall otherwise be in form and substance reasonably
satisfactory to the Agent.

Taking.  The taking or appropriation (including by deed in lieu of condemnation)
of the Property, or any part thereof or interest therein, whether permanently or
temporarily, for public or quasi-public use under the power of eminent domain,
by reason of any public improvement or condemnation proceeding, or in any other
manner or any damage or injury or diminution in value through condemnation,
inverse condemnation or other exercise of the power of eminent domain.

Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Tier I Borrowing Base Value.  As defined in the Senior Credit Facility Loan
Agreement.

Tier I Properties.  As defined in the Senior Credit Facility Loan Agreement.

Tier II Borrowing Base Value.  As defined in the Senior Credit Facility Loan
Agreement.

Tier II Maximum Availability Amount.  As defined in the Senior Credit Facility
Loan Agreement.

Tier II Properties.  As defined in the Senior Credit Facility Loan Agreement.

Title Insurance Company.  Any title insurance company or companies approved by
the Agent and the Borrower.

Title Policy.  With respect to the Property, an ALTA standard form title
insurance policy (or, if such form is not available, an equivalent, legally
promulgated form of mortgagee title insurance policy reasonably acceptable to
the Agent) issued by a Title Insurance Company (with such reinsurance as the
Agent may reasonably require, any such reinsurance to be with direct access
endorsements to the extent available under Applicable Law) in an amount as the
Agent may reasonably require based upon the fair market value of the Property
insuring the priority of the Mortgage thereon and that the Fee Owner holds
marketable fee simple title to such parcel, subject only to the encumbrances
acceptable to Agent in its reasonable discretion and which shall not contain
standard exceptions for mechanics liens or persons in occupancy (other than
tenants as tenants only under Leases) or matters which would be shown by a
survey, shall not insure over any matter except to the extent that any such
affirmative insurance is acceptable to the Agent in its reasonable discretion,
and shall contain such endorsements and affirmative insurance as the Agent may
reasonably require and is available in the State in which the Property is
located, including but not limited to (i) a comprehensive endorsement, (ii) a
variable rate of interest endorsement, (iii) a



27

 

--------------------------------------------------------------------------------

 

 

usury endorsement, (iv) a doing business endorsement, (v) if required by Agent,
an ALTA form 3.1 zoning endorsement, and (vi) a utility location endorsement. 

Titled Agents.  The Arranger, and any syndication agent or documentation agent.

Total Commitment.  Thirty Four Million Eighty Thousand and No/100 Dollars
($34,080,000.00). 

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

Unhedged Variable Rate Debt.  Any Indebtedness with respect to which the
interest is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.

Uniform System of Accounts.  The Uniform System of Accounts for the Lodging
Industry, Eleventh Revised Edition, 2014, as published by the Educational
Institute of the American Hotel & Motel Association, as revised from time to
time to the extent such revision has been or is in the process of being
generally implemented within such Uniform System of Accounts.

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, cash trap, reserves, Liens or claims of any kind in favor of any
Person.

U.S. Person.  Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate.  See §4.3(g)(ii)(B)(iii).

Wholly-Owned Subsidiary.  As to the Operating Partnership or REIT, any
Subsidiary of the Operating Partnership or REIT that is directly or indirectly
owned one hundred percent (100%) by the Operating Partnership or REIT,
respectively.  For the purposes of this Agreement, the Operating Partnership
shall be deemed to be a Wholly-Owned Subsidiary of the REIT.  Also for purposes
of this Agreement, any Subsidiary owned ninety-nine percent (99%) by the
Operating Partnership and one percent (1%), directly or indirectly, by the REIT,
shall be deemed to be a Wholly-Owned Subsidiary of the Operating Partnership.

Withholding Agent.  The REIT, the Borrower, any other Guarantor and the Agent,
as applicable.





28

 

--------------------------------------------------------------------------------

 

 

Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Rules of Interpretation

.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns and in the event such Person is a limited liability company and shall
undertake an LLC Division, shall be deemed to include each limited liability
company resulting from any such LLC Division.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of the Borrower or the Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide



29

 

--------------------------------------------------------------------------------

 

 

substantially the same financial tests or restrictions of the Borrower and the
Guarantors as in effect prior to such accounting change, as determined by the
Required Lenders in their good faith judgment.  Until such time as such
amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Required Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

(l) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the REIT or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof

(m) To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.

(n) Notwithstanding the terms of the definitions of Consolidated EBITDA, Fixed
Charges, Consolidated Interest Expense, Consolidated Total Asset Value,
Consolidated Total Indebtedness, Adjusted Consolidated EBITDA and Funds
Available for Distribution when determining any results under such definitions
which are to be done on a Consolidated Basis, the results of any
non-Wholly-Owned Subsidiaries shall not be Consolidated but only the REIT’s
Equity Percentage of such Persons shall be included. For the avoidance of doubt,
the financial covenants in §8 and §9 shall continue to be calculated based on
the REIT's Equity Percentage of the Fee Owner and Operating Lessee.

(o) If a certain action or event is not prohibited by the terms of this
Agreement or the other Loan Documents, such action or event shall be deemed to
be expressly permitted under the terms of this Agreement or the other Loan
Documents provided that such action or event would not otherwise create or cause
a Default or Event of Default.

(p) For all purposes under the Loan Documents, in connection with any LLC
Division: (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.



30

 

--------------------------------------------------------------------------------

 

 

(q) Notwithstanding anything herein to the contrary, (a) in no event shall
Franchisor or its Affiliates be responsible for Borrower’s obligations under
this Agreement or the other Loan Documents or any financial information, and (b)
neither Franchisor nor its Affiliates endorses or participates in the financing
evidenced by this Agreement or the other Loan Documents.

THE CREDIT FACILITY

.

Commitment to Lend

.  Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend the “Loans” to Borrower on the Closing Date in
accordance with such Lender’s Commitment.

[Intentionally Omitted]

.

Notes

.  The Loans shall be evidenced by separate promissory notes of the Borrower in
substantially the form of Exhibit A hereto (collectively, the “Notes”), dated of
even date as this Agreement (except as otherwise provided in §18.3) and
completed with appropriate insertions.  One Note shall be payable to the order
of each Lender in the principal amount equal to such Lender’s Commitment or, if
less, the outstanding amount of all Loans made by such Lender, plus interest
accrued thereon as set forth below.  The Borrower irrevocably authorizes Agent
to make or cause to be made, at or about the time of the Drawdown Date of any
Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Register reflecting the making of such Loan or (as
the case may be) the receipt of such payment.  The outstanding amount of the
Loans set forth on the Register shall be prima facie evidence of the principal
amount thereof owing and unpaid to each Lender, but the failure to record, or
any error in so recording, any such amount on the Register shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Note to
make payments of principal of or interest on any Note when due.

[Intentionally Omitted]

. 

[Intentionally Omitted]

.

Interest on Loans

.

(r) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin.

(s) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin.



31

 

--------------------------------------------------------------------------------

 

 

(t) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(u) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

[Intentionally Omitted]

. 

Funds for Loans

.

(v) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Loan, each of the Lenders will make available to the Agent, at the Agent’s
Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1.  Upon receipt from each such Lender of such amount,
and upon receipt of the documents required by §§10 and 11 and the satisfaction
of the other conditions set forth therein, to the extent applicable, the Agent
will make available to the Borrower the aggregate amount of such Loans made
available to the Agent by the Lenders, as applicable, by crediting such amount
to the account of the Borrower maintained at the Agent’s Head Office.  The
failure or refusal of any Lender to make available to the Agent at the aforesaid
time and place on any Drawdown Date the amount of its Commitment Percentage of
the requested Loans shall not relieve any other Lender from its several
obligation hereunder to make available to the Agent the amount of such other
Lender’s Commitment Percentage of any requested Loans, including any additional
Loans that may be requested subject to the terms and conditions hereof to
provide funds to replace those not advanced by the Lender so failing or
refusing.

(w) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to the Agent
such Lender’s Commitment Percentage of a proposed Loan, the Agent may in its
discretion assume that such Lender has made such Loan available to the Agent in
accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance.  If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent.  The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).

Use of Proceeds

.  The Borrower will use the proceeds of the Loans solely for  repayment of
existing indebtedness secured by the Property and related closing costs.

[Intentionally Omitted]

.

[Intentionally Omitted]

﻿



32

 

--------------------------------------------------------------------------------

 

 

[Intentionally Omitted]

.

Defaulting Lenders

.

(x) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or Applicable Law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders, all of the Lenders or
affected Lenders, shall, except as specifically provided in §27, be suspended
during the pendency of such failure or refusal.  If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Effective
Rate plus one percent (1%), (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest.  Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).

(y) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s
Commitments.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than two (2) Business
Days and not later than five (5) Business Days after such Defaulting Lender
became a Defaulting Lender.  If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitments in proportion to the Commitments of the other Lenders
exercising such right.  If after such fifth Business Day, the Lenders have not
elected to purchase all of the Commitments of such Defaulting Lender, then the
Borrower (so long as no Default or Event of Default exists) or the Required
Lenders may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Commitments to an eligible assignee subject to and in accordance with the
provisions of §18.1 for the purchase price provided for below.  No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an eligible assignee.  Upon any such purchase or assignment,
and any such demand with respect to which the conditions specified in §18.1 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement.  The purchase
price for the Commitments of a Defaulting Lender shall be equal to the amount of
the principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees.  Prior to payment of such



33

 

--------------------------------------------------------------------------------

 

 

purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to §2.13(d).

(z) [Intentionally Omitted].

(aa) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows:  first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; third, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the Agent or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (i) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share and (ii) such Loans were made at a
time when the conditions set forth in §§10 and 11, to the extent required by
this Agreement, were satisfied or waived, such payment shall be applied solely
to pay the Loans of all Non-Defaulting Lenders on a pro rata basis until such
time as all Loans are held by the Lenders pro rata in accordance with their
Commitment Percentages, prior to being applied to the payment of any Loans of
such Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this §2.13(d) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto, and to the extent allocated to the repayment of
principal of the Loan, shall not be considered outstanding principal under this
Agreement.

(bb) [Intentionally Omitted].

(cc) [Intentionally Omitted].

(dd) If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitments, whereupon such
Lender will cease to be a



34

 

--------------------------------------------------------------------------------

 

 

Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided,  further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

REPAYMENT OF THE LOANS

.

Stated Maturity

.  The Borrower promises to pay on the Maturity Date and there shall become
absolutely due and payable on the Maturity Date all of the Loans on such date,
together with any and all accrued and unpaid interest thereon.

Mandatory Prepayments

.

(ee) If at any time there shall occur, whether voluntarily, involuntarily or by
operation of law, a sale, transfer, assignment, conveyance, option or other
disposition of, or any mortgage, hypothecation, encumbrance, financing or
refinancing of all or any part of the Collateral, all of the Obligations
outstanding on such date, together with any and all accrued but unpaid interest
thereon and any prepayment fees shall become absolutely due and payable.

(ff) If at any time (i) the Merger is consummated, (ii) the Senior Credit
Facility Loan Agreement is terminated or (iii) all of the “Commitments” (as
defined in the Senior Credit Facility Loan Agreement) are terminated, then in
any of such events the Total Commitment under this Agreement shall automatically
terminate and the Borrower shall immediately pay to Agent on behalf of the
Lender all principal, interest and other amounts due and payable under this
Agreement.  If at any time KeyBank is no longer the administrative agent under
the Senior Credit Facility Loan Agreement (unless KeyBank has resigned or the
lenders a party to the Senior Credit Facility Loan Agreement have removed
KeyBank as administrative agent as a result of gross negligence or willful
misconduct pursuant to §14.9 of the Senior Credit Facility Loan Agreement), then
in any of such events the Total Commitment under this Agreement shall terminate
and the Borrower shall immediately pay to Agent on behalf of the Lenders all
principal, interest and other amounts due and payable under this Agreement.

(gg) In the event there shall have occurred a casualty or Taking with respect to
the Property, the Borrower shall prepay the Loans up to the amount actually
received concurrently with the date of receipt by Borrower or the Agent of any
Insurance Proceeds or Condemnation Proceeds in respect of such casualty or
Taking to the extent required by §7.7.

Optional Prepayments

.

(hh) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.7.

(ii) The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland
time) at least three (3) Business Days prior written notice of any prepayment of
any LIBOR Rate



35

 

--------------------------------------------------------------------------------

 

 

Loans, or at least one (1) Business Day prior written notice of any prepayment
of a Base Rate Loan, pursuant to this §3.3, in each case specifying the proposed
date of prepayment of the Loans and the principal amount to be prepaid (provided
that any such notice may be revoked or modified upon one (1) day’s prior notice
to the Agent). 

Partial Prepayments

.  Each prepayment of the Loans under §3.3 shall be in a minimum amount of
$500,000.00 or an integral multiple of $100,000.00 in excess thereof.  Each
partial payment under §§3.2 and 3.3 shall be applied, in the absence of
instruction by the Borrower, first to the principal of Base Rate Loans, and then
to the principal of LIBOR Rate Loans.

Effect of Prepayments

.  Amounts of the Loans paid, including, without limitation, under §3.2 and §3.3
of this Agreement, prior to the Maturity Date may not be reborrowed.

CERTAIN GENERAL PROVISIONS

.

Conversion Options

.

(jj) The Borrower may elect from time to time to convert any of its outstanding
Loans to a Loan of another Type and such Loans shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the
Borrower shall give the Agent at least one (1) Business Day’s prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower
shall give the Agent at least three (3) LIBOR Business Days’ prior written
notice of such election and the Interest Period requested for such Loan, the
principal amount of the Loan so converted shall be in a minimum aggregate amount
of $1,000,000.00 or an integral multiple of $250,000.00 in excess thereof and,
after giving effect to the making of such Loan, there shall be no more than one
(1) LIBOR Rate Loan outstanding at any one time; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  All or any part of the outstanding Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Base Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $250,000.00 or a LIBOR Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$250,000.00.  On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be.  Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

(kk) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.



36

 

--------------------------------------------------------------------------------

 

 

(ll) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
converted at the end of the applicable Interest Period to a Base Rate Loan.

Fees

.  The Borrower agrees to pay to KeyBank, the Agent and KCM for their own
account certain fees for services rendered or to be rendered in connection with
the Loans as provided pursuant to the fee letter among the Borrower, KeyBank and
KCM (the “Agreement Regarding Fees”).  All such fees shall be fully earned when
paid and nonrefundable under any circumstances. 

Funds for Payments

.

(mm) All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 2:00 p.m. (Cleveland
time) on the day when due, in each case in lawful money of the United States in
immediately available funds.  The Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank set forth on Schedule 4.3, on the dates
when the amount thereof shall become due and payable, with the amounts of the
principal of and interest on the Loans and all fees, charges, expenses and other
amounts owing to the Agent and/or the Lenders under the Loan Documents.  Subject
to the foregoing, all payments made to the Agent on behalf of the Lenders, and
actually received by the Agent, shall be deemed received by the Lenders on the
date actually received by the Agent.

(nn) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(oo) The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(pp) The Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant



37

 

--------------------------------------------------------------------------------

 

 

Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error; provided that the determinations in such statement are
made on a reasonable basis and in good faith.

(qq) Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or a Guarantor has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the Guarantors to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of §18.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this subsection.

(rr) As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(ss) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(i) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this



38

 

--------------------------------------------------------------------------------

 

 

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN or W‑8BEN‑E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W‑8BEN‑E; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W‑8BEN‑E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W‑9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.



39

 

--------------------------------------------------------------------------------

 

 

federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(tt) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.3 (including by the payment of additional amounts pursuant
to this §4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.3 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it reasonably deems confidential) to the indemnifying party or any other Person.

(uu) Each party’s obligations under this §4.3 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

(vv) [Intentionally Omitted].



40

 

--------------------------------------------------------------------------------

 

 

(ww) For purposes of this §4.3, the term “Applicable Law” includes FATCA.

Computations

.  All computations of interest on the Base Rate Loans to the extent applicable
shall be based on a three hundred sixty-five (365) or three hundred sixty-six
(366)-day year, as applicable, and paid for the actual number of days
elapsed.  All other computations of interest on the Loans and of other fees to
the extent applicable shall be based on a 360-day year and paid for the actual
number of days elapsed.  Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.

Suspension of LIBOR Rate Loans

.  In the event that, prior to the commencement of any Interest Period relating
to any LIBOR Rate Loan, the Agent shall determine that adequate and reasonable
methods do not exist for ascertaining LIBOR for such Interest Period, or the
Agent shall reasonably determine that LIBOR will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Lenders absent
manifest error) to the Borrower and the Lenders.  In such event (a) any Loan
Request with respect to a LIBOR Rate Loan shall be automatically withdrawn and
shall be deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrower and the Lenders.

Illegality

.  Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or the interpretation or application thereof
shall make it unlawful, or any central bank or other Governmental Authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to the Agent and the Borrower
and thereupon (a) the commitment of the Lenders to make LIBOR Rate Loans shall
forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law.  Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by the Borrower hereunder.



41

 

--------------------------------------------------------------------------------

 

 

Additional Interest

.  If any LIBOR Rate Loan or any portion thereof is repaid or is converted to a
Base Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, or if the Borrower fails to draw down
on the first day of the applicable Interest Period any amount as to which the
Borrower has elected a LIBOR Rate Loan, the Borrower will pay to the Agent upon
demand for the account of the applicable Lenders in accordance with their
respective Commitment Percentages, in addition to any amounts of interest
otherwise payable hereunder, the Breakage Costs.  The Borrower understands,
agrees and acknowledges the following:  (a) no Lender has any obligation to
purchase, sell and/or match funds in connection with the use of LIBOR as a basis
for calculating the rate of interest on a LIBOR Rate Loan; (b) LIBOR is used
merely as a reference in determining such rate; and (c) the Borrower has
accepted LIBOR as a reasonable and fair basis for calculating such rate and any
Breakage Costs.  The Borrower further agrees to pay the Breakage Costs, if any,
whether or not a Lender elects to purchase, sell and/or match funds.

Additional Costs, Etc.

 Notwithstanding anything herein to the contrary, if any present or future
Applicable Law, which expression, as used herein, includes statutes, rules and
regulations thereunder and interpretations thereof by any competent court or by
any governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time (or from time to time) hereafter made upon
or otherwise issued to any Lender or the Agent by any central bank or other
fiscal, monetary or other authority (whether or not having the force of law),
shall:

(xx) subject any Lender or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Agreement, the
other Loan Documents, such Lender’s Commitment or the Loans (other than for
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes, and Connection Income Taxes), or

(yy) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender, or

(zz) impose or increase or render applicable any special deposit, compulsory
loan, insurance charge, reserve, assessment, liquidity, capital adequacy or
other similar requirements (whether or not having the force of law and which are
not already reflected in any amounts payable by the Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

(aaa) impose on any Lender or the Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment or any class of loans or commitments of which any of the
Loans or such Lender’s Commitment forms a part; and the result of any of the
foregoing is:



42

 

--------------------------------------------------------------------------------

 

 

(i) to increase the cost to any Lender of making, continuing, converting to,
funding, issuing, renewing, extending or maintaining any of the Loans or such
Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other
sum.  Each Lender and the Agent in determining such amounts may use any
reasonable averaging and attribution methods generally applied by such Lender or
the Agent.

Capital Adequacy

.  If after the date hereof any Lender determines that (a) the adoption of or
change in any Applicable Law regarding liquidity or capital requirements for
banks or bank holding companies or any change in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding liquidity or capital adequacy (whether or not having the force of
law), has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans
hereunder to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify the
Borrower thereof.  The Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.  For purposes of §4.8 and this §4.9, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, publications, orders,
guidelines and directives thereunder or issued in connection therewith and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III,



43

 

--------------------------------------------------------------------------------

 

 

shall be deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

Breakage Costs

.  The Borrower shall pay all Breakage Costs required to be paid by it pursuant
to this Agreement and incurred from time to time by any Lender upon demand
within fifteen (15) days from receipt of written notice from the Agent, or such
earlier date as may be required by this Agreement.

Default Interest; Late Charge

.  Following the occurrence and during the continuance of any Event of Default,
and regardless of whether or not the Agent or the Lenders shall have accelerated
the maturity of the Loans, all Loans shall bear interest payable on demand at a
rate per annum equal to the sum of the Base Rate plus the Applicable Margin plus
four percent (4.0%) (the “Default Rate”), until such amount shall be paid in
full (after as well as before judgment), or if any of such amounts shall exceed
the maximum rate permitted by law, then at the maximum rate permitted by
law.  In addition, the Borrower shall pay a late charge equal to four percent
(4%) of any amount of interest and/or principal payable on the Loans or any
other amounts payable hereunder or under the other Loan Documents, which is not
paid by the Borrower within ten (10) days of the date when due (or, in the case
of amounts due at the Maturity Date, within fifteen (15) Business Days of such
date).

Certificate

.  A certificate setting forth any amounts payable pursuant to §4.7, §4.8, §4.9,
§4.10 or §4.11 and a reasonably detailed explanation of such amounts which are
due, submitted by any Lender or the Agent to the Borrower, shall be conclusive
in the absence of manifest error, and shall be promptly provided to the Agent
and the Borrower upon their written request.

Limitation on Interest

.  Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent, whether now existing or hereafter arising and whether
written or oral, are hereby limited so that in no contingency, whether by reason
of acceleration of the maturity of any of the Obligations or otherwise, shall
the interest contracted for, charged or received by the Lenders exceed the
maximum amount permissible under Applicable Law.  If, from any circumstance
whatsoever, interest would otherwise be payable to the Lenders in excess of the
maximum lawful amount, the interest payable to the Lenders shall be reduced to
the maximum amount permitted under Applicable Law; and if from any circumstance
the Lenders shall ever receive anything of value deemed interest by Applicable
Law in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest



44

 

--------------------------------------------------------------------------------

 

 

thereon for such full period shall not exceed the maximum amount permitted by
Applicable Law.  This §4.13 shall control all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent.

Certain Provisions Relating to Increased Costs

.  If a Lender gives notice of the existence of the circumstances set forth in
§4.8 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.3 (as a result of
the imposition of U.S. withholding taxes on amounts paid to such Lender under
this Agreement), §4.8 or §4.9, then, upon request of the Borrower, such Lender,
as applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by the
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action.  Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3 (as a result of the imposition of U.S. withholding taxes on amounts paid
to such Lender under this Agreement), §4.8 or §4.9 and following the request of
the Borrower has been unable to take the steps described above to mitigate such
amounts (each, an “Affected Lender”), then, within thirty (30) days after such
notice or request for payment or compensation, the Borrower shall have the
one-time right as to such Affected Lender, to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender within thirty (30)
days of receipt of such notice, to elect to cause the Affected Lender to
transfer its Commitment, provided that the Borrower shall pay to the Agent the
assignment fee (if any) specified in §18.2, such assignment will result in a
reduction in such compensation or payments thereafter, and such assignment does
not conflict with Applicable Law.  The Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent).  In the event that the Lenders do not
elect to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment.  Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest.  The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by the Borrower to the Affected
Lender including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.



45

 

--------------------------------------------------------------------------------

 

 

COLLATERAL SECURITY; GUARANTORS

.

Collateral

.  The Obligations shall be secured by a perfected first priority lien and
security interest (subject to Liens permitted with respect thereto by §8.2) to
be held by the Agent for the benefit of the Lenders on the Collateral, pursuant
to the terms of the Security Documents.

Appraisal

.

(bbb) The Agent may obtain a new Appraisal or an update to an existing Appraisal
with respect to the Property as the Agent or the Required Lenders shall
determine (i) at any time that the regulatory requirements of any Lender
generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall require more frequent
Appraisals, (ii) at any time following a Default or Event of Default, or if the
Agent reasonably believes that there has been a casualty, Taking, the
purchaser’s rights under the Option Agreement are exercised or a material
adverse change or deterioration with respect to the Property, including, without
limitation, a material change in the market in which the Property is located, or
(iii) at any time that Agent or the Required Lenders determine that a more
updated Appraisal is required by Applicable Law.  The expense of such Appraisals
and/or updates performed pursuant to this §5.2(a) shall be borne by the Borrower
and payable to the Agent within ten (10) days of demand; provided the Borrower
shall not be obligated to pay for an Appraisal of the Property obtained pursuant
to this §5.2(a) more often than once in any period of twelve (12) months if no
Event of Default exists.

(ccc) [Intentionally Omitted].

(ddd) The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement.  The Borrower further agrees
that the Lenders and the Agent do not make any representations or warranties
with respect to any such Appraisal and shall have no liability as a result of or
in connection with any such Appraisal for statements contained in such
Appraisal, including without limitation, the accuracy and completeness of
information, estimates, conclusions and opinions contained in such Appraisal, or
variance of such Appraisal from the fair value of such property that is the
subject of such Appraisal given by the local tax assessor’s office, or the
Borrower’s idea of the value of such property.

Release of Release Parcel

.  Borrower may obtain the release of the Release Parcel from the lien of the
Mortgage (and related Loan Documents) solely in connection with the exercise of
the purchase option by Release Parcel Purchaser pursuant to and in accordance
with the Option Agreement, provided each of the following conditions are
satisfied:

(eee) The Release Parcel is a legally subdivided parcel from the Property and is
on a separate tax lot from the Property or is subject to a condominium regime
(and Agent shall reasonably cooperate in such separation in anticipation of or
in connection with such release);

(fff) The conveyance of the Release Parcel does not (1) violate the Option
Agreement, (2) cause any portion of the portion of the Property continuing to be
subject to the lien of the Loan Documents after such release (the “Remaining
Property”) to be in violation of



46

 

--------------------------------------------------------------------------------

 

 

Applicable Laws, (3) create any liens on the Remaining Property, except for
utility access, parking and other easements necessary for infrastructure that
benefit or are necessary for the Release Parcel or (4) violate the terms of any
document or instrument relating to the Property, including any Lease or any
Permitted Lien;

(ggg) So long as no Default of Event of Default then exists, the purchase price
delivered to Fee Owner by Release Parcel Purchaser shall be retained by Fee
Owner; provided, however, at any time when a Default or Event of Default then
exists, such purchase price shall be paid to Agent for the benefit of the
Lenders;

(hhh) Borrower shall submit to Agent, not less than ten (10) days prior to the
date of such release:

(i) the proposed form of partial release of lien documentation for the Release
Parcel (for execution by Agent) in a form appropriate in the State of Georgia
and satisfactory to Agent in its reasonable discretion;

(ii) unless such an easement already exists of record, and provided that there
are shared facilities, access or parking, a proposed form of easement
agreement(s) or similar agreement(s) between Borrower and the transferee of the
Release Parcel, in form and substance satisfactory to Agent in its reasonable
discretion, pursuant to which Borrower shall receive and grant such easements,
and the right to enforce such restrictive covenants, over the Release Parcel and
the Remaining Property that are reasonably required for the continued use and
operation of the Remaining Property and Release Parcel;

(iii) an updated zoning report or other evidence reasonably satisfactory to
Agent that (1) the Release Parcel and the Remaining Property constitute separate
and distinct tax lots, (2) the Remaining Property complies with all zoning laws
and all Applicable Laws (including parking requirements), (3) all of the
Licenses, including all of the then existing certificates of occupancy, with
respect to the Remaining Property shall remain in full force and effect after
the conveyance of the Release Parcel and (4) from and after the date of the
release, no portion of the Remaining Property shall with respect to any
contractual requirement or Applicable Laws (including zoning approvals, building
code violations and parking requirements) be materially adversely affected in
any manner by any contractual requirement or Applicable Laws affecting the
Release Parcel to be released or, unless covered by the easement or similar
agreement(s) referred to in subclause (d)(ii) above (including, the CCE&R
Agreement referenced in Section 2.10 of the Option Agreement), otherwise be
dependent on or otherwise linked or connected to the Release Parcel; and

(iv) an officer’s certificate certifying that such documentation (A) is in
compliance with all Applicable Laws, and (B) is in compliance with all
requirements of the Loan Documents;

(iii) Borrower shall deliver to Agent (i) concurrently with such release, fully
executed copies of all transfer and easement or other documents related to such
release (including those required pursuant to clause (d) above) and
(ii) following recordation of any of such documents, copies of such recorded
documents;



47

 

--------------------------------------------------------------------------------

 

 

(jjj) Borrower and Guarantor shall execute and deliver such documents as Agent
may reasonably request to confirm the continued validity of the Loan Documents
and the Liens thereof relative to the Remaining Property; and

(kkk) Borrowers shall have paid to Agent all out-of-pocket unaffiliated third
party costs and expenses (including reasonable attorneys’ fees) incurred by
Agent in connection with such release of the Release Parcel from the lien of the
Loan Documents.

[Intentionally Omitted]

.

[Intentionally Omitted]

. 

Release of Collateral

.  Upon the refinancing or repayment of the Obligations in full and termination
of the obligation to provide additional Loans to Borrower, then the Agent shall
release the Collateral from the lien and security interest of the Security
Documents and release the Borrower and Guarantors (other than with respect to
obligations that survive termination of this Agreement).

REPRESENTATIONS AND WARRANTIES

.

The Borrower represents and warrants to the Agent and the Lenders as follows.

Corporate Authority, Etc.

.

(lll) Incorporation; Good Standing.  REIT is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland.  REIT conducts its business in a manner which enables it to qualify
as a real estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Code, and has elected to be treated as and is entitled to the
benefits of a real estate investment trust thereunder.  The Operating
Partnership is a Virginia limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Virginia State Corporation
Commission, and is validly existing and in good standing under the laws of
Virginia.  The Fee Owner is a Delaware limited liability company duly organized
pursuant to its certificate of formation filed with the Delaware Secretary of
State, and is validly existing and in good standing under the laws of the State
of Delaware.  The Operating Lessee is a Delaware limited liability company duly
organized pursuant to its certificate of formation, and is validly existing and
in good standing under the laws of the State of Delaware.  The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdiction of its organization and where
the Property is located and in each other jurisdiction where a failure to be so
qualified in such other jurisdiction could reasonably be expected to have a
Material Adverse Effect.

(mmm) Intentionally Omitted.

(nnn) Authorization.  The execution, delivery and performance of this Agreement
and the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have



48

 

--------------------------------------------------------------------------------

 

 

been duly authorized by all necessary proceedings on the part of such Person,
(iii) do not and will not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which such Person is
subject or any judgment, order, writ, injunction, license or permit applicable
to such Person, (iv) do not and will not conflict with or constitute a default
(whether with the passage of time or the giving of notice, or both) under any
provision of the partnership agreement, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any agreement or other
instrument binding upon, such Person or any of its properties, (v) do not and
will not result in or require the imposition of any lien or other encumbrance on
any of the properties, assets or rights of such Person other than the liens and
encumbrances in favor of the Agent contemplated by this Agreement and the other
Loan Documents, and (vi) do not require the approval or consent of any Person
other than those already obtained and delivered to the Agent.

(ooo) Enforceability.  This Agreement and the other Loan Documents to which any
of the Borrower or any Guarantor is a party are valid and legally binding
obligations of such Person enforceable in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

Governmental Approvals

.  The execution, delivery and performance of this Agreement and the other Loan
Documents to which the Borrower or any Guarantor is a party and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing or registration with, or the giving of any notice to, any court,
department, board, governmental agency or authority other than those already
obtained, and the filing of the Security Documents in the appropriate records
office with respect thereto.

Intentionally Omitted

.

Financial Statements

.  The Borrower has furnished to the Agent:  (a) the consolidated balance sheet
of REIT and its Subsidiaries as of the Balance Sheet Date and the related
consolidated statement of operations and cash flow as of the Balance Sheet Date
certified by the chief financial officer of REIT, (b) an unaudited statement of
Net Operating Income for the period ending June 30, 2019, reasonably
satisfactory in form to the Agent and certified by the chief financial officer
of REIT as fairly presenting the Net Operating Income for such periods, and
(c) certain other financial information relating to the Borrower, the
Guarantors, the Property and the Collateral.  The balance sheet and statements
referred to in clauses (a) and (b) above have been prepared in accordance with
generally accepted accounting principles and fairly present the consolidated
financial condition of REIT and its Subsidiaries as of such dates and the
consolidated results of the operations of REIT and its Subsidiaries for such
periods.  There are no liabilities, contingent or otherwise, of REIT or any of
its Subsidiaries involving material amounts not disclosed in said financial
statements and the related notes thereto.



49

 

--------------------------------------------------------------------------------

 

 

No Material Changes

.  Since the Balance Sheet Date or the date of the most recent financial
statements delivered pursuant to §7.4 (with the date which is the most recent
being applicable), there has occurred no materially adverse change in the
financial condition, operations, prospects, business or assets of REIT and its
Subsidiaries taken as a whole as shown on or reflected in the consolidated
balance sheets of REIT as of the Balance Sheet Date, or its consolidated
statement of income or cash flows as of the Balance Sheet Date, other than
changes in the ordinary course of business that have not and could not
reasonably be expected to have a Material Adverse Effect.  As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, operations, prospects,
business or assets of REIT, its Subsidiaries or any of the Real Estate from the
condition shown on the financial statements delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business, assets, operations, prospects or financial condition of REIT and its
Subsidiaries, considered as a whole, or of the Property.

Franchises, Patents, Copyrights, Etc.

.  The Borrower, the Guarantors and their respective Subsidiaries possess all
franchises, patents, copyrights, trademarks, trade names, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others.  Except for any rights granted pursuant to the
approved Franchise Agreement for the Property, the Property is not owned or
operated by the Borrower or its Subsidiaries under or by reference to any
trademark, trade name, service mark or logo (provided that the Property may have
signs or other indications that the Property is owned or operated by Borrower),
and except for any rights granted pursuant to the approved Franchise Agreement
for the Property, none of the trademarks, tradenames, service marks or logos
(other than those indications that such property is owned or operated by
Borrower) are registered or subject to any license or provision of law limiting
their assignability or use.

Litigation

.  Except as stated on Schedule 6.7, there are no actions, suits, proceedings or
investigations of any kind pending or to the knowledge of the Borrower
threatened against the Borrower, any Guarantor or any of their respective
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board which question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant hereto or
thereto, the Property, the Collateral (provided that with respect to the
Property and the Collateral, this representation is only made as of the Closing
Date and excludes matters that are fully insured (other than deductibles)) or
any lien, security title or security interest created or intended to be created
pursuant hereto or thereto, or which if adversely determined could reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Schedule
6.7, as of the Closing Date there are no judgments, final orders or awards
outstanding against or affecting the Borrower, any Guarantor, any of their
respective Subsidiaries, any Collateral, any



50

 

--------------------------------------------------------------------------------

 

 

Material Contract or the Property which are not fully covered by insurance
(other than deductibles).  No injunction, writ, temporary restraining order or
any order of any nature has been issued by any court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement or any other Loan Document, or directing that the
transactions provided for herein or therein not be consummated as herein or
therein provided.

No Material Adverse Contracts, Etc.

.  None of the Borrower, any Guarantor or any of their respective Subsidiaries
is subject to any charter, corporate or other legal restriction, or any
judgment, decree, order, rule or regulation that has or is expected in the
future to have a Material Adverse Effect.  None of the Borrower, any Guarantor
or any of their respective Subsidiaries is a party to any contract or agreement
that has or could reasonably be expected to have a Material Adverse Effect.

Compliance with Other Instruments, Laws, Etc.

.  None of the Borrower, any Guarantor or any of their respective Subsidiaries
is in violation of any provision of its charter or other organizational
documents, bylaws, or any agreement or instrument to which it is subject or by
which it or any of its properties is bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that has had or could reasonably be expected to have a Material Adverse Effect.

Tax Status

.  Each of the Borrower, the Guarantors and their respective Subsidiaries
(a) has made or filed all federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject or
has obtained an extension for filing, (b) has paid prior to delinquency all
taxes and other governmental assessments and charges shown or determined to be
due on such returns, reports and declarations except those which are being
contested in good faith and by appropriate proceedings as permitted by this
Agreement, and (c) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  Except as set forth on Schedule 6.10,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers or partners of such Person know
of no basis for any such claim.  Except as set forth on Schedule 6.10, there are
no audits pending or to the knowledge of the Borrower threatened with respect to
any tax returns filed by the Borrower, any Guarantor or their respective
Subsidiaries.  The taxpayer identification number for REIT is 52-1889548, the
taxpayer identification number for the Operating Partnership is 52-1889549, the
taxpayer identification number for Fee Owner is 81-3395281 and the taxpayer
identification number for the Operating Lessee is 81-3380357.

No Event of Default

.  No Default or Event of Default has occurred and is continuing.



51

 

--------------------------------------------------------------------------------

 

 

Investment Company Act

.  None of the Borrower, the Guarantors or any of their respective Subsidiaries
is an “investment company”, or an “affiliated company” or a “principal
underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940.

Setoff; Absence of UCC Financing Statements

.

(ppp) The Collateral and the rights of the Agent and the Lenders with respect to
the Collateral are not subject to any setoff, claims (except for Liens with
respect thereto permitted by §8.2), withholdings or other defenses by REIT, the
Borrower or any of their Subsidiaries or Affiliates or, to the best knowledge of
the Borrower, any other Person.

(a) Except with respect to Liens with respect to such Person permitted by §8.2
or as disclosed on the lien search reports delivered to and approved by the
Agent, there is no financing statement (but excluding any financing statements
that may be filed against Borrower or any Guarantor thereof without the consent
or agreement of such Persons), security agreement, chattel mortgage, real estate
mortgage or other document filed or recorded with any applicable filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien on, or security interest or security
title in, any property of Borrower or any Guarantor or rights thereunder.

Certain Transactions

.  Except as disclosed on Schedule 6.14 hereto, none of the partners, officers,
trustees, managers, members, directors, or employees of the Borrower, any
Guarantor or any of their respective Subsidiaries is, nor shall any such Person
become, a party to any transaction with the Borrower, any Guarantor or any of
their respective Subsidiaries or Affiliates (other than for services as
partners, managers, members, employees, officers and directors), including any
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any partner, officer, trustee, director or such
employee or, to the knowledge of the Borrower, any corporation, partnership,
trust or other entity in which any partner, officer, trustee, director, or any
such employee has a substantial interest or is an officer, director, trustee or
partner, which are on terms less favorable to the Borrower, a Guarantor or any
of their respective Subsidiaries than those that would be obtained in a
comparable arms-length transaction.

Employee Benefit Plans

.  The Borrower, each Guarantor and each ERISA Affiliate has fulfilled its
obligation, if any, under the minimum funding standards of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.  Neither the
Borrower, any Guarantor nor any ERISA Affiliate has (a) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, (b) failed
to make any contribution or payment to any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, or made any amendment to any Employee Benefit



52

 

--------------------------------------------------------------------------------

 

 

Plan, Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of
ERISA.  None of the assets of REIT or any of its Subsidiaries, including,
without limitation, the Property or other Collateral, constitutes a “plan asset”
of any Employee Plan, Multiemployer Plan or Guaranteed Pension Plan.

Disclosure

.  All of the representations and warranties made by or on behalf of the
Borrower, the Guarantors and their respective Subsidiaries in this Agreement and
the other Loan Documents or any document or instrument delivered to the Agent or
the Lenders pursuant to or in connection with any of such Loan Documents are
true and correct in all material respects, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being,
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date), and neither the Borrower nor any Guarantor has failed to
disclose such information as is necessary to make such representations and
warranties not misleading.  All information contained in this Agreement, the
other Loan Documents or otherwise furnished to or made available to the Agent or
the Lenders by or on behalf of the Borrower, any Subsidiary or any Guarantor, as
supplemented to date, taken as a whole, is and, when delivered, will be true and
correct in all material respects and, as supplemented to date, does not, and
when delivered will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained therein not
misleading.  The written information, reports and other papers and data with
respect to the Borrower, any Subsidiary, any Guarantor, the Property or the
Collateral, including, without limitation, the Property (other than projections
and estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, taken as a whole, complete and correct in all material
respects, or has been subsequently supplemented by other written information,
reports or other papers or data, to the extent necessary to give in all material
respects a true and accurate knowledge of the subject matter in all material
respects; provided that such representation shall not apply to (a) the accuracy
of any appraisal, title commitment, survey, or engineering and environmental
reports prepared by third parties or legal conclusions or analysis provided by
the Borrower’s or the Guarantors’ counsel (although the Borrower and the
Guarantors have no reason to believe that the Agent and the Lenders may not rely
on the accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower (except to the
extent the related assumptions were when made manifestly unreasonable).

Trade Name; Place of Business

.  Neither the Borrower nor any Guarantor uses any trade name or conducts
business under any name other than its actual name set forth in the Loan
Documents or names licensed to them by Franchisor.  The principal place of
business of the Borrower is 4800 Montgomery Lane, Suite 220, Bethesda, Maryland
20814.



53

 

--------------------------------------------------------------------------------

 

 

Regulations T, U and X

.  No portion of any Loan is to be used for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.  Neither the Borrower nor any Guarantor is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.

Environmental Compliance

.  The Borrower has obtained and provided to the Agent a written environmental
site assessment report of the Environmental Engineer, which report shall be in
form and substance satisfactory to the Agent (the “Environmental
Report”).  Except as set forth in the Environmental Report with respect to the
Property, the Borrower makes the following representations and warranties:

(qqq) None of the Borrower, the Guarantors or their respective Subsidiaries nor
any manager of the Property, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law, which violation involves
the Property and has had or could reasonably be expected, when taken together
with other matters covered by this §6.19 and §8.6, to result in liability, clean
up, remediation, containment, correction or other costs to the Borrower or any
Guarantor in excess of $250,000.00 or could reasonably be expected to materially
adversely affect the operation of or ability to use such property.

(rrr) None of the Borrower, any Guarantor nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case involves the Property.

(sss) (i) no portion of the Property has been used for the handling, processing,
storage or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Property
except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or the users or
operators of their properties,



54

 

--------------------------------------------------------------------------------

 

 

no Hazardous Substances have been generated or are being used on the Property
except in the ordinary course of the Borrower’s, the Guarantors’ and their
respective Subsidiaries’ respective businesses and in accordance with applicable
Environmental Laws; (iii) there has been no past or present Release or
threatened Release of Hazardous Substances on, upon, into or from the Property;
(iv) there have been no Releases on, upon, from or into any real property in the
vicinity of the Property which, through soil or groundwater contamination, may
have come to be located on the Property; and (v) any Hazardous Substances that
have been generated on the Property have been transported off‑site in accordance
with all applicable Environmental Laws (except with respect to the foregoing in
this §6.19(c) as to the Property where the foregoing has not had or could not
reasonably be expected, when taken together with other matters covered by this
§6.19 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to the Borrower or any Guarantor in excess of
$250,000.00 and could not reasonably be expected to materially adversely affect
the operation of or ability to use such property.

(ttt) none of the Borrower, the Guarantors, their respective Subsidiaries nor
the Property is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Mortgage or to the effectiveness of any other transactions contemplated hereby,
except for such matters with which the Borrower, the Guarantors, their
respective Subsidiaries shall have complied with as of the Closing Date.

(uuu) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or
affecting the Property.

(vvv) There has been no claim by any party that any use, operation, or condition
of the Property has caused any nuisance or any other liability or adverse
condition on any other property, nor is there any basis for such a claim, except
where such existence with respect to the Property has not had or could not
reasonably be expected, when taken together with other matters covered by this
§6.19 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to the Borrower or any Guarantor in excess of
$250,000.00 or could not reasonably be expected to materially adversely affect
the operation of or ability to use such property.

(www) Except as disclosed in a report of an Environmental Engineer delivered to
Agent in connection with the Property, no asbestos is located in or on any
Building, except for nonfriable asbestos or contained friable asbestos which is
being monitored and/or remediated in accordance with the recommendations of an
Environmental Engineer.

Organizational Chart

.  The organizational chart attached as Schedule 6.20 hereto relating to the
ownership of the Fee Owner and the Operating Lessee is true, complete and
correct as of the date hereof.

Leases

.  Except as set forth on Schedule 6.21 with respect to the Property, the
Property is not subject to any Lease or other occupancy agreement, other than
the Operating Lease.  The Borrower has delivered to the Agent true copies of the
Leases



55

 

--------------------------------------------------------------------------------

 

 

and any amendments thereto relating to the Property.  Such Leases constitute as
of such date thereof the sole leases or licenses or other agreements pertaining
to the occupancy or use of space (except for occupants of the Hotel Property in
the ordinary course of business) at such Property and in the Building relating
thereto.  Except as reflected on Schedule 6.21, no tenant under any Lease (i) is
entitled to any free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent, including, without limitation, lease support payments,
lease buy-outs or abatements or credits, and (ii) has made any prepayments of
rent or other payments due under such Lease for more than one (1) month in
advance of the due date of such payment.  Except as set forth in Schedule 6.21,
the Leases reflected therein are, as of the date hereof, in full force and
effect in accordance with their respective terms, without basic rental payments
or other payments to the landlord thereunder being in default beyond any
applicable cure period or, to the best of Borrower’s knowledge, any other
material default thereunder, nor are there any defenses, counterclaims, offsets,
concessions, rebates, or tenant improvement allowances, contributions or
landlord construction obligations available to any tenant thereunder, and,
except as reflected in Schedule 6.21, neither the Borrower nor any Guarantor has
given or made, any notice of any payment or other material default, or any
claim, which remains uncured or unsatisfied, with respect to any of the Leases,
and to the best of the knowledge and belief of the Borrower, there is no basis
for any such claim or notice of default by any tenant under a Lease.

Property

.  Except as set forth on Schedule 6.22, (i) the Property, and all major
building systems located thereon, are structurally sound, in good condition and
working order and free from material defects, subject to ordinary wear and tear,
(ii) the Property, and the use and operation thereof, is in material compliance
with all applicable federal and state law and governmental regulations and any
local ordinances, orders or regulations, including without limitation, laws,
regulations and ordinances relating to zoning, building codes, parking,
subdivision, fire protection, health, safety, handicapped access, historic
preservation and protection, wetlands, tidelands and flood control, including
without limitation, the American With Disabilities Act or any state laws
regarding disability requirements, and any agreement, declaration, covenant or
instrument to which Borrower or the Property may be subject (hereinafter
referred to collectively as the “Requirements”) (but excluding for purposes of
this §6.22, Environmental Laws), and no Building located on the Property is a
so-called non-conforming use in violation of applicable zoning regulations,
(iii) except as shown on the Survey for the Property, the Property is not
located in a flood hazard area as defined by the Federal Insurance
Administration, and the Property is not located in Zone 3 or Zone 4 of the
“Seismic Zone Map of the U.S.,” (iv) the Borrower has not received any written
notice of, and has no knowledge of, any approvals, consents, licenses, permits,
utility installations and connections (including, without limitation, drainage
facilities), curb cuts and street openings, required by Applicable Laws or any
agreement affecting the Property for the maintenance, operation, servicing and
use of the Property or any Building for its current use (hereinafter referred to
as the “Project Approvals”) which have not been granted, effected, or performed
and completed (as the case may be), in accordance with the timeline required
thereunder, or any



56

 

--------------------------------------------------------------------------------

 

 

fees or charges therefor which have not been fully paid before becoming
delinquent, or which are no longer in full force and effect, and no Project
Approvals will terminate, or become void or voidable or terminable on any
foreclosure sale of the Property pursuant to the Mortgage, (v) there are no
outstanding notices, suits, orders, decrees or judgments relating to zoning,
building use and occupancy, fire, health, sanitation or other violations
affecting, against, or with respect to, the Property or any part thereof for any
material matter (including any matter that could affect the use or operation of
the Property for its intended purposes), (vi) the Borrower has not received any
written notice of, nor has any knowledge of, any material violation of any
applicable Requirements or Project Approvals or any other material violation of
restrictions or agreements by which Borrower or the Property is bound; (vii) all
utilities necessary for the use and operation of the Property are installed to
the property lines of the Property through dedicated public rights of way or
through perpetual private easements approved by the Agent with respect to which,
as applicable, any Mortgage creates a valid and enforceable first lien and,
except in the case of drainage facilities, are connected to the Building located
thereon with valid permits and are adequate to service the Building in
compliance with Applicable Law, (viii) the streets abutting the Property are
dedicated and accepted public roads, to which the Property has direct access or
are perpetual private ways (with direct access to public roads) to which the
Property has direct access approved by the Agent and with respect to which, as
applicable, any Mortgage creates a valid and enforceable first lien (subject to
Liens permitted by §8.2(ix)), (ix) there are no unpaid or outstanding real
estate or other taxes (including payments in lieu of taxes) or assessments on or
against any of the Property which are payable by the Borrower, any Guarantor or
any of their respective Subsidiaries (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement), (x) there are no unpaid or outstanding gross receipts, rent or
sales taxes payable by Borrower with respect to the use and operation of the
Property which are due and payable, (xi) Borrower has delivered to Agent a true,
correct and complete copy of the Management Agreement and Franchise Agreement
relating to the Property, (xii) neither the improvements located on the Property
nor any operations therein, is now or has been damaged, impacted, or otherwise
affected in any material respect by or subject to the growth or existence of a
Mold Condition (as defined in the Indemnity Agreement); (xiii) except as set
forth on Schedule 6.22 with respect to the Property as of the date of this
Agreement, Borrower has completed all PIP or other work required to be performed
or completed under the Franchise Agreement with respect to the Property,
(xiv) the Property is separately assessed for purposes of real estate tax
assessment and payment, (xv) there are no pending, or to the knowledge of the
Borrower, threatened or contemplated, eminent domain proceedings against the
Property except as disclosed to Agent pursuant to §7.7, (xvi) the Property is
not now damaged in any material respect as a result of any fire, explosion,
accident, flood or other casualty except as disclosed to Agent pursuant to §7.7,
(xvii) none of the Borrower, the Guarantors or any of their respective
Subsidiaries has received any outstanding notice from any insurer or its agent
requiring performance of any work with respect to the Property (other than with
respect to outstanding claims in



57

 

--------------------------------------------------------------------------------

 

 

the ordinary course of business that are not material), or canceling or
threatening to cancel any policy of insurance, and the Property complies with
the material requirements of all of the Borrower’s, Guarantors’ and their
respective Subsidiaries’ insurance carriers, and (xviii) no person or entity has
any right or option to acquire the Property or any portion thereof or interest
therein.  There have been no changes the Property (including, without
limitation, changes or additions to the improvements, condemnations, changes in
ingress, egress or parking, easements or encroachments) that would be shown by a
current and accurate Survey from these conditions shown on the Survey for the
Property provided to the Agent prior to the Closing Date. 

Brokers

.  None of REIT nor any of its Subsidiaries has engaged or otherwise dealt with
any broker, finder or similar entity in connection with this Agreement or the
Loans contemplated hereunder.

Other Debt

.  As of the date of this Agreement, (a) none of the Borrower, any Guarantor nor
any of their respective Subsidiaries is in default of the payment of any
Indebtedness, the performance of any related agreement, mortgage, deed of trust,
security agreement, financing agreement, indenture or lease to which any of them
is a party, and (b) no Indebtedness of the Borrower, any Guarantor or any of
their respective Subsidiaries has been accelerated.  Neither the Borrower nor
any Guarantor is a party to or bound by any agreement, instrument or indenture
that may require the subordination in right or time or payment of any of the
Obligations to any other indebtedness or obligation of the Borrower or any
Guarantor.  Schedule 6.24 hereto sets forth all agreements, mortgages, deeds of
trust, financing agreements or other material agreements binding upon the
Borrower and each Guarantor or their respective properties and entered into by
the Borrower and/or such Guarantor as of the date of this Agreement with respect
to any Indebtedness of the Borrower or any Guarantor in an amount greater than
$1,000,000.00 (other than the Senior Credit Facility Loan Agreement and other
than with respect to any Indebtedness being repaid with the proceeds of Loans on
the date hereof), and the Borrower has provided the Agent with such true,
correct and complete copies thereof.

Solvency

.  After giving effect to the transactions contemplated by this Agreement and
the other Loan Documents, including all Loans made or to be made hereunder,
neither the Borrower nor any Guarantor is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, the Borrower and each Guarantor is able to pay its debts as they
become due, and the Borrower and each Guarantor has sufficient capital to carry
on its business.

No Bankruptcy Filing

.  Neither the Borrower nor any Guarantor is contemplating either the filing of
a petition by it under any state or federal bankruptcy or insolvency laws or for
the liquidation of its assets or property, and the Borrower has no knowledge of
any Person contemplating the filing of any such petition against it or any
Guarantor.



58

 

--------------------------------------------------------------------------------

 

 

No Fraudulent Intent

.  Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by the Borrower, any Guarantor or any of their respective
Subsidiaries with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.

Transaction in Best Interests of the Borrower and Guarantors; Consideration

.  The transaction evidenced by this Agreement and the other Loan Documents is
in the best interests of the Borrower, each Guarantor and their respective
Subsidiaries.  The Borrower and the Guarantors are engaged in common business
enterprises related to those of the Borrower and each Guarantor will derive
substantial direct and indirect benefit from the effectiveness and existence of
this Agreement.  The direct and indirect benefits to inure to the Borrower, each
Guarantor and their respective Subsidiaries pursuant to this Agreement and the
other Loan Documents constitute substantially more than “reasonably equivalent
value” (as such term is used in Section 548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Borrower, the Guarantors and their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents, and but
for the willingness of each Guarantor to guaranty the Loan, the Borrower would
be unable to obtain the financing contemplated hereunder which financing will
enable the Borrower, each Guarantor and their respective Subsidiaries to have
available financing to conduct and expand their business.

Contribution Agreement

.  The Borrower and the Guarantors have executed and delivered the Contribution
Agreement, and the Contribution Agreement constitutes the valid and legally
binding obligations of such parties enforceable against them in accordance with
the terms and provisions thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

Representations and Warranties of Guarantors

.  The Borrower has no knowledge that any of the representations or warranties
of any Guarantor contained in any Loan Document to which such Guarantor is a
party are untrue or inaccurate in any material respect.

OFAC

.  None of the Borrower, the Guarantors, any of their Subsidiaries or any of
their respective officers or, to the knowledge of any Borrower, their respective
directors, employees, agents, advisors or Affiliates (a) is (or will be) a
Person:  (i) that is, or is owned or controlled by Persons that are:  (x) the
subject or target of any Sanctions Laws and Regulations or (y) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions Laws



59

 

--------------------------------------------------------------------------------

 

 

and Regulations, which includes, as of the Closing Date, Crimea, Cuba, Iran,
North Korea, Sudan and Syria or (ii) listed in any list related to or otherwise
designated under any Sanctions Laws and Regulations maintained under OFAC
(including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list), the U.S. Department of State or by the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom or
under the September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(any such Person described in clauses (i) or (ii), a “Designated Person”) and
(b) is not and shall not engage in any dealings or transactions or otherwise be
associated with a Designated Person.  In addition, the Borrower hereby agrees to
provide to the Lenders any additional information that a Lender reasonably deems
necessary from time to time in order to ensure compliance with Sanctions Laws
and Regulations and all Applicable Laws concerning money laundering and similar
activities.  Neither Borrower, any Guarantor, nor any Subsidiary, director or
officer of Borrower or Guarantor or, to the knowledge of Borrower, any
Affiliate, agent or employee of Borrower or any Guarantor, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws and Regulations.

Labor Matters

.  With respect to the Property:  (a) there are no strikes or other labor
disputes against REIT or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
the REIT or any of its Subsidiaries have not been in material violation of the
Fair Labor Standards Act or any other applicable requirement of law dealing with
such matters; and (c) all payments due from REIT or any of its Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the REIT or such Subsidiary.

[Intentionally Omitted

.]

Material Contracts

.  Schedule 6.34 is, as of the date of this Agreement, a true, correct and
complete listing of all Material Contracts.  Each of the Material Contracts is
valid and enforceable in accordance with its terms and is in full force and
effect.  Borrower has performed and is in compliance in all material respects
with all of the terms of such Material Contract, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, exists with
respect to any such Material Contract.

Intellectual Property

.  The Borrower and the Guarantors own or have the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights,
if any, necessary to the conduct of its businesses, without known conflict with
any patent, license, franchise, trademark, trade secret, trade name, copyright,
or other proprietary right of any other Person.



60

 

--------------------------------------------------------------------------------

 

 

EEA Financial Institutions

.  None of the Borrower, any Guarantor, nor their respective Subsidiaries is an
EEA Financial Institution.

The Property.  The rights of the franchisee or licensee under the Franchise
Agreement for the Property and of the Borrower under the Management Agreement
for the Property are included in the Collateral as and to the extent permitted
by the comfort letter delivered to Agent with respect to the Property on or
about the Closing Date.

﻿

AFFIRMATIVE COVENANTS

.

The Borrower covenants and agrees that, so long as any Loan is outstanding or
any Lender has any obligation to make any Loans:

Punctual Payment

.  The Borrower will duly and punctually pay or cause to be paid the principal
and interest on the Loans and all interest and fees provided for in this
Agreement, all in accordance with the terms of this Agreement and the Notes, as
well as all other sums owing pursuant to the Loan Documents.

Maintenance of Office

.  The Operating Partnership and each Guarantor will maintain their respective
chief executive office at 4800 Montgomery Lane, Suite 220, Bethesda,
Maryland 20814, or at such other place in the United States of America as the
Operating Partnership or any Guarantor shall designate upon thirty (30) days
prior written notice to the Agent and the Lenders, where notices, presentations
and demands to or upon the Operating Partnership or such Guarantor in respect of
the Loan Documents may be given or made.

Records and Accounts

.  The Borrower and each Guarantor will (a) keep, and cause each of their
respective Subsidiaries to keep true and accurate records and books of account
in which full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation and amortization of its properties and the properties of
their respective Subsidiaries, contingencies and other reserves.  Neither the
Borrower, any Guarantor nor any of their respective Subsidiaries shall, without
the prior written consent of the Agent, (x) make any material change to the
accounting policies/principles used by such Person in preparing the financial
statements and other information described in §6.4 or §7.4, unless such change
is required by GAAP or is mandated by GAAP to became effective, or (y) change
its fiscal year.  The Agent and the Lenders acknowledge that REIT’s fiscal year
is a calendar year.

Financial Statements, Certificates and Information

.  The Borrower will deliver or cause to be delivered to the Agent, in form and
substance reasonably satisfactory to the Agent, with sufficient copies for each
of the Lenders:

(xxx) not later than ninety (90) days after the end of each calendar year, the
audited consolidated balance sheet of REIT and its Subsidiaries at the end of
such year, and the related audited consolidated statements of operations,
equity, and cash flows for such year, setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in



61

 

--------------------------------------------------------------------------------

 

 

reasonable detail, prepared in accordance with GAAP, together with a
certification by the chief financial officer, chief executive officer, treasurer
or chief accounting officer of the REIT, that the information contained in such
financial statements fairly presents the financial position of REIT and its
Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by an independent nationally
recognized accounting firm reasonably approved by the Agent and who shall have
authorized REIT to deliver such financial statements and certifications thereof
to the Agent and the Lenders;

(yyy) not later than forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each year, copies of the unaudited consolidated
balance sheet of REIT and its Subsidiaries, at the end of such quarter, and the
related unaudited consolidated statements of operations, equity and cash flows
for the portion of REIT’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the chief
financial officer, chief executive officer, treasurer or chief accounting
officer of REIT that the information contained in such financial statements
fairly presents the financial position of REIT and its Subsidiaries on the date
thereof (subject to year-end adjustments);

(zzz) simultaneously with the delivery of the financial statements referred to
in §§7.4(a) and 7.4(b), (i) a statement (a “Compliance Certificate”) certified
by the chief financial officer, chief executive officer, treasurer or chief
accounting officer of REIT in the form of Exhibit G hereto (or in such other
form as the Agent may approve from time to time) setting forth in reasonable
detail computations evidencing compliance or non-compliance (as the case may be)
with the covenants contained in §9 and the other covenants described in such
certificate and (if applicable) setting forth reconciliations to reflect changes
in GAAP since the Balance Sheet Date, and (ii) a projection for the current and
next three (3) succeeding fiscal quarters of compliance with the covenants
described in the Compliance Certificate.   All income, expense and value
associated with Real Estate or other Investments disposed of during any quarter
will be eliminated from calculations, where applicable.  All income, expense and
value associated with Real Estate or other Investments acquired during any
quarter will be added to calculations, where applicable, in a manner reasonably
acceptable to Agent.  The Compliance Certificate shall be accompanied by copies
of the statements of the Property Debt Yield, Consolidated EBITDA, Consolidated
Adjusted EBITDA, Funds Available for Distribution, Net Operating Income and
Adjusted Net Operating Income for such fiscal quarter, prepared on a basis
consistent with the statements furnished to the Agent prior to the date hereof
and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by the chief financial officer, chief executive
officer, treasurer or chief accounting officer of REIT that the information
contained in such statement fairly presents the Property Debt Yield,
Consolidated EBITDA, Consolidated Adjusted EBITDA, Funds Available for
Distribution, Net Operating Income and Adjusted Net Operating Income for such
periods;

(aaaa) simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, (i) an operating statement for each of the
Borrowing Base Properties for each such fiscal quarter and year to date,
together with a comparison against the operating statement for the prior year,
and a consolidated operating statement for the Borrowing Base Properties for
each such fiscal quarter and year to date, together with a comparison against
the consolidated operating statement for the prior year (such statements and
reports to be in form reasonably satisfactory to Agent), (ii) a consolidated
operating statement for all of the Real Estate



62

 

--------------------------------------------------------------------------------

 

 

of the Operating Partnership and its Subsidiaries for each such fiscal quarter
and year to date (such statements and reports to be in form reasonably
satisfactory to Agent), (iii) an updated twelve (12) month cash flow projection
including details of the taxes, insurance, and capital expenditures, and (iv)
the status of any PIP or any Renovations;

(bbbb) simultaneously with the delivery of the financial statements referred to
in §§7.4(a) and 7.4(b) above, a statement (i) listing the Real Estate owned or
leased by REIT and its Subsidiaries (or in which REIT or any of its Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, the number of rooms and occupancy, and whether such Real
Estate constitutes a Land Asset or a Development Property, and (ii) listing the
Indebtedness of REIT and its Subsidiaries (excluding Indebtedness of the type
described in §§8.1(a), 8.1(c), 8.1(d) and 8.1(f)), which statement shall
include, without limitation, a statement of the original principal amount of
such Indebtedness and the current amount outstanding, the holder thereof, the
maturity date and any extension options, the interest rate, the collateral
provided for such Indebtedness and whether such Indebtedness is Recourse
Indebtedness or Non-Recourse Indebtedness;

(cccc) contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature, reports, proxy statements and all other material
information sent to the owners of the Operating Partnership or REIT (other than
personal tax information);

(dddd) promptly following the Agent’s request, after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Operating Partnership and REIT;

(eeee) notice of any audits pending or threatened in writing with respect to any
tax returns filed by REIT or any of its Subsidiaries promptly following notice
of such audit;

(ffff) promptly following the occurrence thereof, written notice to the Agent of
any new or additional Indebtedness in excess of $1,000,000 or monetary Liens on
any Real Estate directly or indirectly owned or leased by the Operating
Partnership;

(gggg) within five (5) Business Days of receipt, copies of any written claim
made with respect to any Non-Recourse Exclusion;

(hhhh) not later than January 31 of each year, a budget and business plan for
the REIT and its Subsidiaries and each Borrowing Base Property for the
then-current calendar year, which shall include a budget of planned capital
expenditures on both an individual and a consolidated basis for each Hotel
Property of REIT and its Subsidiaries and a marketing plan for each Hotel
Property of the REIT and its Subsidiaries;

(iiii) within forty-five (45) days after the end of each fiscal quarter, for
each Borrowing Base Property, a group booking pace report and market
segmentation report, if reasonably available;

(jjjj) upon the request of Agent, the most current Smith Travel Research STR
Report available, comparing the Property to its primary competitive set;



63

 

--------------------------------------------------------------------------------

 

 

(kkkk) prompt notice of (i) any change in the senior management of the REIT, and
(ii) any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Operating Partnership, any
Guarantor, or any of their respective Subsidiaries which has had or could have a
Material Adverse Effect;

(llll) evidence reasonably satisfactory to Agent of the timely payment of all
real estate taxes for the Property; and

(mmmm) from time to time, such other financial data and information in the
possession of REIT or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against REIT or any
of its Subsidiaries and any settlement discussions relating thereto, property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting REIT or any of its Subsidiaries) as the
Agent may reasonably request.

The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower.  Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.”  Any material to be delivered pursuant to
this §7.4 may be delivered electronically directly to Agent and the Lenders
provided that such material is in a format reasonably acceptable to Agent, and
such material shall be deemed to have been delivered to Agent and the Lenders
upon Agent’s receipt thereof.  Upon the request of Agent, the Borrower shall
deliver paper copies thereof to Agent and the Lenders.  The Borrower and the
Guarantors authorize Agent and Arranger to disseminate any such materials,
including without limitation the Information Materials through the use of
Intralinks, SyndTrak or any other electronic information dissemination system
(an “Electronic System”).  Any such Electronic System is provided “as is” and
“as available.”  The Agent and the Arranger do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
(“Communications”).  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by Agent or the Arranger in connection
with the Communications or the Electronic System.  In no event shall the Agent,
the Arranger or any of their directors, officers, employees, agents or attorneys
have any liability to the Borrower or the Guarantors, any Lender or any other
Person for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s or any Arranger’s transmission of Communications
through the Electronic System, and the Borrower and the Guarantors release
Agent, the Arranger and the Lenders from any liability in connection
therewith.  Certain of the Lenders (each, a “Public Lender”) may have personnel
who do not wish to receive material non-public information with respect to the
Borrower, its Subsidiaries or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other



64

 

--------------------------------------------------------------------------------

 

 

market related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that it will identify that portion of the Information
Materials that may be distributed to the Public Lenders and that (i) all such
Information Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Information Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Lenders and the Arranger to
treat such Information Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries, its Affiliates or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7); (iii) all Information Materials marked “PUBLIC” are permitted to be
made available through a portion of any electronic dissemination system
designated “Public Investor” or a similar designation; and (iv) the Agent and
the Arranger shall be entitled to treat any Information Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of any
electronic dissemination system not designated “Public Investor” or a similar
designation.

Notices

.

(nnnn) Defaults.  The Borrower will promptly upon becoming aware of same notify
the Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”.  If any Person shall give any
notice of the existence of a claimed default or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, the Borrower
shall forthwith give written notice thereof to the Agent and each of the
Lenders, describing the notice or action and the nature of the claimed default.

(oooo) Environmental Events.  The Borrower will give notice to the Agent within
five (5) Business Days of becoming aware of (i) any potential or known Release,
or threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves (A) the Property or (B) the Agent’s liens or security title on the
Collateral pursuant to the Security Documents.

(pppp) Notification of Claims Against Collateral.  The Borrower will give notice
to the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims (including, with respect to the Property, environmental
claims), withholdings or other defenses to which any of the Collateral, or the
rights of the Agent or the Lenders with respect to the Collateral, are subject
(other than Liens permitted with respect thereto pursuant to §8.2).



65

 

--------------------------------------------------------------------------------

 

 

(qqqq) Notice of Litigation and Judgments.  The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation, government investigations or proceedings threatened in writing or
any pending litigation, government investigations and proceedings affecting the
Borrower, any Guarantor or any of their respective Subsidiaries or to which the
Borrower, any Guarantor or any of their respective Subsidiaries is or is to
become a party involving an uninsured claim against the Borrower, any Guarantor
or any of their respective Subsidiaries that could either reasonably be expected
to cause a Default or could reasonably be expected to have a Material Adverse
Effect and stating the nature and status of such litigation, government
investigations or proceedings.  The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the REIT or any of its Subsidiaries in an amount in
excess of $1,000,000.00.

(rrrr) Notice of Defaults Under Organizational Agreements.  The Borrower will,
within five (5) Business Days of notice or receipt, provide to the Agent copies
of any and all written notices of default under any partnership agreement,
operating agreement or other organizational agreement to which Borrower or any
of its Subsidiaries is a party or of any failure by the Borrower or any of its
Subsidiaries to perform any material obligation under any such partnership
agreement, operating agreement or other organizational agreement.

(ssss) ERISA.  The Borrower will give notice to the Agent within five (5)
Business Days after REIT or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, or knows that the plan administrator of any such plan has
given or is required to give notice of any such reportable event; (ii) gives a
copy of any notice of complete or partial withdrawal liability under Title IV of
ERISA; or (iii) receives any notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any such plan.

(tttt) Notices of Default Under Management Agreement, Franchise Agreement and
Operating Lease.  The Borrower will give notice to the Agent in writing within
three (3) Business Days after the Borrower or any Guarantor (i) receives written
notice from Manager, Franchisor or Operating Lessee pursuant to the Management
Agreement, Franchise Agreement or Operating Lease relating to the Property of a
default by the Borrower under such Management Agreement, Franchise Agreement or
Operating Lease, or (ii) delivers a written notice to Manager, Franchisor or
Operating Lessee under the Management Agreement, Franchise Agreement or
Operating Lease of the Property of a default by such Manager, Franchisor or
Operating Lessee under the Management Agreement, Franchise Agreement or
Operating Lease.

(uuuu) [Intentionally Omitted].

(vvvv) Notification of Lenders.  Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

Existence; Maintenance of Properties

.



66

 

--------------------------------------------------------------------------------

 

 

(wwww) Except as permitted under §§8.4 and 8.8, the Borrower and each Guarantor
will (i) preserve and keep in full force and effect their legal existence in the
jurisdiction of its incorporation or formation and (ii) will cause each of their
respective Subsidiaries that are not Guarantors to preserve and keep in full
force and effect their legal existence in the jurisdiction of its incorporation
or formation except where such failure has not had and could not reasonably be
expected to have a Material Adverse Effect.  In the event Borrower or any
Guarantor is a limited liability company, such Person shall not, nor shall any
of its members or managers, take any action in furtherance of, or consummate, an
LLC Division.  The Borrower and each Guarantor will preserve and keep in full
force all of their rights and franchises and those of their respective
Subsidiaries, the preservation of which is necessary to the conduct of their
business (except with respect to Subsidiaries of the Operating Partnership that
are not Guarantors, where such failure has not had and could not reasonably be
expected to have a Material Adverse Effect).  REIT shall at all times comply
with all requirements and applicable laws and regulations necessary to maintain
REIT Status and shall continue to receive REIT Status.  The common stock of REIT
shall at all times during the term of this Agreement be listed for trading and
be traded on the New York Stock Exchange, NASDAQ or another nationally
recognized exchange.  The REIT, Operating Partnership or General Partner shall
continue to own directly or indirectly not less than eighty percent (80%) of the
Fee Owner and Operating Lessee.

(xxxx) The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, provided, that the foregoing, shall not prohibit the sale
of properties in the ordinary course of business in accordance with the terms of
this Agreement, and (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof.

Insurance; Condemnation

.

(yyyy) The Borrower will, at its expense, procure and maintain for the benefit
of the Borrower and the Agent, insurance policies issued by such insurance
companies, in such amounts, in such form and substance, and with such coverages,
endorsements, deductibles and expiration dates as are acceptable to the Agent,
providing the following types of insurance covering the Property:

(i) “Cause of Loss-Special Form” property insurance (including broad form flood,
broad form earthquake, coverage from loss or damage arising from acts of
terrorism, and comprehensive boiler and machinery coverages) on each Building
and the contents therein of the Borrower and its Subsidiaries in an amount not
less than one hundred percent (100%) of the full replacement cost of each
Building and the contents therein of the Borrower and its Subsidiaries or such
other amount as the Agent may approve, with deductibles not to exceed
$100,000.00 for any one occurrence, with a replacement cost coverage
endorsement, an agreed amount endorsement, and, if requested by the Agent, a
contingent liability from operation of building laws endorsement in such amounts
as the Agent may require.  Full replacement cost as used herein means the cost
of replacing the Building (exclusive of the cost of excavations, foundations and
footings below the lowest basement floor) and the contents therein of the
Borrower and its Subsidiaries without deduction for physical depreciation
thereof;



67

 

--------------------------------------------------------------------------------

 

 

(ii) During the course of construction or repair of any Building, the insurance
required by clause (i) above shall be written on a builders risk, completed
value, non-reporting form, meeting all of the terms required by clause (i)
above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Property, including coverage against collapse and
damage during transit or while being stored off-site, and containing a soft
costs (including loss of rents) coverage endorsement and a permission to occupy
endorsement;

(iii) Flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E)
and the broad form flood coverage required by clause (i) above is not available,
in an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;

(iv) Business interruption insurance in an amount sufficient to recover at least
the total estimated gross receipts from all sources of income for the Property
for a twelve (12) month period with an extended period of recovery provision
covering at least 180 days following the resumption of operations;

(v) Commercial general liability insurance against claims for personal injury
(to include, without limitation, bodily injury and personal and advertising
injury) and property damage liability, all on an occurrence basis, if
commercially available, with such coverages as the Agent may reasonably request
(including, without limitation, contractual liability coverage, completed
operations coverage for a period of two (2) years following completion of
construction of any improvements on the Property, and coverages equivalent to an
ISO broad form endorsement), with a general aggregate limit of not less than
$2,000,000.00, a completed operations aggregate limit of not less than
$2,000,000.00, and a combined single “per occurrence” limit of not less than
$1,000,000.00 for bodily injury and property damage;

(vi) During the course of construction or repair of any improvements on the
Property, the general contractor selected to oversee such improvements shall
provide commercial general liability insurance (including completed operations
coverage) naming Borrower as an additional insured, or in lieu thereof, may
provide for such coverage by way of an owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the insurance required by clause (v) above;

(vii) Employer’s liability insurance with respect to the Borrower’s employees
(or if the Borrower have no employees, with respect to the employees of the
manager under the Management Agreement);

(viii) Umbrella liability insurance with limits of not less than $25,000,000.00
to be in excess of the limits of the insurance required by clauses (v), (vi) and
(vii) above, with coverage at least as broad as the primary coverages of the
insurance required by clauses (v), (vi) and (vii) above, with any excess
liability insurance to be at least as broad as



68

 

--------------------------------------------------------------------------------

 

 

the coverages of the lead umbrella policy.  All such policies shall be endorsed
to provide defense coverage obligations;

(ix) Workers’ compensation insurance for all employees of the Borrower or its
Subsidiaries engaged on or with respect to the Property with limits as required
by Applicable Law (or if Borrower have no employees, for all employees of the
manager under the Management Agreement); and

(x) If the Borrower is directly engaged in operating the businesses of the
Property, the Borrower shall maintain such additional insurance appropriate to
the nature of the operations in such forms and amounts as the Agent may
reasonably require, including but not limited to innkeeper/bailee legal
liability coverage, general liability coverages for restaurant and food service
operations, liquor legal liability coverage, garagekeepers legal liability
coverage, and automobile liability coverage.  If the Borrower contracts with a
third party operator or manager to conduct the business operations of the
Property, the Borrower shall cause its contracts to require these coverages to
be maintained by the operator or manager.  In either case, the insurance shall
be written with appropriate extensions of coverage for the Borrower, and the
Agent and Lenders as additional insureds; and

(xi) Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Property.

The Borrower shall pay all premiums on insurance policies.  The insurance
policies with respect to the Property provided for in clauses (v), (vi) and
(viii) above shall name the Agent as an additional insured and shall contain a
cross liability/severability endorsement.  The insurance policies provided for
in clauses (i), (ii), (iii), (iv) and (vi) above shall name the Agent as
mortgagee (with respect to the Property subject to the Mortgage) and loss payee,
shall be first payable in case of loss to the Agent, and shall contain mortgage
clauses (with respect to the Property subject to the Mortgage) and lender’s loss
payable endorsements in form and substance acceptable to the Agent.  The
Borrower shall deliver certificates of insurance evidencing all such policies to
the Agent, and the Borrower shall promptly furnish to the Agent all renewal
notices and evidence that all premiums or portions thereof then due and payable
have been paid.  Borrower shall provide to Agent a duplicate original or
certified copy of the insurance policies required hereunder promptly after the
original policy is received by Borrower.  Not less than ten (10) days prior to
the expiration date of the policies, as the same may be reduced by Agent, the
Borrower shall deliver to the Agent evidence of continued coverage, as may be
satisfactory to the Agent, and within five (5) Business Days after the renewal
date of such policies, the Borrower shall deliver a certificate of insurance to
Agent, in form and substance satisfactory to the Agent.

(zzzz) All policies of insurance required by this Agreement shall contain
clauses or endorsements to the effect that (i) no act or omission of the
Borrower or any Subsidiary or anyone acting for the Borrower or any Subsidiary
(including, without limitation, any representations made in the procurement of
such insurance), which might otherwise result in a forfeiture of such insurance
or any part thereof, no occupancy or use of the Property for purposes more
hazardous than permitted by the terms of the policy, and no foreclosure or any
other change



69

 

--------------------------------------------------------------------------------

 

 

in title to the Property or any part thereof, shall affect the validity or
enforceability of such insurance insofar as the Agent is concerned, (ii) the
insurer waives any right of set off, counterclaim, subrogation, or any deduction
in respect of any liability of the Borrower or any Subsidiary and the Agent,
(iii) such insurance is primary and without right of contribution from any other
insurance which may be available, (iv) such policies shall not be modified so as
to reduce or in any way negatively affect insurance coverage on the Property,
canceled or terminated prior to the scheduled expiration date thereof without
the insurer thereunder giving at least thirty (30) days prior written notice to
the Agent by certified or registered mail; provided, however, that only ten (10)
days prior written notice to Agent shall be required if such cancellation or
termination is due to non-payment of any insurance premium, and (v) that the
Agent or the Lenders shall not be liable for any premiums thereon or subject to
any assessments thereunder, and shall in all events be in amounts sufficient to
avoid any coinsurance liability.

(aaaaa) The insurance required by this Agreement may be effected through a
blanket policy or policies covering additional locations and property of the
Borrower and other Persons not included in the Property, provided that such
blanket policy or policies comply with all of the terms and provisions of this
§7.7, and contain endorsements or clauses assuring that any claim or recovery
will not be less than that which a separate policy would provide.

(bbbbb) All policies of insurance required by this Agreement shall be issued by
companies licensed to do business in the State where the policy is issued and
also in the States where the Property is located and shall be issued by
companies having a rating in Best’s Key Rating Guide of at least “A” and a
financial size category of at least “X”.

(ccccc) Neither the Borrower nor any Subsidiary shall carry separate insurance,
concurrent in kind or form or contributing in the event of loss, with any
insurance required under this Agreement unless such insurance complies with the
terms and provisions of this §7.7.

(ddddd) In the event of any loss or damage to or Taking of the Property, the
Borrower or the applicable Guarantor shall give prompt written notice to the
insurance carrier and the Agent.  Each of the Borrower and the Guarantors hereby
irrevocably authorizes and empowers the Agent, at the Agent’s option and in the
Agent’s sole discretion or at the request of the Required Lenders in their sole
discretion, as its attorney in fact, to make proof of such loss, to adjust and
compromise any claim under insurance policies or as a result of a Taking, to
appear in and prosecute any action arising from such insurance policies or as a
result of a Taking, to collect and receive Insurance Proceeds and Condemnation
Proceeds, and to deduct therefrom the Agent’s reasonable expenses incurred in
the collection of such Insurance Proceeds and Condemnation Proceeds; provided,
however, that so long as no Default or Event of Default has occurred and is
continuing and so long as the Borrower or any Guarantor shall in good faith
diligently pursue such claim, the Borrower or such Guarantor may make proof of
loss and appear in any proceedings or negotiations with respect to the
adjustment of such claim, except that the Borrower or such Guarantor may not
settle, adjust or compromise any such claim without the prior written consent of
the Agent, which consent shall not be unreasonably withheld or delayed;
provided, further, that the Borrower or such Guarantor may make proof of loss
and adjust and compromise any claim under casualty insurance policies which is
in an amount less than $250,000.00 so long as no Default or Event of Default has
occurred and is continuing and so long as the Borrower or such Guarantor shall
in good faith diligently pursue such claim.  The Borrower and each Guarantor



70

 

--------------------------------------------------------------------------------

 

 

further authorize the Agent, at the Agent’s option, to (i) apply the balance of
such Insurance Proceeds and Condemnation Proceeds to the payment of the
Obligations whether or not then due, or (ii) if the Agent shall require the
reconstruction or repair of the Property, to hold the balance of such proceeds
as trustee to be used to pay taxes, charges, sewer use fees, water rates and
assessments which may be imposed on the Property and the Obligations as they
become due during the course of reconstruction or repair of the Property and to
reimburse the Borrower or such Guarantor, in accordance with such terms and
conditions as the Agent may prescribe, for, or to pay directly, the costs of
reconstruction or repair of the Property, and upon completion of such
reconstruction or repair to pay any excess Insurance Proceeds to the Borrower,
provided that (i) upon completion of such reconstruction or repair, the Property
is in compliance with all applicable state, federal and local laws, ordinances
and regulations, including, without limitation, all building and zoning laws,
ordinances and regulations and (ii) no Defaults or Events of Default exist or
are continuing under this Agreement on the date of such payment to the Borrower.

(eeeee) Notwithstanding the foregoing or anything to the contrary contained in
the Mortgage, the Agent shall make net Insurance Proceeds and Condemnation
Proceeds available to the Borrower or such Guarantor to reconstruct and repair
the Property, in accordance with such terms and conditions as the Agent may
prescribe in the Agent’s discretion for the disbursement of the proceeds,
provided that (i) the cost of such reconstruction or repair is not estimated by
the Agent to exceed twenty-five percent (25%) of the replacement cost of the
damaged Building (as reasonably estimated by the Agent), (ii) no Default or
Event of Default shall have occurred and be continuing, (iii) the Borrower or
such Guarantor shall have provided to the Agent additional cash security in an
amount equal to the amount reasonably estimated by the Agent to be the amount in
excess of such proceeds which will be required to complete such repair or
restoration, (iv) the Agent shall have approved the plans and specifications,
construction budget, construction contracts, and construction schedule for such
repair or restoration and reasonably determined that the repaired or restored
Property will provide the Agent with adequate security for the Obligations
(provided that the Agent shall not disapprove such plans and specifications if
the Building is to be restored to substantially its condition immediately prior
to such damage), (v) the Borrower or such Guarantor shall have delivered to the
Agent written agreements binding upon the Franchisor and Manager agreeing upon a
date for delivery of possession of the Property to permit time which is
sufficient in the judgment of the Agent for such repair or restoration and
approving the plans and specifications for such repair or restoration, or other
evidence satisfactory to the Agent that none of the Franchisor or Manager may
terminate the Franchise Agreement or the Management Agreement as a result of
such casualty or as a result of having a right to approve the plans and
specifications for such repair or restoration and prior to the expiration of any
business interruption coverage, (vi) the Agent shall reasonably determine that
such repair or reconstruction can be completed prior to the Maturity Date,
(vii) the Agent shall receive evidence reasonably satisfactory to it that any
such restoration, repair or rebuilding complies in all respects with the
Franchise Agreement, the Management Agreement and any and all applicable state,
federal and local laws, ordinances and regulations, including without
limitation, zoning laws, ordinances and regulations, and that all required
permits, licenses and approvals relative thereto have been or will be issued in
a manner so as not to materially impede the progress of restoration, (viii) the
Agent shall receive evidence reasonably satisfactory to it that the insurer
under such policies of fire or other casualty insurance does not assert any
defense to payment under such policies against the Borrower, any Guarantor or
the Agent, and (ix) with respect to any Taking, (a) the value of the land taken
under such condemnation is less than $500,000.00; (b) less than five percent
(5%) of the land is taken;



71

 

--------------------------------------------------------------------------------

 

 

(c) the land that is taken is located along the perimeter or periphery of the
land; (d) access to the Property is not affected in any way by the Taking; (e)
no portion of the improvements are taken; and (f) Agent shall determine that
following such repair or restoration there shall be no reduction in occupancy or
income from the Property so affected by such specific condemnation or taking
(excluding any proceeds from business interruption insurance or proceeds from
such award allocable to such income).  Any excess Insurance Proceeds shall be
paid to the Borrower, or if a Default or Event of Default has occurred and is
continuing, such proceeds shall be applied to the payment of the Obligations,
unless in either case by the terms of the applicable insurance policy the excess
proceeds are required to be returned to such insurer.  Any excess Condemnation
Proceeds shall be applied to the payment of the Obligations.  In no event shall
the provisions of this Section be construed to extend the Maturity Date or to
limit in any way any right or remedy of the Agent upon the occurrence of an
Event of Default hereunder.  If the Property is acquired by the Agent, all
right, title and interest of the Borrower and any Guarantor in and to any
insurance policies to the extent that they relate to the Property and unearned
premiums thereon and in and to the proceeds thereof resulting from loss or
damage to the Property prior to the acquisition shall pass to the Agent or any
other successor in interest to the Borrower or purchaser of the Property.

(fffff) [Intentionally Omitted].

(ggggg) The Borrower and the Guarantors will provide to the Agent for the
benefit of the Lenders a Title Policy for the Property.

Taxes; Liens

.  The Borrower and the Guarantors will, and will cause their respective
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become delinquent, all taxes, assessments and other
governmental charges imposed upon them or upon the Property, sales and
activities, or any part thereof, or upon the income or profits therefrom as well
as all claims for labor, materials or supplies that if unpaid might by law
become a lien or charge upon any of its property or other Liens affecting any of
the Collateral, the Property or any other property of the Borrower and all
non-governmental assessments, levies, maintenance and other charges, whether
resulting from covenants, conditions and restrictions or otherwise, water and
sewer rents and charges assessments on any water stock, utility charges and
assessments and owner association dues, fees and levies, provided that any such
tax, assessment, charge or levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings which shall suspend the collection thereof with respect to such
property and the Borrower shall not be subject to any fine, suspension or loss
of privileges or rights by reason of such proceeding, neither such property nor
any portion thereof or interest therein would be in any danger of sale,
forfeiture, loss or suspension of operation by reason of such proceeding and the
Borrower shall have set aside on its books adequate reserves in accordance with
GAAP (or if such aggregate amount so contested relates to the Property and
equals or exceeds $250,000, then Borrower shall have deposited with Agent as
additional Collateral adequate reserves as reasonably determined by Agent); and
provided,  further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, the Borrower
either (i) will provide a bond issued by a surety reasonably acceptable to the
Agent and sufficient to stay all such



72

 

--------------------------------------------------------------------------------

 

 

proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.  Borrower shall deliver to the Agent evidence of
payment of taxes, other assessments, levies and charges described in this §7.8
with respect to the Property not later than ten (10) Business Days prior to the
date upon which such amounts are due and payable unless the same are being
contested in accordance with the terms hereof and the other Loan Documents.

Inspection of Properties and Books

.  The Borrower and the Guarantors will, and will cause their respective
Subsidiaries to, permit the Agent and the Lenders, at the Borrower’s expense and
upon reasonable prior notice, to visit and inspect any of the properties of the
Borrower, each Guarantor or any of their respective Subsidiaries (subject to the
rights of tenants under their leases), to examine the books of account of the
Borrower, any Guarantor and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, any Guarantor and their respective Subsidiaries with,
and to be advised as to the same by, their respective officers, partners or
members, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for such visits and inspections more often than once in any twelve (12) month
period.  The Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of such Persons.

Compliance with Laws, Contracts, Licenses, and Permits

.  The Borrower and the Guarantors will, and will cause each of their respective
Subsidiaries to, comply in all respects with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (b) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (c) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (d) all applicable decrees, orders, and judgments, and
(e) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where failure to so comply with either clause (a), (c) or (e) would not
result in the material non-compliance with the items described in such
clauses.  If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that the Borrower, any Guarantor or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrower, such
Guarantor or such Subsidiary will promptly take or cause to be taken all steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof.  The Borrower shall
develop and implement such programs, policies and procedures as are necessary to
comply with the Patriot Act and shall promptly advise the Agent in writing in
the event that the Borrower shall determine that any investors in the Borrower
are in violation of such act.



73

 

--------------------------------------------------------------------------------

 

 

Further Assurances

.  The Borrower and each Guarantor will and will cause each of their respective
Subsidiaries to, cooperate with the Agent and the Lenders and execute such
further instruments and documents as the Lenders or the Agent shall reasonably
request to carry out to their reasonable satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.

Leases of the Property

.  Neither Borrower nor any Guarantor will without the prior written consent of
the Agent, such approval to not be unreasonably withheld, (i) enter into a new
Lease of all or any portion of the Property, (ii) amend, supplement or otherwise
modify any Lease in a manner materially adverse to the interest of the Lenders
(it being understood that, without limitation, any shortening of a lease term,
reduction of rents or other payment obligations, granting of abatements,
increasing allowances, contributions or otherwise providing economic concessions
to the tenant hereunder, creating economic obligations of the landlord
thereunder, increasing the landlord’s obligations or decreasing the landlord’s
rights, altering the “triple net” or “double net” (as applicable) nature of any
Lease, decreasing the tenant’s obligations, creating additional remedies, rights
of self-help, offset, termination, co-tenancy or other similar provisions for
the benefit of the tenant thereunder, or creating rights of first offer or first
refusal, shall be deemed to be materially adverse to the Lenders), (iii)
terminate or cancel, or accept the surrender of, any Lease, (iv) if Borrower’s
or such Guarantor’s consent is required under the terms of such Lease, consent
to the assignment or subletting of any Lease, or (v) grant any concessions to or
waive the performance of any material obligations of any tenant, lessee or
licensee under any now existing or future Lease.  Any new Lease shall contain
customary mortgagee provisions (including the ability of the landlord to assign
its interest without consent and the subordination of the Lease and the tenant’s
rights thereunder to any mortgage, deed of trust or deed to secure debt
encumbering such property).  Borrower shall promptly deliver to Agent a copy of
any amendment to a Lease.

Material Contracts

.

(hhhhh) The Borrower and the Guarantors shall perform each and all of their
obligations under each Material Contract.  Borrower shall not, and shall not
permit a Guarantor to, directly or indirectly cause or permit to exist any
condition which could result in the termination or cancellation of, or which
would relieve the performance of any obligations of any other party thereto
under, any Material Contract for all or any portion of the Property.

(iiiii) Neither the Borrower nor any Guarantor shall do any of the following
without the Agent’s prior written consent with respect to the Property (which as
to clause (i) shall not be unreasonably withheld, conditioned or delayed):  (i)
enter into, modify, amend, surrender or terminate any Material Contract,
including any new or replacement Operating Lease, Franchise Agreement or
Management Agreement; (ii) be or become a party to a Management Agreement that
provides for base management fees in excess of 4.0% of Gross Hotel Revenues; or
(iii) reduce the term of, increase the charges or fees payable by such Person
under, decrease the charges or fees payable to such Person under, or otherwise
modify or amend in any material respect, any Material Contract.  As a condition
to any approval of a new Manager, Borrower shall deliver to



74

 

--------------------------------------------------------------------------------

 

 

Agent upon Agent’s request a collateral assignment of such Management Agreement
to Agent and a subordination of the Manager’s rights thereunder to the rights of
the Agent and the Lenders under the Loan Documents.  Agent may condition the
approval of any Franchise Agreement upon the execution and delivery by the
Franchisor to Agent of a “comfort letter” in form and substance reasonably
satisfactory to Agent.

(jjjjj) The Borrower shall upon the request of the Agent obtain an updated
comfort letter from Franchisor as the Agent may request.

(kkkkk) The Borrower shall deliver to Agent a comfort letter from the Franchisor
to Agent with respect to the Property within ten (10) Business Days of the
Closing Date.

Business Operations

. REIT and its Subsidiaries shall operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and such other lines of business that
are reasonably related or incidental thereto and in compliance with the terms
and conditions of this Agreement and the Loan Documents.  Neither REIT nor the
Borrower will, or permit any of their respective Subsidiaries to, directly or
indirectly, engage in any line of business other than the acquisition,
ownership, operation and development of Hotel Properties

Registered Service Mark

.  Without prior written notice to the Agent, except for such rights as are
granted pursuant to the approved Franchise Agreement for the Property, the
Property shall not be owned or operated by the Borrower or any Guarantor under
any trademark, tradename, service mark or logo (provided that the foregoing
shall not preclude signs or other indications that the Property is owned or
operated by REIT or one of its Subsidiaries).  In the event the Property shall
be owned or operated under any tradename, trademark, service mark or logo,
except those pursuant to a permitted Franchise Agreement and excluding any such
item that simply indicates that the property is owned or operated by REIT or a
Subsidiary, the Borrower or the applicable Guarantor shall enter into such
agreements with the Agent in form and substance reasonably satisfactory to the
Agent, as the Agent may reasonably require, to grant the Agent a perfected first
priority security interest therein and to grant to the Agent or any successful
bidder at a foreclosure sale of the Property the right and/or license to
continue operating the Property under such tradename, trademark, service mark or
logo as determined by the Agent.

[Intentionally Omitted]

. 

[Intentionally Omitted]

.  

Plan Assets

.  The Borrower, the Guarantors and each of their respective Subsidiaries will
do, or cause to be done, all things necessary to ensure that none of its Real
Estate or other assets will be deemed to be Plan Assets at any time.



75

 

--------------------------------------------------------------------------------

 

 

Completion of Renovations

.

(lllll) In the event that Borrower shall undertake any Renovations to the
Property pursuant to a PIP or otherwise, the Borrower shall (i) obtain the prior
written approval of Agent (which approval may be withheld in its sole and
absolute discretion) of such Renovation; (ii) cause the same to be performed
diligently and promptly and to be commenced, performed and completed within the
time limits set forth in the PIP (if applicable) and any Material Contract;
(iii) cause to be obtained all governmental permits required for such
Renovations; (iv) cause such Renovations to be constructed, performed and
completed in compliance, in all material respects, with Applicable Law and all
applicable requirements of the Manager and Franchisor, in a good and workmanlike
manner, with materials of high quality, free of defects, and in accordance with
the plans and specifications therefor and the PIP (if applicable), without
substantial deviation therefrom unless approved by the Agent (which approval
shall not be unreasonably withheld, conditioned or delayed) and by the Manager
or Franchisor, as applicable; (v) cause such Renovations to be constructed and
completed free and clear of any mechanic’s liens, materialman’s liens and
equitable liens; (vi) pay or cause to be paid all costs of such Renovations when
due; (vii) subject to Borrower’s rights pursuant to §7.19(c), fully pay and
discharge, or cause to be fully paid and discharged, all claims for labor
performed and material and services furnished in connection with such
Renovations; and (viii) subject to Borrower’s rights pursuant to §7.19(c),
promptly release and discharge, or cause to be released and discharged, all
claims of stop notices, mechanic’s liens, materialman’s liens and equitable
liens that may arise in connection with such Renovations.

(mmmmm) [Intentionally Omitted.]

(nnnnn) The Borrower shall not suffer or permit any mechanics’, materialmen’s,
suppliers’ or other Lien claims to be filed or otherwise asserted against the
Property, subject to Borrower’s rights pursuant to §7.19(c).  If a claim of lien
is recorded which affects the Property, the Borrower shall, within fifteen (15)
days of such recording, or within ten (10) days of the Agent’s demand, whichever
occurs first:  (i) pay and discharge, or cause to be paid and discharged, the
claim of Lien; or (ii) provide the Agent with other assurances (which may
include a bond) which the Agent deems, in its reasonable discretion, to be
satisfactory for the payment of such claim of Lien and for the full and
continuous protection of the Agent and the Lenders from the effect of such Lien.

Borrowing Base Properties

.

(ooooo) Borrower shall cause the Property to at all times satisfy all of the
following conditions:

(i) the Property shall be owned one hundred percent (100%) in fee simple by Fee
Owner and leased to Operating Lessee pursuant to the Operating Lease, free and
clear of all Liens other than the Liens permitted by §8.2(viii), and the
Property and all assets of the Operating Lessee shall not have applicable to it
any negative pledge or restriction on the sale, pledge, transfer, mortgage or
assignment of such property (including any restrictions contained in any
applicable organizational documents);



76

 

--------------------------------------------------------------------------------

 

 

(ii) the Property shall not have any material environmental, structural or other
defects, and not be subject to any condemnation proceeding, that in any event
would give rise to a materially adverse effect as to the value, use of,
operation of or ability to sell or finance such property, and such property
shall be in compliance with federally mandated flood insurance requirements
(including the maintenance of flood insurance if all or any portion of any
Building is located within a federally designated flood hazard zone);

(iii) the only assets of the Fee Owner and the Operating Lessee shall be the
Property;

(iv) no strike, lockout, labor dispute, embargo, injunction or other proceeding
has occurred which causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities of the
Borrower or any Guarantor at the Property;

(v) the Property is used as a limited service, select service or full service,
in each case of upscale or midscale quality or better;

(vi) the Property is operated under the Management Agreement;

(vii) the Property is operated under an Approved Brand pursuant to a Franchise
Agreement approved by Agent;

(viii) the Property was first acquired by Fee Owner and Operating Lessee after
September 30, 2015; and

(ix) the construction of the Hotel Property on the Property was either
substantially completed or has undergone a complete renovation consistent with
the applicable PIP within fifteen (15) years of the date hereof; and

(x) at least ninety percent (90%) of the aggregate hotel rooms in the Property
must be open for business, not under Material Renovation, and have at least one
year of operating history.

(ppppp) The Borrower shall, and shall cause the Fee Owner and the Operating
Lessee to:

(i) operate the Property in compliance with Applicable Law in all material
respects;

(ii) promptly perform and/or observe (or cause to be performed and/or observed)
in all material respects the covenants and agreements required to be performed
and observed by it under the Material Contracts to which it is a party and do
all things necessary to preserve and to keep unimpaired their rights thereunder;

(iii) enforce in all respects the performance and observance of all of the
material covenants and agreements required to be performed or observed by the
other parties to each Material Contract;



77

 

--------------------------------------------------------------------------------

 

 

(iv) promptly deliver to the Agent a copy of each PIP, and any other material
written notice or report received by it or to it under the Management Agreement
or the Franchise Agreement;

(v) maintain Inventory at the Property in amounts reasonably required to meet
the standards from time to time required by the Manager and Franchisor; and

(vi) maintain all Licenses required to operate the Property in full force and
effect and promptly comply with all material conditions thereof.

Sanctions Laws and Regulations

.  The Borrower shall not, directly or indirectly, use the proceeds of the Loans
or lend, contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign Corrupt Practices Act.  None of the funds or assets of the Borrower or
Guarantors that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations.  Borrower shall maintain
policies and procedures designed to promote and achieve compliance with
Sanctions Laws and Regulations.

Assignment of Interest Rate Protection

.  In no event shall the Borrower or any Guarantor enter into an interest rate
cap, swap, collar or other interest rate protection agreement with respect to
the Obligations without the prior written consent of Agent.

NEGATIVE COVENANTS

.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans:

Restrictions on Indebtedness

.  The Borrower will not, and will not permit any Guarantor or their respective
Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

(qqqqq) Indebtedness to the Lenders arising under any of the Loan Documents;

(rrrrr) Indebtedness of REIT, General Partner, Operating Partnership and the
Subsidiary Guarantors to one or more lenders arising under the Senior Credit
Facility Loan Agreement;



78

 

--------------------------------------------------------------------------------

 

 

(sssss) current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(ttttt) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(uuuuu) Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in a Default;

(vvvvv) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(wwwww) subject to the provisions of §9, Non-Recourse Indebtedness of REIT and
its Subsidiaries (other than the Subsidiary Guarantors, the Fee Owner and the
Operating Lessee);

(xxxxx) [intentionally omitted]; and

(yyyyy) subject to the provisions of §9, Recourse Indebtedness of the REIT and
its Subsidiaries (excluding the Fee Owner and the Operating Lessee”), provided
that the aggregate amount of such Recourse Indebtedness (excluding the
“Obligations” (as defined in the Senior Credit Facility Loan Agreement)) shall
not at any time exceed ten percent (10%) of Consolidated Total Asset Value;
provided further, however, that the Obligations shall be excluded for the
purposes of determining the amount of Recourse Indebtedness in this §8.1(i).

Notwithstanding anything in this Agreement to the contrary, except as provided
in clause (x) below of this paragraph, (i) none of the Indebtedness described in
§8.1(g) or (i) above shall have the Property or any interest therein or any
direct or indirect ownership interest in any Borrower as collateral, a borrowing
base, asset pool or any similar form of credit support for such Indebtedness,
and (ii) the Fee Owner and Operating Lessee shall not create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non-recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §§8.1(a), 8.1(c), 8.1(d), 8.1(e) and 8.1(f); provided further that
(x) the Fee Owner and the Operating Lessee may be liable with respect to Capital
Leases and purchase money Liens financing equipment solely at the Property
(whether owned or leased), provided that the aggregate amount of all such
obligations shall not exceed $25,000.00.

Restrictions on Liens, Etc.

.  The Borrower will not, and will not permit any Guarantor or their respective
Subsidiaries to (a) create or incur or suffer to be created or incurred or to
exist any lien, security title, encumbrance, mortgage, deed of trust, security
deed, pledge, negative pledge, charge, restriction or other security interest of
any kind upon any of their respective property or assets of any character
whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of their property or assets or the income or profits
therefrom for the



79

 

--------------------------------------------------------------------------------

 

 

purpose of subjecting the same to the payment of Indebtedness or performance of
any other obligation in priority to payment of its general creditors;
(c) acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement (or any financing lease having substantially the same
economic effect as any of the foregoing); (d) suffer to exist for a period of
more than thirty (30) days after the same shall have been incurred any
Indebtedness or claim or demand against any of them that if unpaid could by law
or upon bankruptcy or insolvency, or otherwise, be given any priority whatsoever
over any of their general creditors; (e) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; or (f) incur or maintain any obligation
to any holder of Indebtedness of any of such Persons which prohibits the
creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, the Borrower, any Guarantor or any such Subsidiary may create or incur
or suffer to be created or incurred or to exist:

(i) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or which are being contested as permitted under this Agreement;

(ii) Liens on assets other than (A) the Collateral, (B) the Property and any
Material Contracts that are not Collateral, or (C) any direct or indirect
interest of the Borrower or any Guarantor, in respect of judgments permitted by
§8.1(e);

(iii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iv) encumbrances on Real Estate other than the Property consisting of
easements, rights of way, zoning restrictions, leases and other occupancy
agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, and other minor non-monetary liens or
encumbrances none of which interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower or any such
Subsidiary, which defects do not individually or in the aggregate have a
Material Adverse Effect;

(v) Liens on Real Estate and incidental personal property used in connection
therewith (other than the Property or other Collateral or any direct or indirect
interest therein) to secure Indebtedness of Subsidiaries of the Operating
Partnership (other than the Fee Owner and the Operating Lessee and owners of
interests in the Fee Owner and the Operating Lessee) permitted by §8.1(g) and
(i);

(vi) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;



80

 

--------------------------------------------------------------------------------

 

 

(vii) Liens of Capitalized Leases on the property leased thereby and Liens with
respect to property financed pursuant to §8.1(i);

(viii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations; and

(ix) Liens in favor of the Agent and the Lenders on the “Borrowing Base
Properties” (as defined in the Senior Credit Facility Loan Agreement) to secure
the Senior Credit Facility and the “Hedge Obligations” (as defined in the Senior
Credit Facility Loan Agreement);

(x) Leases, liens and encumbrances on the Property expressly permitted under the
terms of this Agreement (with respect to Leases) and the Mortgage relating
thereto (with respect to liens and encumbrances).

Notwithstanding anything in this Agreement to the contrary, (i) neither the Fee
Owner, the Operating Lessee nor the Guarantor shall create or incur or suffer to
be created or incurred or to exist any Lien other than Liens contemplated in (A)
with respect to the Fee Owner and the Operating Lessee, §§8.2(i), 8.2(vi),
8.2(viii) and 8.2(x), and Liens securing the Indebtedness permitted by clause
(x) in the last paragraph of §8.1, (B) with respect to REIT and General Partner,
§§8.2(i), 8.2(iii), 8.2(vi) and 8.2(viii), and (ii) neither Operating
Partnership, any Guarantor nor any of their respective Subsidiaries shall grant
any Liens secured by Equity Interests or any distributions or any other rights
or interests relating thereto except for Liens granted to Agent under the Loan
Documents and Liens secured by Equity Interests of Subsidiaries of the Operating
Partnership that are not the Fee Owner or the Operating Lessee and that do not
have direct or indirect interests in the Fee Owner or the Operating Lessee.  For
the avoidance of doubt, no vehicles used in connection with the operation of the
Property shall be subject to any Lien.

Restrictions on Investments

.  Neither the Borrower will, nor will it permit any Guarantor or any of its
Subsidiaries to, make or permit to exist or to remain outstanding any Investment
except Investments in:

(zzzzz) marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the REIT or
its Subsidiary;

(aaaaaa) marketable direct obligations of any of the following:  Federal Home
Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(bbbbbb) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided,  however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;



81

 

--------------------------------------------------------------------------------

 

 

(cccccc) commercial paper assigned the highest rating by two (2) or more
national credit rating agencies and maturing not more than ninety (90) days from
the date of creation thereof;

(dddddd) bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating
of not less than A by S&P and A1 by Moody’s issued by or by authority of any
state of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

(eeeeee) repurchase agreements having a term not greater than ninety (90) days
and fully secured by securities described in the foregoing §§8.3(a), 8.3(b) or
8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and

(ffffff) shares of so-called “money market funds” registered with the SEC under
the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing §§8.3(a) through
8.3(f) and have total assets in excess of $50,000,000.

(gggggg) The acquisition of fee interests by the Operating Partnership or its
Subsidiaries in (i) Real Estate which is utilized as a full service, select
service or limited service Hotel Property located in the continental United
States or the District of Columbia and businesses and investments incidental
thereto, and (ii) subject to the restrictions set forth in this §8.3, the
acquisition of Land Assets to be developed for the foregoing purpose;

(hhhhhh) Investments by the Operating Partnership in Wholly-Owned Subsidiaries
of the Operating Partnership, which in turn own Investments permitted by this
§8.3;

(iiiiii) Investments by the REIT in the General Partner and in Subsidiaries of
the Operating Partnership as contemplated in the definition of Wholly-Owned
Subsidiary;

(jjjjjj) Investments by General Partner in the Operating Partnership and in TRS;

(kkkkkk) Investments by the Operating Partnership and its Subsidiaries in Land
Assets, provided that the aggregate Investment pursuant to this §8.3(l) shall
not at any time exceed five percent (5%) of Consolidated Total Asset Value;

(llllll) Investments by the Operating Partnership in non-Wholly-Owned
Subsidiaries and Unconsolidated Affiliates, which in turn own Investments
permitted by this §8.3, provided that the aggregate Investment pursuant to this
§8.3(m) (excluding the Operating Partnership’s Investment in the Aloft Atlanta
Joint Venture) shall not at any time exceed ten percent (10%) of Consolidated
Total Asset Value;

(mmmmmm) Investments by the Operating Partnership and its Subsidiaries in
Development Properties for properties of the type described in §8.3(h)(i),
provided that the aggregate Investment pursuant to this §8.3(n) shall not at any
time exceed ten percent (10%) of Consolidated Total Asset Value; and



82

 

--------------------------------------------------------------------------------

 

 

(nnnnnn) Investments by the Operating Partnership and its Subsidiaries in
Mortgage Note Receivables created by seller financing provided by the Operating
Partnership with respect to any Tier II Properties included as Borrowing Base
Properties under the Senior Credit Facility Loan Agreement existing on the date
hereof, provided that the aggregate Investment pursuant to this §8.3(o) shall
not exceed in the aggregate $5,000,000;

(oooooo) Investments by the Operating Partnership and its Subsidiaries in
Mortgage Note Receivables (other than seller-financing), provided that the
aggregate Investment pursuant to §8.3(o) and this §8.3(p) shall not at any time
exceed five percent (5%) of Consolidated Total Asset Value.

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Operating Partnership, any Guarantor and their Subsidiaries in
the Investments described in §8.3(l), (m), (n) (o) and (p) at any time exceed
twenty percent (20%) of Consolidated Total Asset Value.

For the purposes of this §8.3, the Investment of REIT or any of its Subsidiaries
in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s Equity Percentage of their
non-Wholly-Owned Subsidiaries’ and Unconsolidated Affiliates’ Investments valued
in the manner set forth for the determination of Consolidated Total Asset Value,
or if not included therein, valued at the GAAP book value.

Merger, Consolidation

.  Other than with respect to or in connection with any disposition permitted
under §8.8, the Borrower will not, nor will it permit the Guarantors or any of
their respective Subsidiaries to, dissolve, liquidate, dispose of (including,
without limitation, by way of an LLC Division) or lease (but not including
Operating Leases) all or substantially all of its assets or business, merge,
reorganize, consolidate or do any other business combination, individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Required
Lenders.  Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing immediately before and after giving
effect thereto, the following shall be permitted without the consent of the
Agent or any Lender:  (i) the merger or consolidation of one or more of the
Subsidiaries of the Operating Partnership (other than the Fee Owner and the
Operating Lessee) with and into the Operating Partnership (it being understood
and agreed that in any such event the Operating Partnership will be the
surviving Person), (ii) the merger or consolidation of two or more Subsidiaries
of the Operating Partnership; provided that no such merger or consolidation
shall involve the Fee Owner and the Operating Lessee, and (iii) the liquidation
or dissolution of any Subsidiary of the Operating Partnership that does not own
or lease any assets so long as such Subsidiary is not the Fee Owner and the
Operating Lessee.  Nothing in this §8.4 shall prohibit the dissolution of a
Subsidiary of the Operating Partnership which has disposed of its assets in
accordance with this Agreement and the Senior Credit Facility Loan Agreement.  A
Subsidiary of the Operating Partnership may sell all of its assets (and may
effectuate such sale by merger or consolidation with another Person, with such



83

 

--------------------------------------------------------------------------------

 

 

other Person being the surviving entity) subject to compliance with the terms of
this Agreement (including, without limitation, §8.8, and the Senior Credit
Facility Loan Agreement), and after any such permitted sale, may dissolve.

Sale and Leaseback

.  The Borrower will not, and will not permit its Subsidiaries, to enter into
any arrangement, directly or indirectly, whereby the Borrower or any such
Subsidiary shall sell or transfer the Property owned or leased by it in order
that then or thereafter the Borrower or any such Subsidiary shall lease back the
Property without the prior written consent of the Agent, such consent not to be
unreasonably withheld.

Compliance with Environmental Laws

.  None of the Borrower nor any Guarantor will, nor will any of them permit any
of their respective Subsidiaries or any other Person to, do any of the
following:  (a) use any of the Property or any portion thereof as a facility for
the handling, processing, storage or disposal of Hazardous Substances, except
for quantities of Hazardous Substances used in the ordinary course of operating
single tenant commercial operating properties as permitted under this Agreement
and in material compliance with all applicable Environmental Laws, (b) cause or
permit to be located on any of the Property any underground tank or other
underground storage receptacle for Hazardous Substances except in compliance
with Environmental Laws, (c) generate any Hazardous Substances on any of the
Property except in compliance with Environmental Laws, (d) conduct any activity
at the Property or use the Property in any manner that could reasonably be
contemplated to cause a Release of Hazardous Substances on, upon or into the
Property or any surrounding properties or any threatened Release of Hazardous
Substances which could reasonably be expected to give rise to liability under
CERCLA or any other Environmental Law, or (e) directly or indirectly transport
or arrange for the transport of any Hazardous Substances (except in compliance
with all Environmental Laws).

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Property in violation of applicable
Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Property (including, without limitation, any such Release or disposal occurring
prior to the acquisition or leasing of the Property by the Borrower or any
Guarantor), the Borrower shall, after obtaining knowledge thereof, cause the
prompt containment and removal of such Hazardous Substances and remediation of
the Property in full compliance with all applicable Environmental Laws;
provided, that each of the Borrower and a Guarantor shall be deemed to be in
compliance with Environmental Laws for the purpose of this clause (ii) so long
as it or a responsible third party



84

 

--------------------------------------------------------------------------------

 

 

with sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the reasonable satisfaction of the Agent
and no action shall have been commenced or filed by any enforcement agency.  The
Agent may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

(iii) At any time after an Event of Default shall have occurred hereunder, the
Agent may at its election (and will at the request of the Required Lenders)
obtain such environmental assessments of the Property prepared by an
Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (A) whether any Hazardous Substances are present in the
soil or water at or adjacent the Property and (B) whether the use and operation
of the Property complies with all Environmental Laws to the extent required by
the Loan Documents.  Additionally, at any time that the Agent or the Required
Lenders shall have reasonable grounds to believe that a Release or threatened
Release of Hazardous Substances which any Person may be legally obligated to
contain, correct or otherwise remediate or which otherwise may expose such
Person to liability may have occurred, relating to the Property, or that the
Property is not in compliance with Environmental Laws to the extent required by
the Loan Documents, the Borrower shall promptly upon the request of the Agent
obtain and deliver to the Agent such environmental assessments of the Property
prepared by an Environmental Engineer as may be necessary or advisable for the
purpose of evaluating or confirming (A) whether any Hazardous Substances are
present in the soil or water at or adjacent to the Property and (B) whether the
use and operation of the Property comply with all Environmental Laws to the
extent required by the Loan Documents.  Environmental assessments may include
detailed visual inspections of the Property including, without limitation, any
and all storage areas, storage tanks, drains, dry wells and leaching areas, and
the taking of soil samples, as well as such other investigations or analyses as
are reasonably necessary or appropriate for a complete determination of the
compliance of the Property and the use and operation thereof with all applicable
Environmental Laws.  All environmental assessments contemplated by this §8.6
shall be at the sole cost and expense of the Borrower.

§1.2



Distributions.

(a) [Intentionally Omitted].

(b) The Operating Partnership, General Partner and REIT shall not pay any
Distribution to their partners or shareholders, respectively, to the extent that
the aggregate amount of such Distribution paid, when added to the aggregate
amount of all other Distributions paid in any period of four (4) consecutive
fiscal quarters, exceeds one hundred five percent (105%) of Funds Available for
Distribution for the period ending as of June 30, 2019, and, ninety-five percent
(95%) of Funds Available for Distribution for any such period thereafter;
provided that the limitations contained in this §8.7(b) shall not preclude
Distributions in an amount equal to the minimum distributions required under the
Code to maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial or accounting officer of REIT containing calculations in
detail reasonably satisfactory in form and substance to the Agent.  For the
purposes of calculating compliance with this §8.7(b), Funds Available For
Distribution and Distributions shall be calculated for the prior four (4)
consecutive fiscal quarters most recently ended.  Nothing in this §8.7(b) shall
prohibit Distributions by the Operating Partnership to the General Partner and



85

 

--------------------------------------------------------------------------------

 

 

Distributions by the General Partner to the REIT to facilitate Distributions by
the REIT otherwise permitted in this §8.7(b).  In addition, Distributions from
the Operating Partnership to the General Partner and Distributions from the
General Partner to the REIT shall not be counted in either the one hundred five
percent (105%) or the ninety-five percent (95%) limitation, as applicable, set
forth above.

(c) If an Event of Default shall have occurred and be continuing, the Operating
Partnership, General Partner and REIT shall make no Distributions to their
respective partners, members or other owners.

Asset Sales

.  The Borrower will not, and will not permit the Guarantors or their respective
Subsidiaries to, sell, transfer or otherwise dispose of (a) all or substantially
all of their assets (provided that any direct or indirect Subsidiary of the REIT
(except for the Borrower or General Partner) may sell, transfer or otherwise
dispose of all of its assets as permitted by this Agreement provided that the
aggregate of all sales by the Borrower, the Guarantors and their respective
Subsidiaries shall not constitute a sale, transfer or disposition of all or
substantially all of the assets of the Borrower and its Subsidiaries) or (b) any
material asset other than pursuant to a bona fide arm’s length transaction.

Restriction on Prepayment of Indebtedness

.  The Borrower and the Guarantors will not, and will not permit their
respective Subsidiaries to, (a) during the existence of any Default or Event of
Default, prepay, redeem, defease, purchase or otherwise retire the principal
amount, in whole or in part, of any Indebtedness other than the Obligations;
provided, that the foregoing shall not prohibit (x) the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1, and (y) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate securing such Indebtedness; or (b) modify any document
evidencing any Indebtedness (other than the Obligations) to accelerate the
maturity date or required payments of principal of such Indebtedness during the
existence of an Event of Default.

Zoning and Contract Changes and Compliance

.  Neither the Borrower nor any Guarantor shall (a) initiate or consent to any
zoning reclassification of any of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of the Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation or
(b) initiate any change in any laws, requirements of governmental authorities or
obligations created by private contracts and Leases which now or hereafter may
materially adversely affect the ownership, occupancy, use or operation of the
Property.

Derivatives Contracts

.  Neither the Borrower, the Guarantors nor any of their respective Subsidiaries
shall contract, create, incur, assume or suffer to exist any Derivatives
Contracts except for interest rate hedges permitted under the Senior



86

 

--------------------------------------------------------------------------------

 

 

Credit Facility Loan Agreement and interest rate swap, collar, cap or similar
agreements providing interest rate protection and currency swaps and currency
options made in the ordinary course of business and permitted pursuant to §8.1.

Transactions with Affiliates

.  The Borrower shall not, and shall not permit any Guarantor or Subsidiary of
any of them to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (but not including the Borrower or any Guarantor),
except (i) transactions set forth on Schedule 6.14 attached hereto and
(ii) transactions in the ordinary course of business pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

Management Fees

.  Borrower shall not pay, and shall not permit to be paid, any management fees
or other payments under the Management Agreement to any manager that is an
Affiliate of Borrower or REIT in the event that an Event of Default shall have
occurred and be continuing.

Changes to Organizational Documents

.  Borrower shall not amend or modify, or permit the amendment or modification
of, the articles, bylaws, limited liability company agreements or other
formation or organizational documents of Borrower or any Guarantor in any
material respect, without the prior written consent of Agent, not to be
unreasonably withheld, conditioned or delayed.  For the avoidance of doubt,
amendments or modifications to the organizational documents of the Operating
Partnership, General Partner or REIT related to governance matters (e.g., board
size) or capitalization including, but not limited to, the establishment of new
classes or series of preferred stock and effecting stock splits shall not be
deemed to be material for purposes of this §8.14.

Transfers and Equity Pledges

.  Except for (1) any transfer of the interests in REIT that do not constitute a
Change of Control under paragraph (a) in the definition of “Change of Control”
in §1.1, or (2) subject to satisfaction of the terms and conditions of §5.3
above, any transfer of the Release Parcel effectuated pursuant to the terms and
conditions of the Option Agreement, or (3) or as otherwise consented to in
writing by Agent in its sole and absolute discretion, Borrower shall not cause
or permit: (a) the Property, or any part thereof, or any direct or indirect
interest in the Property, to be conveyed, transferred, assigned, encumbered,
sold or otherwise disposed of; or (b) any transfer, pledge, encumbrance,
assignment or conveyance of any direct or indirect interest in the Fee Owner or
the Operating Lessee.  Notwithstanding anything in this Agreement to the
contrary, neither the Operating Partnership, the General Partner nor the REIT
will create or incur or suffer to be created or incurred any Lien on any legal,
equitable or beneficial interest of the REIT in the General Partner or the
Operating Partnership, or of Operating Partnership in the Fee Owner or the
Operating Lessee, including, without limitation, any Distributions or rights to
Distributions on account thereof (other than those in favor of Agent).
Notwithstanding anything to the contrary contained



87

 

--------------------------------------------------------------------------------

 

 

herein, in no event shall Borrower modify, amend or restate the Option Agreement
without the prior written consent of Agent, which consent may be withheld in
sole and absolute discretion.

Non-Encumbrance

.  Without implying any limitation upon the generality of §8.2, the Borrower
will not, and will not permit any other Person to, create or incur or suffer to
be created or incurred or to exist (a) any lien, encumbrance, mortgage, pledge,
negative pledge, change, restriction or other security interest of any kind upon
the Property, or (b) any provision of a document, instrument or agreement (other
than a Loan Document) which, in the case of (a) or (b), prohibits or purports to
prohibit the creation or assumption of any Lien on the Property or interest
therein as security for the Obligations.

﻿

FINANCIAL COVENANTS

.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

Minimum Property Debt Yield

.  The Borrower will not at any time permit the Property Debt Yield to be less
than ten percent (10.0%).

Leverage

.  The Operating Partnership will not at any time permit the ratio of
Consolidated Total Indebtedness to Consolidated Total Asset Value (expressed as
a percentage) to exceed 60%.

Secured Leverage Ratio

.  The Operating Partnership shall not at any time permit the ratio of Secured
Indebtedness of the REIT and its Subsidiaries (excluding the indebtedness
evidenced by the Senior Credit Facility Loan Agreement) to Consolidated Total
Asset Value (expressed as a percentage) to exceed forty percent (40%).

[Intentionally Omitted.]

.  

﻿

Adjusted Consolidated EBITDA to Fixed Charges

.  The Operating Partnership will not at any time permit the ratio of Adjusted
Consolidated EBITDA determined for the most recently ended four (4) fiscal
quarters to Fixed Charges determined for the most recently ended four (4) fiscal
quarters to be less than 1.50 to 1.

For the purposes of determining compliance with this §9.5 commencing upon
March 29, 2017, the Consolidated Interest Expense component of Fixed Charges
shall be determined for the fiscal quarter ending March 31, 2017 (and after
giving pro forma effect in a manner reasonably acceptable to Agent to any debt
reductions during such quarter as a result of equity raised by REIT), and then
annualized in a manner reasonably acceptable to Agent.  Thereafter the
Consolidated Interest Expense component of Fixed Charges shall be determined by
annualizing the actual Consolidated Interest Expense (determined for the fiscal
quarter ending March 31, 2017 as provided above) from and including the quarter
ending March 31, 2017 until there are four (4)



88

 

--------------------------------------------------------------------------------

 

 

full fiscal quarters of results, and thereafter shall be determined based upon
the most recently ended four (4) fiscal quarters.

Minimum Consolidated Tangible Net Worth

.  The Operating Partnership will not at any time permit Consolidated Tangible
Net Worth to be less than the sum of (i) $55,000,000.00, plus (ii) eighty
percent (80%) of the sum of any additional Net Offering Proceeds after the date
of this Agreement.

[Intentionally Omitted]

. 

Unhedged Variable Rate Debt

.  The Operating Partnership will not at any time permit the Unhedged Variable
Rate Debt of the REIT and its Subsidiaries on a Consolidated basis to exceed
twenty-five percent (25%) of Consolidated Total Asset Value; provided, however,
that the Obligations shall be excluded from the calculation of Unhedged Variable
Rate.

CLOSING CONDITIONS

.

The obligation of the Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent:

Loan Documents

.  Each of the Loan Documents shall have been duly executed and delivered by the
respective parties thereto and shall be in full force and effect.  The Agent
shall have received a fully executed counterpart of each such document, except
that each Lender shall have receive the fully-executed original of its Note.

Certified Copies of Organizational Documents

.  The Agent shall have received from the Borrower and each Guarantor a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and (with respect to Borrower or any Guarantor that
owns or leases the Property) in which the Property is located and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower and each such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

Resolutions

.  All action on the part of the Borrower and each Guarantor, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

Incumbency Certificate; Authorized Signers

.  The Agent shall have received from the Borrower and each Guarantor an
incumbency certificate, dated as of the Closing Date, signed by a duly
authorized officer of such Person and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of such Person, each of the Loan Documents to which such Person is or is
to become a party.



89

 

--------------------------------------------------------------------------------

 

 

Opinion of Counsel

.  The Agent shall have received an opinion addressed to the Lenders and the
Agent and dated as of the Closing Date from counsel to the Borrower and each
Guarantor in form and substance reasonably satisfactory to the Agent.

Payment of Fees

.  The Borrower shall have paid to the Agent the fees payable pursuant to §4.2.

Performance; No Default

.  The Borrower and each Guarantor shall have performed and complied with all
terms and conditions herein required to be performed or complied with by it on
or prior to the Closing Date, and on the Closing Date there shall exist no
Default or Event of Default.

Representations and Warranties

.  The representations and warranties made by the Borrower and each Guarantor in
the Loan Documents or otherwise made by or on behalf of the Borrower, the
Guarantors and their respective Subsidiaries in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the Closing
Date.

Proceedings and Documents

.  All proceedings in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be reasonably satisfactory to the
Agent and the Agent’s counsel in form and substance, and the Agent shall have
received all information and such counterpart originals or certified copies of
such documents and such other certificates, opinions, assurances, consents,
approvals or documents as the Agent and the Agent’s counsel may reasonably
require.

Intentionally Omitted

. 

Compliance Certificate

. 

(d) The Agent shall have received a Compliance Certificate dated as of the date
of the Closing Date demonstrating compliance with each of the covenants
calculated therein as of the most recent fiscal quarter for which the Borrower
has provided financial statements under §6.4; and

(e) The Agent shall have received a compliance certificate pursuant to the
Senior Credit Facility Loan Agreement dated as of the date of the Closing Date
demonstrating compliance with each of the covenants calculated therein as of the
most recent fiscal quarter for which the Operating Partnership has provided
financial statements under §6.4

Intentionally Omitted

.  

Consents

.  The Agent shall have received evidence reasonably satisfactory to the Agent
that all necessary stockholder, partner, member or other consents required in
connection with the consummation of the transactions contemplated by this
Agreement and the other Loan Documents have been obtained.



90

 

--------------------------------------------------------------------------------

 

 

Contribution Agreement

.  The Agent shall have received a fully executed counterpart of the
Contribution Agreement.

Insurance

.  The Agent shall have received certificates evidencing that the Agent is named
as mortgagee and/or additional insured, as applicable, on all policies of
insurance as required by this Agreement or the other Loan Documents.

Other

.  The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

CONDITIONS TO ALL BORROWINGS

.

The obligations of the Lenders to make any Loan whether on or after the Closing
shall also be subject to the satisfaction of the following conditions precedent:

Prior Conditions Satisfied

.  All conditions set forth in §10 shall continue to be satisfied as of the date
upon which any Loan is to be made or any Letter of Credit is to be issued.

Representations True; No Default

.  Each of the representations and warranties made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true and
correct in all material respects both as of the date as of which they were made
and shall also be true and correct in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date), and no Default or Event of Default shall have occurred and be
continuing.

﻿

Borrowing Documents

.  The Agent shall have received a fully completed Loan Request for such Loan
and the other documents and information as required by §2.7.

EVENTS OF DEFAULT; ACCELERATION; ETC.

.

Events of Default and Acceleration

.  If any of the following events (“Events of Default” or, if the giving of
notice or the lapse of time or both is required, then, prior to such notice or
lapse of time, “Defaults”) shall occur:

(f) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;



91

 

--------------------------------------------------------------------------------

 

 

(g) the Borrower shall fail to pay any interest on the Loans or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(h) the Borrower shall fail to perform any term, covenant or agreement contained
in §9.1, or the Operating Partnership fail to perform any term, covenant or
agreement contained in §§9.2, 9.3,9.5, 9.6 or 9.8;

(i) any of the Borrower, the Guarantors or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents which they are required to perform (other
than those specified in the other subsections or clauses of this §12 or in the
other Loan Documents);

(j) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;

(k) the Operating Partnerhsip, any Guarantor or any of their Subsidiaries shall
fail to pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any obligation for borrowed money or credit received
or other Indebtedness (including under any Derivatives Contract), or shall fail
to observe or perform any term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing any obligation for borrowed money
or credit received or other Indebtedness (including under any Derivatives
Contract) for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or require the
prepayment, redemption, purchase, termination or other settlement thereof;
provided,  however, that the events described in this §12.1(f) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in §12.1(f), involves singly or in the
aggregate (i) any obligations for Indebtedness or under Derivative Contracts
(other than Non-Recourse Indebtedness) totaling $500,000.00 or greater or (ii)
Non-Recourse Indebtedness totaling $10,000,000.00 or greater;

(l) any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

(m) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrower, the Guarantors,
or any of their



92

 

--------------------------------------------------------------------------------

 

 

respective Subsidiaries or any substantial part of the assets of any thereof, or
a case or other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within sixty (60) days following the
filing or commencement thereof;

(n) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, the Guarantors, or any of their respective
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

(o) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one (1) or more
uninsured or unbonded final judgments against the Borrower, any Guarantor or any
of their respective Subsidiaries that, either individually or in the aggregate,
exceed $250,000.00 per occurrence with respect to the Fee Owner or the Operating
Lessee, or  $2,500,000.00 per occurrence with respect to the Operating
Partnership, any Guarantor or any of their respective Subsidiaries (other than
the Fee Owner and the Operating Lessee) or during any twelve (12) month period;

(p) any of the Loan Documents or the Contribution Agreement shall be disavowed,
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
disavow, cancel, revoke, rescind or challenge or contest the validity or
enforceability of any of the Loan Documents or the Contribution Agreement shall
be commenced by or on behalf of the Borrower or any Guarantor, or any court or
any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination, or issue a judgment, order, decree or
ruling, to the effect that any one or more of the Loan Documents or the
Contribution Agreement is illegal, invalid or unenforceable in accordance with
the terms thereof;

(q) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;

(r) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, the Guarantors or any of their respective Subsidiaries to the
PBGC or such Guaranteed Pension Plan in excess of $2,500,000.00 and (x) such
event in the circumstances occurring reasonably could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer



93

 

--------------------------------------------------------------------------------

 

 

such Plan; or (z) the PBGC shall have instituted proceedings to terminate such
Guaranteed Pension Plan;

(s) the Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Required Lenders could
reasonably be expected to have a Material Adverse Effect, (ii) the Property or
any Material Contract, or (iii) the Collateral;

(t) any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(u) any Change of Control shall occur;

(v) an Event of Default under any of the other Loan Documents shall occur; or

(w) an “Event of Default” under the Senior Credit Facility Loan Agreement shall
occur;

then, and in any such event, the Agent may, and, upon the request of the
Required Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes and the other Loan Documents to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; provided that in the event of any
Event of Default specified in §§12.1(g), 12.1(h) or 12.1(i), all such amounts
shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent, the Borrower hereby expressly waiving any right to
notice of intent to accelerate and notice of acceleration. 

Certain Cure Periods; Limitation of Cure Periods

.  Notwithstanding anything contained in §12.1 to the contrary, (i) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) in the event that the Borrower cures such Default within five (5)
Business Days after the date such payment is due (or, with respect to any
payments other than interest on the Loans or any fees due under the Loan
Documents, within five (5) Business Days after written notice thereof shall have
been given to the Borrower by the Agent), provided,  however, that the Borrower
shall not be entitled to receive more than two (2) grace or cure periods in the
aggregate pursuant to this clause (i) in any period of 365 days ending on the
date of any such occurrence of Default, and provided further, that no such cure
period shall apply to any payments due upon the maturity of the Notes, and
(ii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(d) in the event that the Borrower cures (or causes to
be cured) such Default within thirty (30) days following receipt of written
notice



94

 

--------------------------------------------------------------------------------

 

 

of such default, provided that the provisions of this clause (ii) shall not
pertain to defaults consisting of a failure to provide insurance as required by
§7.7, to any default (whether of the Borrower, any Guarantor or any Subsidiary
thereof) consisting of a failure to comply with §§7.4(c), 7.14, 7.18, 7.19(c),
7.20, 8.1, 8.2, 8.3, 8.4, 8.7, 8.8, 8.9, 8.11, 8.13, 8.14, 8.15 or 8.16 or to
any Default excluded from any provision of cure of defaults contained in any
other of the Loan Documents.

Termination of Commitments

.  If any one or more Events of Default specified in §12.1(g), 12.1(h) or
12.1(i) shall occur, then immediately and without any action on the part of the
Agent or any Lender any unused portion of the credit hereunder shall terminate
and the Lenders shall be relieved of all obligations to make Loans to the
Borrower.  If any other Event of Default shall have occurred, the Agent may, and
upon the election of the Required Lenders, shall, by notice to the Borrower
terminate the obligation to make Loans to the Borrower.  No termination under
this §12.3 shall relieve the Borrower or the Guarantors of their obligations to
the Lenders arising under this Agreement or the other Loan Documents.

Remedies

.  In case any one or more Events of Default shall have occurred and be
continuing, and whether or not the Lenders shall have accelerated the maturity
of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders may, and
upon the direction of the Required Lenders, shall proceed to protect and enforce
their rights and remedies under this Agreement, the Notes and/or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by Applicable Law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, requiring the establishment of a hard lockbox and cash management
system with Agent, and, if any amount shall have become due, by declaration or
otherwise, the enforcement of the payment thereof.  No remedy herein conferred
upon the Agent or the holder of any Note is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or any other provision of law.  Notwithstanding
the provisions of this Agreement providing that the Loans may be evidenced by
multiple Notes in favor of the Lenders, the Lenders acknowledge and agree that
only the Agent may exercise any remedies arising by reason of a Default or Event
of Default.  If the Borrower or any Guarantor fails to perform any agreement or
covenant contained in this Agreement or any of the other Loan Documents beyond
any applicable period for notice and cure, the Agent may itself perform, or
cause to be performed, any agreement or covenant of such Person contained in
this Agreement or any of the other Loan Documents which such Person shall fail
to perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by the Agent in connection
therewith, shall be payable by the Borrower upon demand and shall constitute a
part of the Obligations and shall if not paid within five (5) days after demand
bear interest at the Default Rate.  In the event that all or any portion of the
Obligations



95

 

--------------------------------------------------------------------------------

 

 

is collected by or through an attorney-at-law, the Borrower shall pay all costs
of collection including, but not limited to, reasonable attorney’s fees.

Distribution of Collateral Proceeds

.  In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise with respect to the realization upon any
of the Collateral or other assets of the Borrower or the Guarantors, such monies
shall be distributed for application as follows:

(x) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

(y) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that (i)
distributions in respect of such other Obligations shall include, on a pari
passu basis, any Agent’s fee payable pursuant to §4.2, (ii) in the event that
any Lender is a Defaulting Lender, payments to such Lender shall be governed by
§2.13, and (iii) except as otherwise provided in clause (ii), Obligations owing
to the Lenders with respect to each type of Obligation such as interest,
principal, fees and expenses shall be made among the Lenders, pro rata; and
provided,  further that the Required Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable; and

(z) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

SETOFF

.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of the Agent, be applied to
or set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents.  Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held



96

 

--------------------------------------------------------------------------------

 

 

by such Lender any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.  In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

THE AGENT

.

Authorization

.  The Agent is authorized to take such action on behalf of each of the Lenders
and to exercise all such powers as are hereunder and under any of the other Loan
Documents and any related documents delegated to the Agent, together with such
powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent.  The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship.  The
Agent shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
the Agent shall not have any fiduciary duties or responsibilities to any Lender
by reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents.  The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

Employees and Agents

.  The Agent may exercise its powers and execute its duties by or through
employees or agents and shall be entitled to take, and to rely on, advice of
counsel concerning all matters pertaining to its rights and duties under this
Agreement and the other Loan Documents.  The Agent may utilize the services of
such Persons as the Agent may reasonably determine, and all reasonable fees and
expenses of any such Persons shall be paid by the Borrower to the extent
otherwise required hereunder.

No Liability

.  Neither the Agent nor any of its shareholders, directors, officers or
employees nor any other Person assisting them in their duties nor any agent, or
employee thereof, shall be liable for (a) any waiver, consent or approval given
or



97

 

--------------------------------------------------------------------------------

 

 

any action taken, or omitted to be taken, in good faith by it or them hereunder
or under any of the other Loan Documents, or in connection herewith or
therewith, or be responsible for the consequences of any oversight or error of
judgment whatsoever, except that the Agent or such other Person, as the case may
be, shall be liable for losses due to its willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods or (b) any action taken or not taken by the
Agent with the consent or at the request of the Required Lenders.  The Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, unless the Agent has received notice from a Lender or the
Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

No Representations

.  The Agent shall not be responsible for the execution or validity or
enforceability of this Agreement, the Notes, any of the other Loan Documents or
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes, or for the value of any such collateral security or for
the validity, enforceability or collectability of any such amounts owing with
respect to the Notes, or for any recitals or statements, warranties or
representations made herein, or any agreement, instrument or certificate
delivered in connection therewith or in any of the other Loan Documents or in
any certificate or instrument hereafter furnished to it by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents.  The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete.  The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of the Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents.  The Agent’s Special Counsel has only
represented the Agent and KeyBank in connection with the Loan Documents and the
only attorney client relationship or duty of care is between the Agent’s Special
Counsel and the Agent or KeyBank.  Each Lender has been independently
represented by separate counsel on all matters regarding the Loan Documents and
the granting and perfecting of liens in the Collateral.



98

 

--------------------------------------------------------------------------------

 

 

Payments

.

(aa) A payment by the Borrower or any Guarantor to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender.  The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan
Documents.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.13(d).

(bb) If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

Holders of Notes

.  Subject to the terms of §18, the Agent may deem and treat the payee of any
Note as the absolute owner or purchaser thereof for all purposes hereof until it
shall have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.

Indemnity

.  To the extent that Borrower for any reason fails to indefeasibly pay any
amount required under §15 or §16 to be paid by it to the Agent, the Lenders
ratably agree hereby to indemnify and hold harmless the Agent from and against
any and all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Agent has not
been reimbursed by the Borrower as required by §15), and liabilities of every
nature and character arising out of or related to this Agreement, the Notes, or
any of the other Loan Documents or the transactions contemplated or evidenced
hereby or thereby, or the Agent’s actions taken hereunder or thereunder, except
to the extent that any of the same shall be directly caused by the Agent’s
willful misconduct or gross negligence as finally determined by a court of
competent jurisdiction after the expiration of all applicable appeal
periods.  The agreements in this §14.7 shall survive the payment of all amounts
payable under the Loan Documents.

The Agent as Lender

.  In its individual capacity, KeyBank shall have the same obligations and the
same rights, powers and privileges in respect to its Commitment and the Loans
made by it, and as the holder of any of the Notes as it would have were it not
also the Agent.

Resignation

.  The Agent may resign at any time by giving written notice thereof to the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders,



99

 

--------------------------------------------------------------------------------

 

 

subject to the terms of §18.1, shall have the right to appoint as a successor
Agent any Lender or any bank whose senior debt obligations are rated not less
than “A” or its equivalent by Moody’s or not less than “A” or its equivalent by
S&P and which has a net worth of not less than $500,000,000.00.  If no successor
Agent shall have been appointed and shall have accepted such appointment within
ten (10) days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent,
which shall be any Lender or any bank whose senior debt obligations are rated
not less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than
$500,000,000.00.  In either case, unless an Event of Default shall have occurred
and be continuing, such successor Agent shall be reasonably acceptable to the
Borrower.  Upon the acceptance of any appointment as the Agent hereunder, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder as the
Agent.  After any retiring Agent’s resignation, the provisions of this Agreement
and the other Loan Documents shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Agent.  Upon any change in the Agent under this Agreement, the resigning Agent
shall execute such assignments of and amendments to the Loan Documents as may be
necessary to substitute the successor Agent for the resigning Agent.

Duties in the Case of Enforcement

.  In case one or more Events of Default have occurred and shall be continuing,
and whether or not acceleration of the Obligations shall have occurred, the
Agent may and, if (a) so requested by the Required Lenders and (b) the Lenders
have provided to the Agent such additional indemnities and assurances in
accordance with their respective Commitment Percentages against expenses and
liabilities as the Agent may reasonably request, shall proceed to exercise all
or any legal and equitable and other rights or remedies as it may have;
provided,  however, that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem to be in the best interests of the Lenders.  Without
limiting the generality of the foregoing, if the Agent reasonably determines
payment is in the best interest of all the Lenders, the Agent may without the
approval of the Lenders pay taxes and insurance premiums and spend money for
maintenance, repairs or other expenses which may be necessary to be incurred,
and the Agent shall promptly thereafter notify the Lenders of such action.  Each
Lender shall, within thirty (30) days of request therefor, pay to the Agent its
Commitment Percentage of the reasonable costs incurred by the Agent in taking
any such actions hereunder to the extent that such costs shall not be promptly
reimbursed to the Agent by the Borrower or the Guarantors or out of the
Collateral within such period.  The Required Lenders may direct the Agent in
writing as to the method and the extent of any such exercise, the Lenders hereby
agreeing to indemnify and hold the Agent harmless in accordance with their
respective Commitment Percentages from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, provided that
the Agent need not comply with any such direction to the extent that the Agent



100

 

--------------------------------------------------------------------------------

 

 

reasonably believes the Agent’s compliance with such direction to be unlawful in
any applicable jurisdiction or commercially unreasonable under the UCC as
enacted in any applicable jurisdiction.

Request for Agent Action

.  The Agent and the Lenders acknowledge that in the ordinary course of business
of the Borrower, (a) the Property may be subject to a Taking, or (b) the
Borrower may desire to enter into easements or other agreements affecting the
Property, or take other actions or enter into other agreements in the ordinary
course of business which similarly require the consent, approval or agreement of
the Agent.  In connection with the foregoing, the Lenders hereby expressly
authorize the Agent to (x) execute releases of liens in connection with any
Taking, (y) execute consents or subordinations in form and substance
satisfactory to the Agent in connection with any easements or agreements
affecting the Property, or (z) execute consents, approvals, or other agreements
in form and substance satisfactory to the Agent in connection with such other
actions or agreements as may be necessary in the ordinary course of the
Borrower’s business.

Bankruptcy

.  In the event a bankruptcy or other insolvency proceeding is commenced by or
against the Borrower or any Guarantor with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders.  Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all of the Lenders as required by this Agreement.  Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless the Agent fails to file such claim within thirty (30)
days after receipt of written notice from the Lenders requesting that the Agent
file such proof of claim.

Reliance by the Agent

.  The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by an
Authorized Officer.  The Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Agent may presume
that such condition is satisfactory to such Lender unless the Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan.  The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Approvals

.  If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Lenders or the Required Lenders is
required or permitted under this Agreement, each Lender agrees to give the



101

 

--------------------------------------------------------------------------------

 

 

Agent, within ten (10) days of receipt of the request for action from the Agent
together with all reasonably requested information related thereto (or such
lesser period of time required by the terms of the Loan Documents), notice in
writing of approval or disapproval (collectively, “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof.  To
the extent that any Lender does not approve any recommendation of the Agent,
such Lender shall in such notice to the Agent describe the actions that would be
acceptable to such Lender.  If consent is required for the requested action, any
Lender’s failure to respond to a request for Directions within the required time
period shall be deemed to constitute a Direction to take such requested
action.  In the event that any recommendation is not approved by the requisite
number of Lenders and a subsequent approval on the same subject matter is
requested by the Agent, then for the purposes of this paragraph each Lender
shall be required to respond to a request for Directions within five (5)
Business Days of receipt of such request.  The Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless the Agent and such other Lenders
have otherwise been notified in writing.

The Borrower Not Beneficiary

.  Except for the provisions of §14.9 relating to the appointment of a successor
Agent, the provisions of this §14 are solely for the benefit of the Agent and
the Lenders, may not be enforced by the Borrower or any Guarantor, and except
for the provisions of §14.9, may be modified or waived without the approval or
consent of the Borrower.

[Intentionally Omitted]

. 

Comfort Letter

.  Borrower and the Lenders acknowledge that Agent has or will enter into a
comfort letter or other agreement with the Franchisor on a form delivered to and
reasonably approved by Agent.  Borrower acknowledges that the existence of such
letter and agreement and the performance by Agent and the Lenders of any
obligations under such letter and agreement shall not affect, impair or release
the obligations of Borrower or Guarantors under the Loan Documents.  Such letter
and agreement are solely for the benefit of Agent and the Lenders and not for
the benefit of Borrower or Guarantors, and Borrower and Guarantors shall have no
rights thereunder or any right to insist on the performance thereof.  Agent is
authorized by Lenders to perform its obligations under such letter and
agreement, and each Lender agrees to be bound thereby and to perform its
obligations thereunder.

EXPENSES

.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any Indemnified Taxes (including any interest
and penalties in respect thereto) payable by the Agent or any of the Lenders,
including any recording, mortgage, documentary or intangibles taxes in
connection with the Loan Documents, or other taxes relating thereto payable on
or with



102

 

--------------------------------------------------------------------------------

 

 

respect to the transactions contemplated by this Agreement, including any such
taxes payable by the Agent or any of the Lenders after the Closing Date (the
Borrower hereby agreeing to indemnify the Agent and each Lender with respect
thereto), (c) all title insurance premiums, engineer’s fees, environmental
reviews and reasonable fees, expenses and disbursements of the counsel to the
Agent and KCM and any local counsel to the Agent incurred in connection with the
preparation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, and amendments, modifications, approvals, consents
or waivers hereto or hereunder, (d) the reasonable out-of-pocket fees, costs,
expenses and disbursements of the Agent and KCM incurred in connection with the
syndication and/or participation (by KeyBank) of the Loans, (e) all other
reasonable out-of-pocket fees, expenses and disbursements of the Agent incurred
by the Agent in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein, the
release of Collateral and the syndication of the Commitments pursuant to §18
(without duplication of those items addressed in clause (d) above), (f) all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
costs, and fees and costs of appraisers, engineers, investment bankers or other
experts retained by the Agent) incurred by any Lender or the Agent in connection
with (i) the enforcement of or preservation of rights under any of the Loan
Documents against the Borrower or the Guarantors or the administration thereof
after the occurrence of a Default or Event of Default or any other workout of
the Loan Documents and (ii) any litigation, proceeding or dispute whether
arising hereunder or otherwise, in any way related to the Agent’s, or any of the
Lenders’ relationship with the Borrower or the Guarantors (provided that any
attorneys’ fees and costs pursuant to this §15(f) with respect to counsel
separate from that retained by Agent (including local counsel) shall be limited
to those incurred by one primary counsel retained by the Required Lenders), (g)
all reasonable out-of-pocket fees, expenses and disbursements of the Agent
incurred in connection with UCC searches, UCC filings, title rundowns, title
searches or mortgage recordings, (h) all reasonable out-of-pocket fees, expenses
and disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (i) all reasonable out-of-pocket expenses relating to the use
of Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the Loans.  The
covenants of this §15 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.

INDEMNIFICATION

.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders, the
Arranger, their respective Affiliates and Persons who control the Agent, or any
Lender or the Arranger, and each director, officer, employee, agent and attorney
of each of the foregoing Persons, against any and all claims, actions and suits,
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages and expenses of every nature and character arising out of or
relating to this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation,
(a) any and all claims for brokerage, leasing, finders or similar fees which may
be made relating to the Property, any other Real Estate or the Loans, (b) any
condition of the Property or any other Real Estate, (c) any actual or proposed
use by the Borrower of the proceeds of any of the Loans, (d) any actual or
alleged infringement of any patent, copyright, trademark, service mark or
similar right of the Borrower, any Guarantor or any of their respective
Subsidiaries, (e) the Borrower and the Guarantors entering into or performing
this Agreement or



103

 

--------------------------------------------------------------------------------

 

 

any of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, agreement, consent, permit
or license relating to the Property or any other Real Estate including, without
limitation, the Franchise Agreement, (g) with respect to the Borrower, the
Guarantors and their respective Subsidiaries and their respective properties and
assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) any use of Intralinks, SyndTrak
or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided,  however, that the Borrower shall not
be obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods.  In litigation, or the preparation therefor, the Lenders and the Agent
shall be entitled to select a single law firm as their own counsel and an
additional single local counsel in each applicable local jurisdiction for all
such parties (and, to the extent reasonably necessary in the case of an actual
or perceived conflict of interest, one additional counsel) and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel.  No person indemnified hereunder shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.  If,
and to the extent that the obligations of the Borrower under this §16 are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under Applicable Law.  The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder.

SURVIVAL OF COVENANTS, ETC.

.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Lender has any
obligation to make any Loans.  The indemnification obligations of the Borrower
provided herein and in the other Loan Documents and the Borrower’s obligations
under §§4.8, 4.9 and 4.10 shall survive the full repayment of amounts due and
the termination of the obligations of the Lenders hereunder and thereunder to
the extent provided herein and therein.  All statements contained in any
certificate delivered to any Lender or the Agent at any time by or on behalf of
the Borrower, any Guarantor or any of their respective Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.



104

 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT AND PARTICIPATION

.

Conditions to Assignment by Lenders

.  Except as provided herein, each Lender may assign to one or more banks or
other entities (but not to any natural person) all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent and, so long as no Default or Event of Default exists hereunder, the
Borrower shall have each given its prior written consent to such assignment,
which consent shall not be unreasonably withheld or delayed, and if the Borrower
does not respond to any such request for consent within five (5) Business Days
after receipt of notice, the Borrower shall be deemed to have consented
(provided that such consent shall not be required for any assignment to another
Lender, to a Related Fund, to a lender or an Affiliate of a Lender which
controls, is controlled by or is under common control with the assigning Lender
or to a wholly-owned Subsidiary of such Lender), (b) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitment,
(c) the parties to such assignment shall execute and deliver to the Agent, for
recording in the Register (as hereinafter defined) an assignment and acceptance
agreement in the form of Exhibit I attached hereto (an “Assignment and
Acceptance Agreement”), together with any Notes subject to such assignment, (d)
in no event shall any assignment be to any Person controlling, controlled by or
under common control with, or which is not otherwise free from influence or
control by the Borrower or any Guarantor or be to a Defaulting Lender or an
Affiliate of a Defaulting Lender, (e) Reserved, (f) such assignee shall acquire
an interest in the Loans of not less than $5,000,000.00 and integral multiples
of $1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, the Borrower and (g) if such assignment is less than
the assigning Lender’s entire Commitment, the assigning Lender shall retain an
interest in the Loans of not less than $5,000,000.00.  Upon execution, delivery,
acceptance and recording of such Assignment and Acceptance Agreement, (i) the
assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent may unilaterally amend Schedule 1.1 to reflect such
assignment.  In connection with each assignment, the assignee shall represent
and warrant to the Agent, the assignor and each other Lender as to whether such
assignee is controlling, controlled by, under common control with or is not
otherwise free from influence or control by, the Borrower and/or any Guarantor
and whether such assignee is a Defaulting Lender or an Affiliate of a Defaulting
Lender.  In connection with any assignment of rights and obligations of any
Defaulting Lender, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to



105

 

--------------------------------------------------------------------------------

 

 

the assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its applicable Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Register

.  The Agent, acting for this purpose as a non-fiduciary agent for Borrower,
shall maintain on behalf of the Borrower a copy of each assignment delivered to
it and a register or similar list (the “Register”) for the recordation of the
names and addresses of the Lenders and the Commitment Percentages of and
principal amount of the Loans owing to the Lenders from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Guarantors, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice.  Upon each such recordation, the assigning Lender
agrees to pay to the Agent a registration fee in the sum of $5,500.00.

New Notes

.  Upon its receipt of an Assignment and Acceptance Agreement executed by the
parties to such assignment, together with each Note subject to such assignment,
the Agent shall record the information contained therein in the
Register.  Within five (5) Business Days after receipt of notice of such
assignment from the Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.



106

 

--------------------------------------------------------------------------------

 

 

Participations

.  Each Lender may, without the consent of Agent or Borrower, sell
participations to one or more Lenders or other entities (but not to any natural
person) in all or a portion of such Lender’s rights and obligations under this
Agreement and the other Loan Documents; provided that (a) any such sale or
participation shall not affect the rights and duties of the selling Lender
hereunder, (b) such participation shall not entitle such participant to any
rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §§4.8, 4.9, 4.10 and 13,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower, (e) such sale is effected in accordance with all
applicable laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by the Borrower and/or any Guarantor and shall not be a
Defaulting Lender or an Affiliate of a Defaulting Lender; provided,  however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor or any material Collateral
(except as otherwise permitted under this Agreement).  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

Pledge by Lender

.  Any Lender may at any time pledge all or any portion of its interest and
rights under this Agreement (including all or any portion of its Note) to any of
the twelve Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. §341, any other central bank having jurisdiction over
such Lender, or to such other Person as the Agent may approve to secure
obligations of such Lender.  No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.



107

 

--------------------------------------------------------------------------------

 

 

No Assignment by the Borrower

.  The Borrower shall not assign or transfer any of its rights or obligations
under this Agreement or the other Loan Documents (including by way of an LLC
Division) without the prior written consent of each of the Lenders.

Disclosure

.  The Borrower agrees to promptly cooperate with any Lender in connection with
any proposed assignment or participation of all or any portion of its
Commitment.  The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder.  Each Lender agrees for
itself that it shall use reasonable efforts in accordance with its customary
procedures to hold confidential all non-public information obtained from the
Borrower or any Guarantor that has been identified in writing as confidential by
any of them, and shall use reasonable efforts in accordance with its customary
procedures to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information.  In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7).  In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.  Non-public
information shall not include any information which is or subsequently becomes
publicly available other than as a result of a disclosure of such information by
a Lender, or prior to the delivery to such Lender is within the possession of
such Lender if such information is not known by such Lender to be



108

 

--------------------------------------------------------------------------------

 

 

subject to another confidentiality agreement with or other obligations of
secrecy to the Borrower or the Guarantors, or is disclosed with the prior
approval of the Borrower.  Nothing herein shall prohibit the disclosure of
non-public information to the extent necessary to enforce the Loan Documents.

Mandatory Assignment

.  In the event the Borrower requests that certain amendments, modifications or
waivers be made to this Agreement or any of the other Loan Documents which
request requires approval of the Required Lenders, all of the Lenders or all of
the Lenders directly affected thereby but is not approved by one or more of the
Lenders (any such non-consenting Lender shall hereafter be referred to as the
“Non-Consenting Lender”), then, within thirty (30) Business Days after the
Borrower’s receipt of notice of such disapproval by such Non-Consenting Lender,
the Borrower shall have the right as to such Non-Consenting Lender, to be
exercised by delivery of written notice delivered to the Agent and the
Non-Consenting Lender within thirty (30) Business Days of receipt of such
notice, to elect to cause the Non-Consenting Lender to transfer its
Commitment.  The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Non-Consenting Lender (or if any of such Lenders does not elect to purchase
its pro rata share, then to such remaining Lenders in such proportion as
approved by the Agent).  In the event that the Lenders do not elect to acquire
all of the Non-Consenting Lender’s Commitment, then the Agent shall endeavor to
find a new Lender or Lenders to acquire such remaining Commitment.  Upon any
such purchase of the Commitment of the Non-Consenting Lender, the Non-Consenting
Lender’s interests in the Obligations and its rights hereunder and under the
Loan Documents shall terminate at the date of purchase, and the Non-Consenting
Lender shall promptly execute and deliver any and all documents reasonably
requested by the Agent to surrender and transfer such interest, including,
without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Note.  Notwithstanding anything in this §18.8
to the contrary, any Lender or other Lender assignee acquiring some or all of
the assigned Commitment of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver.  The purchase price for the
Non-Consenting Lender’s Commitment shall equal any and all amounts outstanding
and owed by the Borrower to the Non-Consenting Lender, including principal and
all accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §4.7 which would be owed to such Non-Consenting Lender if the Loans
were to be repaid in full on the date of such purchase of the Non-Consenting
Lender’s Commitment (provided that the Borrower may pay to such Non-Consenting
Lender any interest, fees or other amounts (other than principal) owing to such
Non-Consenting Lender).

Amendments to Loan Documents

.  Upon any such assignment, the Borrower and the Guarantors shall, upon the
request of the Agent, enter into such documents as may be reasonably required by
the Agent to modify the Loan Documents to reflect such assignment.



109

 

--------------------------------------------------------------------------------

 

 

Titled Agents

.  The Titled Agents shall not have any additional rights or obligations under
the Loan Documents, except for those rights, if any, as a Lender.

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS

.

(cc) Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telecopy and addressed as
follows:

If to the Agent or KeyBank:

KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn:  Tom Schmitt
Telecopy No.:  (770) 510-2195

and

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn:  William F.  Timmons, Esq.
Telecopy No.:  (404) 527-4198

If to the Borrower:

Condor Hospitality Limited Partnership
4800 Montgomery Lane, Suite 220
Bethesda, Maryland 20814
Attn:  Arinn Cavey
Telecopy No.:  (402) 371-4229

With a copy to:

McGrath North Mullin & Kratz, PC LLO
First National Tower, Suite 3700
1601 Dodge Street
Omaha, Nebraska 68102
Attn:  Jason D. Benson, Esq.
Telecopy No.:  (402) 952-6864

﻿

With a copy to:





110

 

--------------------------------------------------------------------------------

 

 

﻿

Three Wall Capital LLC

40 West 57th Street, 29th Floor

New York, New York 10019

Attn: Alan Kanders

﻿

With a copy to:

﻿

Pillsbury Winthrop Shaw Pittman LLP

31 West 52nd Street

New York, New York 10019

Attn: Paul Shapses, Esq.


to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such
Lender.  Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by telecopy is permitted, upon being sent
and confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt.  Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent.  By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or the Agent shall have
the right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.

(dd) Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail.  The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders.  Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

(ee) Notices and other communications to the Agent, the Lenders and the
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to §2 if such Lender has notified the Agent that it is incapable of
receiving notices under such Section by electronic communication.  The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or



111

 

--------------------------------------------------------------------------------

 

 

communications.  Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

RELATIONSHIP

.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN).  THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (a) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (b) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19.  IN ADDITION TO THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT
OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY COLLATERAL OR OTHER ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH



112

 

--------------------------------------------------------------------------------

 

 

SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19.

HEADINGS

.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

COUNTERPARTS

.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

ENTIRE AGREEMENT, ETC.

.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.  THE BORROWER ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25



113

 

--------------------------------------------------------------------------------

 

 

WITH LEGAL COUNSEL AND THAT THE BORROWER AGREES TO THE FOREGOING AS ITS FREE,
KNOWING AND VOLUNTARY ACT.

DEALINGS WITH THE BORROWER

.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder.  The Lenders acknowledge that, pursuant to such activities, KeyBank
or its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.  Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise.  Neither the Agent nor any Lender will use confidential information
described in §18.7 obtained from Borrower by virtue of the transactions
contemplated hereby or its other relationships with Borrower and its Affiliates
in connection with the performance by the Agent or such Lender or their
respective Affiliates of services for other companies, and neither the Agent nor
any Lender nor their Affiliates will furnish any such information to other
companies.  Borrower, on behalf of itself and its Affiliates, also acknowledges
that neither the Agent nor any Lender has any obligation to use in connection
with the transactions contemplated hereby, or to furnish to Borrower,
confidential information obtained from other companies.  Borrower, on behalf of
itself and its Affiliates, further acknowledges that one or more of the Agent
and Lenders and their respective Affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
Affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of Borrower and its Affiliates.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders.  Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender directly affected thereby:  (a) a reduction in the rate of interest on
the Notes (other than a reduction or waiver of default interest); (b) an
increase in the amount of the Commitments of the Lenders (except as provided in
§2.11 and §18.1); (c) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any interest thereon (other than a reduction or waiver of default
interest) or fee payable under the Loan Documents; (d) a change in the amount of
any fee payable to a Lender hereunder; (e) the postponement of any date fixed
for any payment of principal of or interest on the Loan; (f) an extension of the
Maturity Date; (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the



114

 

--------------------------------------------------------------------------------

 

 

release of the Borrower, any Collateral or any of the Guarantors, except as
otherwise provided in this Agreement; (i) an amendment of the definition of
Required Lenders or of any requirement for consent by all of the Lenders; (j)
any modification to require a Lender to fund a pro rata share of a request for
an advance of the Loan made by the Borrower other than based on its Commitment
Percentage; (k) an amendment to this §27; (l) an amendment of any provision of
this Agreement or the Loan Documents which requires the approval of all of the
Lenders or the Required Lenders to require a lesser number of Lenders to approve
such action; or (m) an amendment of the definition of Change of Control or
waiver of any Change of Control.  The provisions of §14 may not be amended
without the written consent of the Agent.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders, except that (x) the Commitment of any Defaulting Lender
may not be increased without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.  The
Borrower agrees to enter into such modifications or amendments of this Agreement
or the other Loan Documents as reasonably may be requested by KeyBank and KCM in
connection with the syndication of the Loan, provided that no such amendment or
modification affects or increases any of the obligations of the Borrower
hereunder.  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon.  No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto.  No notice to
or demand upon the Borrower shall entitle the Borrower to other or further
notice or demand in similar or other circumstances.

SEVERABILITY

.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

TIME OF THE ESSENCE

.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

NO UNWRITTEN AGREEMENTS

.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.



115

 

--------------------------------------------------------------------------------

 

 

REPLACEMENT NOTES

.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

NO THIRD PARTIES BENEFITED

.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arranger and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans, are imposed solely and exclusively for the benefit of the Agent and
the Lenders and no other Person shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so.  In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of any construction by
the Borrower or any of its Subsidiaries of any development or the absence
therefrom of defects.

PATRIOT ACT

.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(ff) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and



116

 

--------------------------------------------------------------------------------

 

 

(gg) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWER

.

﻿

Attorney-in-Fact

.  For the purpose of implementing the joint borrower provisions of the Loan
Documents, the Borrower hereby irrevocably appoint each other, and the
Borrower’s Representative, as their agent and attorney-in-fact for all purposes
of the Loan Documents, including the giving and receiving of notices and other
communications.

﻿

Accommodation

.  It is understood and agreed that the handling of this credit facility on a
joint borrowing basis as set forth in this Agreement is solely as an
accommodation to the Borrower and at their request.  Accordingly, the Agent and
the Lenders are entitled to rely, and shall be exonerated from any liability for
relying upon, any Loan Request or any other request or communication made by a
purported officer of any Borrower (including, without limitation, Borrower’s
Representative) without the need for any consent or other authorization of any
other Borrower and upon any information or certificate provided on behalf of any
Borrower by a purported officer of such Borrower, and any such request or other
action shall be fully binding on each Borrower as if made by it.  Whenever
pursuant to this Agreement or the other Loan Documents, the Borrower’s
Representative exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Borrower’s Representative, the
decision of the Borrower’s Representative to approve or disapprove or to decide
whether arrangements or terms are satisfactory or not satisfactory shall (except
as is otherwise specifically herein or therein provided) be in the sole
discretion of Borrower’s Representative and shall be final and conclusive.

﻿

Waiver of Automatic or Supplemental Stay

.  Each Borrower represents, warrants and covenants to the Lenders and Agent
that in the event of the filing of any voluntary or involuntary petition in
bankruptcy by or against any other Borrower at any time following the execution
and delivery of this Agreement, none of the Borrowers shall seek a supplemental
stay or any other relief, whether injunctive or otherwise, pursuant to Section
105 of the Bankruptcy Code or any other provision



117

 

--------------------------------------------------------------------------------

 

 

of the Bankruptcy Code, to stay, interdict, condition, reduce or inhibit the
ability of the Lenders or Agent to enforce any rights it has by virtue of this
Agreement, the Loan Documents, or at law or in equity, or any other rights the
Lenders or Agent has, whether now or hereafter acquired, against the other
Borrowers or against any property owned by such other Borrowers.

﻿

Waiver of Defenses

.  Each Borrower hereby waives and agrees not to assert or take advantage of any
defense based upon:

﻿

(hh) (i) any change in the amount, interest rate or due date or other term of
any of the Obligations, (ii) any change in the time, place or manner of payment
of all or any portion of the Obligations, (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, this
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any obligations hereby guaranteed, or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, this Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
obligations hereby guaranteed or any other instrument or agreement referred to
therein or evidencing any obligations hereby guaranteed or any assignment or
transfer of any of the foregoing;

(ii) any subordination of the payment of the obligations hereby guaranteed to
the payment of any other liability of any other Person;

(jj) any act or failure to act by any other Person which may adversely affect
any Borrower’s subrogation rights, if any, against any other Person to recover
payments made under this Guaranty;

(kk) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed;

(ll) any application of sums paid by Borrower or any other Person with respect
to the liabilities of Lender, regardless of what liabilities of the Borrower
remain unpaid;

(mm) any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

(nn) either with or without notice to any Borrower, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

(oo) any statute of limitations in any action hereunder or for the collection of
the Note or for the payment or performance of any obligation hereby guaranteed;

(pp) the incapacity, lack of authority, death or disability of any other Person
or entity, or the failure of Agent or any Lender to file or enforce a claim
against the estate (either in administration, bankruptcy or in any other
proceeding) of any other Person or entity;



118

 

--------------------------------------------------------------------------------

 

 

(qq) the dissolution or termination of existence of any other Person or entity;

(rr) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of any other Person or entity;

(ss) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, or any
other Person or entity, or any other Person’s or entity’s properties or assets;

(tt) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of the Collateral, the Property or any of the improvements located
thereon;

(uu) the failure of Agent or the Lenders to give notice of the existence,
creation or incurring of any new or additional indebtedness or obligation of any
Borrower or of any action or nonaction on the part of any other Person
whomsoever in connection with any obligation hereby guaranteed;

(vv) any failure or delay of Lender to commence an action against any other
Person, to assert or enforce any remedies against any Borrower under the Note or
the other Loan Documents, or to realize upon any security;

(ww) any failure of any duty on the part of Lender to disclose any facts it may
now or hereafter know regarding any Borrower (including, without limitation such
Borrower’s financial condition), any other Person, the Collateral, or any other
assets or liabilities of such Persons, whether such facts materially increase
the risk to any Borrower or not (it being agreed that Borrowers assume
responsibility for being informed with respect to such information);

(xx) failure to accept or give notice of acceptance of this Guaranty by Lender;

(yy) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;

(zz) failure to make or give protest and notice of dishonor or of default to
Borrowers to any other party with respect to the indebtedness or performance of
the Obligations;

(aaa) any and all other notices whatsoever to which Borrowers might otherwise be
entitled;

(bbb) any lack of diligence by Lender in collection, protection or realization
upon any collateral securing the payment of the indebtedness or performance of
the Obligations;

(ccc) the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

(ddd) the compromise, settlement, release or termination of any or all of the
obligations of Borrowers under the Note or the other Loan Documents;



119

 

--------------------------------------------------------------------------------

 

 

(eee) any transfer by Borrowers or any other Person of all or any part of the
security encumbered by the Loan Documents;

(fff) the failure of Agent or the Lenders to perfect any security or to extend
or renew the perfection of any security; or

(ggg) to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which Borrowers might otherwise be entitled, it
being the intention that the obligations of Borrowers hereunder are absolute,
unconditional and irrevocable.

﻿

Waiver

.  Each of the Borrowers waives, to the fullest extent that each may lawfully so
do, the benefit of all appraisement, valuation, stay, extension, homestead,
exemption and redemption laws which such Person may claim or seek to take
advantage of in order to prevent or hinder the enforcement of any of the Loan
Documents or the exercise by Lenders or Agent of any of their respective
remedies under the Loan Documents and, to the fullest extent that the Borrowers
may lawfully so do, such Person waives any and all right to have the assets
comprised in the security intended to be created by the Security Documents
(including, without limitation, those assets owned by the other of the
Borrowers) marshaled upon any foreclosure of the lien created by such Security
Documents.  Each of the Borrowers further agrees that the Lenders and Agent
shall be entitled to exercise their respective rights and remedies under the
Loan Documents or at law or in equity in such order as they may elect.  Without
limiting the foregoing, each of the Borrowers further agrees that upon the
occurrence of an Event of Default, the Lenders and Agent may exercise any of
such rights and remedies without notice to either of the Borrowers except as
required by law or the Loan Documents and agrees that neither the Lenders nor
Agent shall be required to proceed against the other of the Borrowers or any
other Person or to proceed against or to exhaust any other security held by the
Lenders or Agent at any time or to pursue any other remedy in Lender’s or
Agent’s power or under any of the Loan Documents before proceeding against a
Borrower or its assets under the Loan Documents.

﻿

Subordination

.  Except as set forth in the Contribution Agreement, each of the Borrowers
hereby expressly waives any right of contribution from or indemnity against the
other, whether at law or in equity, arising from any payments made by such
Person pursuant to the terms of this Agreement or the Loan Documents, and each
of the Borrowers acknowledges that it has no right whatsoever to proceed against
the other for reimbursement of any such payments.  In connection with the
foregoing, each of the Borrowers expressly waives any and all rights of
subrogation to the Lenders or Agent against the other of the Borrowers, and each
of the Borrowers hereby waives any rights to enforce any remedy which the
Lenders or Agent may have against the other of the Borrowers and any rights to
participate in any Collateral or any other assets of the other Borrowers.  In
addition to and without in any way limiting the foregoing, each of the Borrowers
hereby subordinates any and all indebtedness it may now or hereafter owe to such
other Borrowers to all indebtedness of the Borrowers to the Lenders and Agent,
and agrees with the



120

 

--------------------------------------------------------------------------------

 

 

Lenders and Agent that neither of the Borrowers shall claim any offset or other
reduction of such Borrower’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any of the Collateral or
any other assets of the other Borrowers.

﻿

[Remainder of page intentionally left blank.]

121

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

﻿

BORROWER

 

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership

 

By:Condor Hospitality REIT Trust,
a Maryland real estate investment trust,
its general partner

 

 

By:  /s/ Arinn Cavey

Name:  Arinn Cavey________________

Title:     Vice President

 

(SEAL)

 

 

SPRING STREET HOTEL PROPERTY LLC, a Delaware limited liability company

By:Spring Street Hotel Property II LLC, its sole member

By: TWC Spring Hotel LLC, its Administrative Member

By:TWC Spring Street Hotel GP LLC, its Managing Member

By: /s/ Alan Kanders

Alan Kanders, Administrative Member

 

(SEAL)

 

﻿

 

﻿

[Signatures Continued on Next Page]





KeyBank / Condor Credit Agreement

 

--------------------------------------------------------------------------------

 

 



﻿

SPRING STREET HOTEL OPCO LLC, a Delaware limited liability company

By:Spring Street Hotel OpCo II LLC, its sole member

By: TWC Spring OpCo LLC, its Administrative Member

By:TWC Spring Street Hotel GP LLC, its Managing Member

By:  /s/ Alan Kanders

Alan Kanders, Administrative Member

 

(SEAL)

 

﻿

 

﻿

[Signatures Continued on Next Page]

KeyBank / Condor Credit Agreement

 

--------------------------------------------------------------------------------

 

 

﻿

AGENT AND LENDERS

 

KEYBANK NATIONAL ASSOCIATION,  
individually as a Lender and as the Agent

 

 

By:    /s/ Thomas Z. Schmitt

Name:    Thomas Z. Schmitt

Title:    Assistant Vice President

 

(SEAL)

 

[Signatures Continued on Next Page] 

KeyBank / Condor Credit Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[Intentionally Omitted]

﻿

 

A-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF TERM LOAN NOTE

$___________________________, 201__

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Term Loan Agreement, dated as of August 9, 2019, as from
time to time in effect, by and among Maker, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Maturity Date, the principal sum of _________________ ($__________), or such
amount as may be advanced by the Payee under the Credit Agreement as a Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement.  Interest shall be
payable on the dates specified in the Credit Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be paid to
the Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the



B-1

 

--------------------------------------------------------------------------------

 

 

principal of the Obligations of the undersigned Maker (including the period of
any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by Applicable Law.  This
paragraph shall control all agreements between the undersigned Maker and the
Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

﻿

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership

 

By:Condor Hospitality REIT Trust,

a Maryland real estate investment trust,

its general partner

 

 

By:

Name:

Title:

 

(SEAL)

 

 

﻿

﻿

[Signatures continued on next page]





B-2

 

--------------------------------------------------------------------------------

 

 



 

SPRING STREET HOTEL PROPERTY LLC, a Delaware limited liability company

By:Spring Street Hotel Property II LLC, its sole member

By: TWC Spring Hotel LLC, its Administrative Member

By:TWC Spring Street Hotel GP LLC, its Managing Member

By:

Alan Kanders, Administrative Member

 

                                                (SEAL)

SPRING STREET HOTEL OPCO LLC, a Delaware limited liability company

By:Spring Street Hotel OpCo II LLC, its sole member

By: TWC Spring OpCo LLC, its Administrative Member

By:TWC Spring Street Hotel GP LLC, its Managing Member

By:

Alan Kanders, Administrative Member

 

       (SEAL)

 

 

 

 

﻿

﻿

 

B-3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

[Intentionally Omitted]

 

C-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

[Intentionally Omitted]

 

D-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

[Intentionally Omitted]

﻿

 

E-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

[Intentionally Omitted]

F-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention:  Tom Schmitt

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of August 9, 2019
(as the same may hereafter be amended, the “Credit Agreement”) by and among
Condor Hospitality Limited Partnership, a Virginia limited partnership
(“Operating Partnership”), Spring Street Hotel Property LLC, a Delaware limited
liability company (“Fee Owner”), Spring Street Hotel Opco LLC, a Delaware
limited liability company (“Operating Lessee”; Operating Partnership, Fee Owner
and Operating Lessee are hereinafter collectively referred to as the
“Borrower”), KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto.  Terms defined in the Credit Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

Pursuant to the Credit Agreement, the Borrower (or REIT, on the Borrower’s
behalf) is furnishing to you herewith (or has most recently furnished to you)
the consolidated financial statements of REIT for the fiscal period ended
_______________ (the “Balance Sheet Date”).  Such financial statements have been
prepared in accordance with GAAP and present fairly the consolidated financial
position of REIT at the date thereof and the results of its operations for the
periods covered thereby.

This certificate is submitted in compliance with requirements of §7.4(c) or
§10.11 of the Credit Agreement, as applicable.  If this certificate is provided
under a provision other than §7.4(c), the calculations provided below are made
using the consolidated financial statements of REIT as of the Balance Sheet Date
adjusted in the best good faith estimate of REIT to give effect to the making of
a Loan, acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of REIT of its effects are set forth in reasonable detail in an attachment
hereto.  The undersigned officer is the chief financial officer, chief executive
officer, treasurer or chief accounting officer of the Borrower (or REIT, if this
certificate is delivered by REIT on the Borrower’s behalf).

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of
Default.  (Note:  If the signer does have knowledge of any Default or Event of
Default, the form of certificate should be revised to specify the Default or
Event of Default, the nature thereof and the actions taken, being taken or
proposed to be taken by the Borrower with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.
Notwithstanding anything herein to the contrary, with respect to compliance with
the financial covenants contained in §9 of



G-1

 

--------------------------------------------------------------------------------

 

 

the Credit Agreement, the Fee Owner and the Operating Lessee are only certifying
herein as to the compliance of the Borrower with the financial covenant
contained in §9.1 of the Credit Agreement.





G-2

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this _____ day of ___________, 201__.

﻿

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership

 

By:Condor Hospitality REIT Trust,

a Maryland real estate investment trust,

its general partner

 

 

By:

Name:

Title:

 

(SEAL)

 

 

﻿

﻿

[Signatures continued on next page]





G-3

 

--------------------------------------------------------------------------------

 

 



 

SPRING STREET HOTEL PROPERTY LLC, a Delaware limited liability company

By:Spring Street Hotel Property II LLC, its sole member

By: TWC Spring Hotel LLC, its Administrative Member

By:TWC Spring Street Hotel GP LLC, its Managing Member

By:

Alan Kanders, Administrative Member

 

                                                (SEAL)

SPRING STREET HOTEL OPCO LLC, a Delaware limited liability company

By:Spring Street Hotel OpCo II LLC, its sole member

By: TWC Spring OpCo LLC, its Administrative Member

By:TWC Spring Street Hotel GP LLC, its Managing Member

By:

Alan Kanders, Administrative Member

 

       (SEAL)

 

 

 

 

﻿

﻿

 

G-4

 

--------------------------------------------------------------------------------

 

 

APPENDIX TO COMPLIANCE CERTIFICATE

﻿

 

 

G-5

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

[Intentionally Omitted]

﻿

 

H-6

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

W I T N E S E T H:

WHEREAS, Assignor is a party to that certain Term Loan Agreement, dated August
9, 2019, as, by and among CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia
limited partnership (the “Operating Partnership”), SPRING STREET HOTEL PROPERTY
LLC, a Delaware limited liability company (“Spring Street Property Owner”),
SPRING STREET HOTEL OPCO LLC, a Delaware limited liability company (“Spring
Street OpCo”),  (the Operating Partnership, Spring Street Property Owner and
Spring Street OpCo are hereinafter collectively referred to as the “Borrower”),
the other lenders that are or may become a party thereto, and KEYBANK NATIONAL
ASSOCIATION, individually and as Agent (as amended from time to time, the
“Credit Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions.  Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.

1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Note in the amount of $_______________
representing a $_______________ Commitment, and a _________________ percent
(_____%) Commitment Percentage, and a corresponding interest in and to all of
the other rights and obligations under the Credit Agreement and the other Loan
Documents relating thereto (the assigned interests being hereinafter referred to
as the “Assigned Interests”), including Assignor’s share of all outstanding
Revolving Credit Loans with respect to the Assigned Interests and the right to
receive interest and principal on and all other fees and amounts with respect to
the Assigned Interests, all from and after the Assignment Date, all as if
Assignee were an original Lender under and signatory to the Credit Agreement
having a Commitment Percentage equal to the amount of the respective Assigned
Interests.



I-1

 

--------------------------------------------------------------------------------

 

 

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make Revolving Credit Loans to the Borrower with
respect to the Assigned Interests and to indemnify the Agent as provided therein
(such obligations, together with all other obligations set forth in the Credit
Agreement and the other Loan Documents are hereinafter collectively referred to
as the “Assigned Obligations”).  Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.

2. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $____________ and the
aggregate outstanding principal balance of the Revolving Credit Loans made by it
equals $_______, and (iii) that it has forwarded to the Agent the Revolving
Credit Note held by Assignor.  Assignor makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrower or the continued existence,
sufficiency or value of the Collateral or any assets of the Borrower which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower of any of its obligations under the Loan Documents to
which it is a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Credit Agreement.

3. Representations of Assignee.  Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement.  Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental



I-2

 

--------------------------------------------------------------------------------

 

 

thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrower or any
Guarantor and is not a Defaulting Lender or Affiliate of a Defaulting Lender,
and (g) represents and warrants that if Assignee is not incorporated under the
laws of the United States of America or any State, it has on or prior to the
date hereof delivered to the Borrower and the Agent certification as to its
exemption (or lack thereof) from deduction or withholding of any United States
federal income taxes.  Assignee agrees that the Borrower may rely on the
representation contained in Section 4(h).

4. Payments to Assignor.  In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Revolving Credit Loans owing to Assignor
under the Loan Agreement and the other Loan Documents with respect to the
Assigned Interests.

5. Payments by Assignor.  Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Credit Agreement.

6. Effectiveness.

(a) The effective date for this Agreement shall be _______________ (the
“Assignment Date”).  Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Credit Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

7. Notices.  Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:





I-3

 

--------------------------------------------------------------------------------

 

 

Notice Address:



Attn:
Facsimile:

Domestic Lending Office:Same as above

Eurodollar Lending Office:Same as above

8. Payment Instructions.  All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to the Agent.

9. GOVERNING LAW.    THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

10. Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

11. Amendments.  This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by the Agent.

12. Successors.  This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Credit
Agreement.

[signatures on following page]

I-4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

﻿

ASSIGNEE:


By:
Title

 

 

ASSIGNOR:


By:
Title

 

 

﻿

RECEIPT ACKNOWLEDGED AND

ASSIGNMENT CONSENTED TO BY:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:
Title

 

 



I-5

 

--------------------------------------------------------------------------------

 

 

CONSENTED TO BY:

 



I-6

 

--------------------------------------------------------------------------------

 

 

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership

 

By:Condor Hospitality REIT Trust,

 

a Maryland real estate investment trust, its general partner

 

 

By:

Name:

Title:

 

(SEAL)

 

 

[Signatures continued on next page]

 

 

SPRING STREET HOTEL PROPERTY LLC, a Delaware limited liability company

By:Spring Street Hotel Property II LLC, its sole member

By: TWC Spring Hotel LLC, its Administrative Member

By:TWC Spring Street Hotel GP LLC, its Managing Member

By:

Alan Kanders, Administrative Member

 

                                                (SEAL)

SPRING STREET HOTEL OPCO LLC, a Delaware limited liability company

By:Spring Street Hotel OpCo II LLC, its sole member

By: TWC Spring OpCo LLC, its Administrative Member

By:TWC Spring Street Hotel GP LLC, its Managing Member

By:

Alan Kanders, Administrative Member

 

       (SEAL)

 

 

 

I-7

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of August 9, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Condor Hospitality Limited Partnership, a
Virginia limited partnership (“Operating Partnership”), Spring Street Hotel
Property LLC, a Delaware limited liability company (“Fee Owner”), Spring Street
Hotel Opco LLC, a Delaware limited liability company (collectively, the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

﻿


[NAME OF LENDER]

 

By:

Name:

Title:

 

Date: __, 20__

 

 

J-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of August 9, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Condor Hospitality Limited Partnership, a
Virginia limited partnership (“Operating Partnership”), Spring Street Hotel
Property LLC, a Delaware limited liability company (“Fee Owner”), Spring Street
Hotel Opco LLC, a Delaware limited liability company (collectively, the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non‑U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿

﻿


[NAME OF PARTICIPANT]

 

By:

Name:

Title:

 

Date: __, 20__

 

 

J-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of August 9, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Condor Hospitality Limited Partnership, a
Virginia limited partnership (“Operating Partnership”), Spring Street Hotel
Property LLC, a Delaware limited liability company (“Fee Owner”), Spring Street
Hotel Opco LLC, a Delaware limited liability company (collectively, the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

﻿



J-3

 

--------------------------------------------------------------------------------

 

 

﻿


[NAME OF PARTICIPANT]

 

By:

Name:

Title:

 

Date: __, 20__

 

 

J-4

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement dated as of August 9, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Condor Hospitality Limited Partnership, a
Virginia limited partnership (“Operating Partnership”), Spring Street Hotel
Property LLC, a Delaware limited liability company (“Fee Owner”), Spring Street
Hotel Opco LLC, a Delaware limited liability company (collectively, the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



J-5

 

--------------------------------------------------------------------------------

 

 

﻿


[NAME OF LENDER]

 

By:

Name:

Title:

 

Date: , 20__

 

J-6

 

--------------------------------------------------------------------------------

 

 

EXHIBIT K

[Intentionally Omitted]

﻿

 

K-7

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1

LENDERS AND COMMITMENTS

Name and Address

Commitment

Commitment Percentage

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention:  Tom Schmitt

Telephone:  770-510-2109

Facsimile:  770-510-2195

 

$34,080,000.00

100%

LIBOR Lending Office:

Same as Above

 

 

 

﻿

 

 

TOTAL

$34,080,000.00

100%

﻿

 

Schedule 1.1 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.3

[Intentionally Omitted]

﻿

﻿

﻿

﻿

﻿

 

Schedule 1.3 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.9(a)

[Intentionally Omitted]

﻿

﻿

﻿

﻿

 

Schedule 2.9(a) – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.9(b)

[Intentionally Omitted]

﻿

﻿

﻿

﻿

 

Schedule 2.9(b) – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.3

ACCOUNTS

﻿

﻿

None.

Schedule 4.3 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.3

[Intentionally Omitted]

﻿

 

Schedule 5.3 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.3

TITLE TO PROPERTIES

﻿

None.

Schedule 6.3 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.5

NO MATERIAL CHANGES

﻿

None.

Schedule 6.5 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.7

PENDING LITIGATION

﻿

None.

 

Schedule 6.7 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.10

TAX STATUS

﻿

None.

Schedule 6.10 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.14

CERTAIN TRANSACTIONS

﻿

﻿

None.

Schedule 6.14 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.20

ORGANIZATIONAL CHART

﻿

[See Attached]

﻿

﻿

 

Schedule 6.20(a) – Page 1

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

Schedule 6.20(b) – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.21

LEASES

﻿

None.

 

Schedule 6.21 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.22

PROPERTY

﻿

1.



Any matters set forth in the property condition reports, Phase I environmental
site assessments and surveys delivered to Agent.

﻿

 

Schedule 6.22 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.24

OTHER DEBT

﻿

1.



The Senior Credit Facility Loan Agreement.

2.



Springing Unconditional Guaranty of Payment and Performance dated as of December
14, 2016 by Condor Hospitality Trust, Inc. in favor of Great Western Bank, with
respect to the Loan Agreement dated as of December 14, 2016 among CDOR KCI Loft,
LLC, TRS KCI Loft, LLC and Great Western Bank, and the other Loan Documents
thereto (as defined therein).

3.



Convertible Promissory Note dated March 16, 2016 by Condor Hospitality Trust,
Inc. to the order of Real Estate Strategies L.P. in the original principal
amount of $1,011,599.

 

Schedule 6.24 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.34

MATERIAL CONTRACTS

1.Management Agreement;

2.Franchise Agreement;

3.Operating Lease; and

4.Option Agreement.

﻿

 

Schedule 6.34 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.37

[Intentionally Omitted]

 

Schedule 6.37 – Page 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.23

﻿

[Intentionally Omitted]

﻿



﻿



Schedule 7.23 – Page 1

 

--------------------------------------------------------------------------------